Exhibit 10.74.5

 

INDENTURE OF TRUST

 

Between

 

SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION

 

and

 

U. S. BANK NATIONAL ASSOCIATION

 

as Trustee

 

Dated as of August 1, 2004

 

Relating to

 

$49,475,000

 

South Texas Detention Complex Local Development Corporation

Taxable Revenue Bonds, Series 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION Section 1.01.
   Definitions    5 Section 1.02.    Interpretation    17 Section 1.03.    All
Bonds Equally and Ratably Secured; Bonds Not General Obligations of the
Corporation    17 Section 1.04.    Taxable Obligations    18 ARTICLE II
AUTHORIZATION AND TERMS OF BONDS Section 2.01.    Authorization of Bonds    18
Section 2.02.    Registration and Payment of Bonds    19 Section 2.03.    Use of
Depository    20 Section 2.04.    Mutilated, Destroyed, Lost and Stolen Bonds   
21 Section 2.05.    Execution and Authentication of Bonds    21 Section 2.06.   
Non-Presentment of Bonds    22 Section 2.07.    Conditions to Closing    22
ARTICLE III REDEMPTION OF BONDS Section 3.01.    Optional Redemption    24
Section 3.02.    Reserved    24 Section 3.03.    Extraordinary Optional
Redemption    24 Section 3.04.    Selection of Bonds to be Redeemed    25
Section 3.05.    Partial Redemption of Bonds    25 Section 3.06.    Effect of
Call for Redemption    25 Section 3.07.    Notice of Redemption    25 ARTICLE IV
FORM OF BONDS Section 4.01.    Form of Bonds    26 ARTICLE V REVENUES AND FUNDS
Section 5.01.    Creation of Funds and Accounts    27

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 5.02.   Application of Bond Proceeds and Other Money    27 Section 5.03.
  Cost of Issuance Fund    28 Section 5.04.   Revenue Fund    28 Section 5.05.  
Project Fund    32 Section 5.06.   Bond Fund    35 Section 5.07.   Debt Service
Reserve Fund    37 Section 5.08.   Major Maintenance Reserve Fund    38 Section
5.09.   Operating Reserve Fund    38 Section 5.10.   Insurance and Property
Taxes Fund    39 Section 5.11.   Supplemental Reserve Fund    39 Section 5.12.  
Performance Bond and Letters of Credit Proceeds Fund    40 Section 5.13.  
Business Interruption Insurance    40 Section 5.14.   Investment of Money Held
by the Trustee    41 Section 5.15.   Liability of Trustee for Investments    41
Section 5.16.   Investment Income and Losses    41 Section 5.17.   Payment of
Bonds and Repayment to the Operator from Amounts Remaining in Funds and Accounts
   41 Section 5.18.   Disposition of Unclaimed Funds    42 Section 5.19.  
Additional Funds and Accounts    42 Section 5.20.   Letters of Credit    42
ARTICLE VI CERTAIN COVENANTS; LIMITATION OF LIABILITY Section 6.01.   Payment of
Principal and Interest    44 Section 6.02.   Performance of Covenants    44
Section 6.03.   Instruments of Further Assurance    45 Section 6.04.   Rights
Under Agreements    45 Section 6.05.   Rights Under and Possession of the Deed
of Trust    45 Section 6.06.   Protection of Lien    46 Section 6.07.  
Limitation of Liability    46

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

ARTICLE VII DEFAULT AND REMEDIES Section 7.01.   Events of Default    47 Section
7.02.   Acceleration; Annulment of Acceleration; Other Remedies    48 Section
7.03.   Control by Insurer Upon Default    50 Section 7.04.   Rights of the
Trustee    50 Section 7.05.   Additional Remedies and Enforcement of Remedies   
50 Section 7.06.   Application of Revenues and Other Money After Default    51
Section 7.07.   Remedies Not Exclusive    52 Section 7.08.   Remedies Vested in
Trustee    52 Section 7.09.   Individual Bondowner Action Restricted    53
Section 7.10.   Termination of Proceedings    53 Section 7.11.   Waiver of Event
of Default    54 Section 7.12.   Notice of Default    54 Section 7.13.  
Limitations on Remedies    55 Section 7.14.   Consent of Insurer in the Event of
Insolvency    55 Section 7.15.   Payment Procedures Under the Policy    55
ARTICLE VIII THE TRUSTEE Section 8.01.   Certain Duties and Responsibilities   
58 Section 8.02.   Certain Rights of Trustee    59 Section 8.03.   Employment of
Experts    60 Section 8.04.   Enforcement of Performance by Others    60 Section
8.05.   Right to Deal in Bonds and Take Other Actions    61 Section 8.06.  
Removal and Resignation of the Trustee    61 Section 8.07.   Continuation
Statements; Proof of Claim    62 Section 8.08.   Trustee Fees and Expenses    62
Section 8.09.   Destruction of Bonds    63 Section 8.10.   Reports    63 Section
8.11.   Recitals and Representations    63 Section 8.12.   Merger or
Consolidation    64 Section 8.13.   Co-Trustees    64

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 8.14.    U.S. Federal Income Tax Reporting and Withholding    65 ARTICLE
IX SUPPLEMENTS Section 9.01.    Supplements not Requiring Consent of or on
Behalf of Bondowners    65 Section 9.02.    Supplements Requiring Consent of or
on Behalf of Bondowners    66 Section 9.03.    Execution and Effect of
Supplements    67 Section 9.04.    Amendments to Corporation Documents, Operator
Documents, Letters of Credit, Collateral Assignment and Articles of
Incorporation Not Requiring Consent of or on Behalf of Bondowners    68 Section
9.05.    Corporation Consent to Amendments    68

ARTICLE X

SATISFACTION AND DISCHARGE

          Section 10.01.    Discharge    68 Section 10.02.    Providing for
Payment of Bonds    69 Section 10.03.    Provisions to Survive After Discharge
   69 Section 10.04.    Reserved Rights    70 Section 10.05.    Escrow    70

ARTICLE XI

MISCELLANEOUS

          Section 11.01.    Evidence of Acts of Bondowners    71 Section 11.02.
   Limitation of Rights; Third Party Beneficiaries    71 Section 11.03.   
Unrelated Bond Issues    71 Section 11.04.    Severability    72 Section 11.05.
   Holidays    72 Section 11.06.    Compliance with Continuing Disclosure
Requirements of the SEC    72 Section 11.07.    Governing Law and Forum    73
Section 11.08.    Notices    73 Section 11.09.    Additional Notices to Rating
Agencies    74 Section 11.10.    Counterparts    74 Section 11.11.    Binding
Effect    74

 

- iv -



--------------------------------------------------------------------------------

INDENTURE OF TRUST

 

THIS INDENTURE OF TRUST, dated as of August 1, 2004 (the “Indenture”), made by
and between the SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION, a
Texas nonprofit local government corporation created on behalf of Frio County,
Texas (the “Corporation”), and U. S. BANK NATIONAL ASSOCIATION, a national
banking association with the authority to do business in Texas, as trustee (the
“Trustee”),

 

WITNESSETH:

 

WHEREAS, the Corporation is authorized by the Constitution and laws of the State
of Texas (the “State”), particularly Subchapter D, Chapter 431, as amended,
Texas Transportation Code and to the extent required Chapter 394, as amended,
Texas Local Government Code (collectively, the “Act”) which authorize the
creation and organization of public, non-profit local government corporations to
act as a duly constituted authority of a county to aid and assist the county in
the performance of one or more governmental functions; and

 

WHEREAS, the Commissioners Court of Frio County, Texas (the “County”) has
determined that the creation of the Corporation is part of a program to
stimulate business and commercial activity in the County, for State and local
economic development and to stimulate, encourage, and develop business location
and commercial activity within the County and the State, all within the meaning
of Chapter 381, as amended, Texas Local Government Code (“Chapter 381”);

 

WHEREAS, the Corporation has been organized for the sole purpose of aiding,
assisting, and acting on behalf of the County to cause or to arrange for the
design, development, construction, implementation, financing and operation of an
approximately 1,020-bed detention facility and complex and related facilities to
be built within the geographical boundaries of the County as required under the
terms of the ICE Contract, defined below, (together with any improvements to and
replacements thereof) and to acquire the site thereof (collectively, the
“Project”) and to own, lease, sell, convey, mortgage, and otherwise assist with
the Project, and, in so acting on behalf of the County, the Corporation will
assist the County in the performance of its governmental functions to promote,
develop, encourage, and maintain employment, commerce, and economic development
in the County and in the State; and

 

WHEREAS, the former United States Immigration and Naturalization Service (the
functions of which have been transferred to the United States Department of
Homeland Security, Immigration and Customs Enforcement (hereafter referred to as
“ICE”)) has awarded to Correctional Services Corporation (the “Operator”)
Contract No. ACD-4-C-001 (the “ICE Contract”) to provide for the temporary
housing, safekeeping, transportation and stationary guard services for up to
1,020 adult and juvenile detainees in ICE’s custody in a facility to be located
in the County; and

 

WHEREAS, the Corporation will own the Project; and

 

WHEREAS, among other things, the Act authorizes the Corporation: (a) to issue
its nonrecourse revenue bonds to finance the cost of the project, including
interest during



--------------------------------------------------------------------------------

construction and certain reserves; (b) to enter into financing documents for the
purpose of providing revenue to pay the principal of, premium, if any, and
interest on its nonrecourse revenue bonds; and (c) to secure the payment of the
principal of, premium, if any, and interest on such bonds as provided in the
Act; and

 

WHEREAS, the Operator has requested that the Corporation issue nonrecourse
revenue bonds to finance a portion of the cost of acquiring, constructing and
equipping the Project located in the County for use by the Operator in order to
provide detention services for ICE pursuant to the ICE Contract; and

 

WHEREAS, the Corporation has adopted a resolution on August 23, 2004, approving
this request by the Operator and authorizing the issuance of its Taxable Revenue
Bonds, Series 2004, in the aggregate principal amount of $49,475,000 (the
“Bonds”) to finance costs of the Project; and

 

WHEREAS, the Corporation will own the Project and has duly entered into a Design
and Development Agreement, dated as of August 1, 2004, with the Operator, as
developer, specifying the terms and conditions of the acquisition, development,
construction and equipping of the Project by the Operator with certain proceeds
of the Bonds; and

 

WHEREAS, the Corporation has duly entered into an Operating Agreement dated as
of August 1, 2004 with the Operator specifying the terms and conditions of the
use and operation of the Project by the Operator; and

 

WHEREAS, pursuant to the terms of the Operating Agreement, the Operator has
assigned to the Trustee for the benefit of the Corporation any and all amounts
now or hereafter due to Operator or its successors or assigns under the ICE
Contract and any and all amounts now or hereafter due pursuant to any
extensions, modifications, renewals or substitutions for that contract, and any
contract or agreement hereafter entered into by the Operator for the housing of
prisoners or detainees at the Project and any extensions, modifications,
renewals or substitutions of such contracts or agreements; and

 

WHEREAS, to secure its obligations under the Bonds, the Corporation will grant a
mortgage lien on and deed of trust to the real property portion of the Project,
will grant to the Trustee a priority security interest in the personal property
portion of the Project, in any inventory now or hereafter located at the
Project, and in the accounts, documents, chattel paper, instruments, proceeds
and general intangibles arising in any manner from the Corporation’s ownership
and operation of the Project, and will assign and pledge the Corporation’s
interest in the leases, rents, issues, profits, revenues, income, receipts,
money, royalties, rights, and benefits of and from the Project, pursuant to a
Deed of Trust, Security Agreement and Assignment of Rents and Leases, dated as
of even date herewith (the “Deed of Trust”), from the Corporation to the
mortgage trustee designated therein for the use and benefit of the Trustee; and

 

WHEREAS, to provide for the authentication and delivery of the Bonds, to
establish and declare the terms and conditions upon which the Bonds are to be
issued and secured and to secure the payment of the principal thereof and of the
interest and premium, if any, thereon, the Corporation has authorized the
execution and delivery of this Indenture; and

 

-2-



--------------------------------------------------------------------------------

WHEREAS, the Trustee agrees to accept and administer the trusts created hereby;
and

 

WHEREAS, all acts and proceedings required by law necessary to make the Bonds
when executed by the Corporation, authenticated and delivered by the Trustee and
duly issued, the valid, binding and legal limited obligations of the
Corporation, and to constitute this Indenture a valid and binding agreement for
the uses and purposes herein set forth in accordance with its terms, have been
done and taken, and the execution and delivery of this Indenture have been in
all respects duly authorized;

 

GRANTING CLAUSES

 

NOW, THEREFORE, THIS INDENTURE FURTHER WITNESSETH: That the Corporation has, in
consideration of the premises, of the acceptance by the Trustee of the trusts
hereby created, and of the purchase and acceptance of the Bonds by the holders
thereof, and for the purpose of fixing and declaring the terms and conditions
upon which the Bonds are to be issued, authenticated, delivered, secured and
accepted by all persons who shall from time to time be or become holders
thereof, and to secure the payment of all of the Bonds at any time issued and
Outstanding (as defined herein) hereunder and the interest and premium, if any,
thereon according to their tenor, purport and effect, and the payment of all
Reimbursement Obligations (as defined herein) and to secure the performance and
observance of all of the covenants and conditions therein and herein contained,
executed this Indenture and does hereby grant a first and prior security
interest in, assign, transfer, pledge, grant and convey unto the Trustee and its
successors and assigns the following described property (collectively, together
with the Deed of Trust, the Assignment of Claims, the Contractor Letter of
Credit, the Developer Letter of Credit, the Collateral Assignment and the
Payment in Lieu of Taxes and Option Agreement (all as defined herein), and all
rights and interests thereunder including any substitutions therefor and the
proceeds thereof (the “Trust Estate”):

 

  (A) All Revenues and all rights of the Corporation to the Revenues.

 

  (B) All right, title and interest of the Corporation in and to the Deed of
Trust, and all extensions and renewals of the terms thereof, if any, and all
amounts encumbered thereby, including, but without limiting the generality of
the foregoing, the present and continuing right to make claim for, collect,
receive, and make receipt for payments and other sums of money payable,
receivable, or held thereunder, to bring any actions and proceedings thereunder
or for the enforcement thereof, and to do any and all other things which the
Corporation is or may become entitled to do under the foregoing.

 

  (C) All rights and interests of the Corporation in, under and pursuant to the
Construction Contract, the Payment in Lieu of Taxes and Option Agreement, the
Operating Agreement, the Development Agreement and the Construction Monitor
Agreement (as defined herein) including but not limited to, the right of the
Corporation to receive all rights, interests, and collateral assigned to the
Corporation thereunder provided that the assignment made by this clause shall
not include (i) any assignment of any obligation of the Corporation under the
Development Agreement or the Operating Agreement (and the Trustee shall have

 

-3-



--------------------------------------------------------------------------------

no duties with respect thereto) or (ii) the Corporation’s rights under this
Indenture, the Operating Agreement, the Development Agreement, the Construction
Contract, the Payment in Lieu of Taxes and Option Agreement and the Construction
Monitor Agreement to (on a non-exclusive basis with respect to subparagraphs (a)
and (b)): (a) inspect books and records, (b) receive notices, (c) receive
reimbursement for Corporation expenses, (d) limitation of Corporation liability
and (e) Corporation indemnification.

 

  (D) All rights and interests of the Corporation in, under and pursuant to the
Assignment of Claims.

 

  (E) Amounts on deposit from time to time in the funds and accounts created
pursuant hereto, subject to the provisions of this Indenture permitting the
application thereof for the purposes and on the terms and conditions set forth
herein.

 

  (F) Any and all other real or personal property of any kind from time to time
hereafter by delivery or by writing of any kind specifically conveyed, pledged,
assigned or transferred, as and for additional security hereunder for the Bonds,
by anyone on behalf of the Corporation or with its written consent, or by or on
behalf of the Operator, in favor of the Trustee, which is hereby authorized to
receive any and all such property at any and all times and to hold and apply the
same subject to the terms hereof.

 

TO HAVE AND TO HOLD the Trust Estate, including all said Revenues and properties
pledged, assigned and conveyed by the Corporation hereunder, and including all
additional property that by the terms hereof has or may become subject to the
encumbrance hereof, unto the Trustee and its successors in trust and its assigns
forever, subject, however, to the Corporation’s Unassigned Rights.

 

IN TRUST NEVERTHELESS, for the equal and proportionate benefit and security of
the holders from time to time of the Bonds issued, authenticated, delivered and
Outstanding hereunder, without preference, priority or distinction as to lien or
otherwise of any of said Bonds over any other or others of said Bonds to the end
that each holder of such Bonds has the same rights, privileges and lien under
and by virtue hereof and for the benefit of the Insurer and as security for the
payment to the Insurer of the Reimbursement Obligations; and conditioned,
however, that if the Corporation shall well and truly cause to be paid fully and
promptly when due all liabilities, obligations and sums at any time secured
hereby, and shall promptly, faithfully and strictly keep, perform or observe or
cause to be kept, performed and observed all of its covenants, warranties and
agreements contained herein, then and in such event, this Indenture shall be and
become void and of no further force and effect; otherwise, the same shall remain
in full force and effect, and upon the trust and subject to the covenants and
conditions hereafter set forth.

 

-4-



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS

OF GENERAL APPLICATION

 

Section 1.01. Definitions.

 

In addition to the terms defined in the Operating Agreement, the Development
Agreement, the Deed of Trust, and the ICE Contract, for the purpose hereof
unless the context otherwise requires, the following words and phrases shall
have the following meanings:

 

“Act” means Subchapter D, Chapter 431, as amended, Texas Transportation Code and
to the extent required, Chapter 394, as amended, Texas Local Government Code.

 

“Act of Bankruptcy” means

 

(a) any act whereby an entity shall be or become insolvent, or admit in writing
its inability to pay its debts as they mature, or make an assignment for the
benefit of creditors; or an entity shall apply for or consent to the appointment
of any receiver, trustee or similar officer for it, or for all or any
substantial part of its property; or the entity shall institute or have
instituted against it (by petition, application, answer, consent or otherwise)
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction;

 

(b) the institution of any proceeding with the consent or acquiescence of the
entity for the purpose of effecting a compromise between the entity and its
creditors or for the purpose of adjusting the claims of the entity’s creditors
pursuant to any state or federal statute now or hereafter enacted;

 

(c) an act under the provisions of any other law for the relief or aid of
debtors, whereby any court of competent jurisdiction assumes custody or control
of the entity or of all or any substantial part of its property.

 

“Agency Contract” means any contract approved by the Insurer and entered into by
the Operator or the Corporation with any jurisdiction or agency other than ICE
for the ongoing placement of inmates or detainees in the Project, as
supplemented or amended in accordance herewith.

 

“Annual Insurance and Property Taxes” for any calendar year means (i) the amount
of premiums estimated to be payable for Insurance during such calendar year, as
certified to the Trustee on or before January 1 of each year for the following
calendar year, and adjusted from time to time during such calendar year, as
provided in the Operating Agreement, plus (ii) the amount of property taxes or
payments in lieu of taxes on the Project estimated to be payable during such
calendar year, as certified to the Trustee by the Operator on or before January
1 of each year for the following calendar year, as provided in the Operating
Agreement.

 

“Assignment of Claims” means the assignment pursuant to Federal Acquisition
Regulation 32.805 to the Trustee of all payments due to the Operator under the
ICE Contract and any assignment approved by the Insurer and entered into in
connection with the ICE Contract or any Agency Contract.

 

-5-



--------------------------------------------------------------------------------

“Authorized Denomination” means $5,000 or any integral multiple thereof.

 

“Bond” or “Bonds” means the Corporation’s Taxable Revenue Bonds, Series 2004,
issued pursuant to Section 2.01 hereof.

 

“Bond Counsel” means Fulbright & Jaworski L.L.P., or another firm of attorneys
of national reputation experienced in the field of municipal bonds whose
opinions are generally accepted by purchasers of municipal bonds, appointed by
the Corporation and reasonably acceptable to the Operator.

 

“Bond Fund” means the fund of that name created pursuant to Section 5.01 hereof.

 

“Bond Payment Date” means each interest payment date and each date on which
principal is payable on any of the Bonds according to their respective terms so
long as any Bonds are Outstanding.

 

“Bondowner” or “Owner” means the person in whose name the Bond is registered.

 

“Bond Purchase Agreement” means the Bond Purchase Agreement with respect to the
Bonds between the Corporation and the Underwriter.

 

“Business Day” means any day of the year other than a Saturday or Sunday or a
day on which banks located in the city in which the Designated Office of the
Trustee is located are closed.

 

“Certificate of Occupancy” shall mean a certificate of occupancy (whether
permanent, temporary or provisional) issued by a governmental authority having
jurisdiction over the occupancy of the Complex permitting the use and occupancy
of the entire Complex for the purposes for which it is designed pursuant to the
Final Project Plans (as defined in the Development Agreement) and the ICE
Contract.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Assignment” means the Collateral Assignment of Project Agreements
and Consent of the Contractor among the Developer, Corporation and Trustee.

 

“Construction Contract” shall mean the Standard Form of Agreement between Owner
and Design/Builder, Part 2 Agreement, dated as of March 10, 2004 among the
Contractor, the Corporation, and the Developer and any substitute contract
approved by the Insurer.

 

“Construction Monitor Agreement” means that certain letter agreement between the
Corporation and Pan Western Corporation dated June 17, 2004 to monitor the
construction of the Project.

 

-6-



--------------------------------------------------------------------------------

“Contingency Account” means the account by that name created in the Project Fund
pursuant to Section 5.01 hereof.

 

“Continuing Disclosure Agreement” means the Continuing Disclosure Agreement
between the Corporation and the Trustee dated the date of issuance and delivery
of the Bonds, as originally executed and as it may be amended from time to time
in accordance with the terms thereof.

 

“Contractor” or “General Contractor” means J.E. Dunn Construction Company and
any substitute contractor approved by the Developer, the Corporation and the
Insurer.

 

“Contractor Letter of Credit” means the irrevocable letter of credit issued to
the Trustee by UMB Bank of Kansas City pursuant to an agreement between the
Contractor and such bank, as security for the Contractor’s obligation under
Article 14 of the Construction Contract to pay liquidated damages, and any
amended letter of credit or substitute letter of credit approved by the Insurer.

 

“Corporation” means South Texas Detention Complex Local Development Corporation,
a nonprofit local government corporation created in accordance with the
provisions of the Constitution of the State and under the Act, and its
successors and assigns.

 

“Corporation Documents” means collectively the Operating Agreement, the
Development Agreement, the Indenture, the Bonds, the Bond Purchase Agreement,
the Deed of Trust, the Construction Contract, the Construction Monitor
Agreement, the First Subordinated Note, the Second Subordinated Note, the
Insurance Agreement, the Payment in Lieu of Taxes and Option Agreement, the
Continuing Disclosure Agreement and any other agreement, certificate, contract,
or instrument to be executed by the Corporation in connection with the issuance
of the Bonds or the financing of a portion of the expense associated with the
Project.

 

“Corporation Representative” means and includes the President of the
Corporation, or such other person as the Corporation may designate to act on its
behalf by written certificate furnished to the Operator and the Trustee
containing the specimen signature of such person and signed on behalf of the
Corporation by its President or Vice President.

 

“Corporation’s Unassigned Rights” means the rights of the Corporation to (on a
non-exclusive basis with respect to subparagraph (a) and (b)): (a) inspect books
and records, (b) receive notices, (c) receive reimbursement for Corporation
expenses, (d) limitation of Corporation liability, and (e) Corporation
indemnification.

 

“Costs of Issuance Fund” means the fund of that name created pursuant to Section
5.01 hereof.

 

“Debt Service Reserve Fund” means the fund of that name created pursuant to
Section 5.01 hereof.

 

“Debt Service Reserve Requirement” has the meaning ascribed to such term in
Section 5.07 hereof.

 

-7-



--------------------------------------------------------------------------------

“Deed of Trust” means the Deed of Trust, Security Agreement and Assignment of
Rents and Leases, dated as of August 1, 2004 from the Corporation to Seth T.
Dodson, for the benefit of the Trustee, and any amendments or supplements
thereto permitted thereby and hereby.

 

“Designated Office” of the Trustee means the office set forth in Section 11.08
or such other office designated by the Trustee in writing in accordance with
Section 11.08.

 

“Developer” means Correctional Services Corporation, a Delaware corporation, as
Developer for the Project pursuant to the Development Agreement or any successor
developer under the Development Agreement.

 

“Developer Letter of Credit” means the irrevocable letter of credit issued to
the Trustee by Wachovia Bank pursuant to an agreement between the Developer and
such bank, as security for the Developer’s obligation under Section 8.4 of the
Development Agreement to pay liquidated damages, and any amended letter of
credit or substitute letter of credit approved by the Insurer.

 

“Development Agreement” means the Design and Development Agreement, dated as of
August 1, 2004 between the Corporation and Developer, and each supplement or
amendment permitted thereby and hereby.

 

“DTC” means The Depository Trust Company, a limited purpose trust company
organized under the laws of the State of New York, and its successors and
assigns.

 

“Event of Default” means any one of those events set forth in Section 7.01
hereof.

 

“Facility Revenue Collection Period” means each calendar month beginning the
first full calendar month after the first payment of Facility Revenues under the
Assignment of Claims.

 

“Facility Revenues” means any and all income, receipts and revenues of any
nature in any form derived by the Operator or the Corporation from the operation
of the Project, including any and all amounts now or hereafter due to the
Operator or the Corporation or their successors or assigns under the ICE
Contract and any and all amounts now or hereafter due pursuant to any
extensions, modifications, renewals or substitutions for that contract, or any
other contract or agreement hereafter entered into by the Operator for the
housing of prisoners or detainees at the Project and any extensions,
modifications, renewals or substitutions of such contracts or agreements .

 

“Federal Income Tax Laws” means the Code, the regulations promulgated thereunder
and applicable rulings and judicial decisions.

 

“Financial Advisor” shall mean Estrada Hinojosa & Company, Inc., the
Corporation’s financial advisor, and/or Correctional Finance & Consulting
Solutions, the Developer’s financial advisor.

 

“Final Completion” means that the Project is completed in accordance with the
Final Project Plans (as defined in the Development Agreement) and the
Construction Contract, including all punch list type items. Substantial
Completion is a prerequisite to Final Completion.

 

-8-



--------------------------------------------------------------------------------

“First Subordinated Loan” means the loan from the Developer to the Corporation
evidenced by the First Subordinated Note in the original principal amount of
$3.9 million as provided in Section 5.1 of the Development Agreement.

 

“First Subordinated Note” means the subordinate promissory note in the original
principal amount of $3.9 million issued by the Corporation to Correctional
Services Corporation to evidence the Corporation’s obligation to repay the First
Subordinated Loan as provided in Section 5.04 hereof.

 

“Government Obligations” means (i) direct obligations of the United States of
America for the payment of which the full faith and credit of the United States
of America is pledged, and (ii) obligations issued by a person controlled or
supervised by and acting as an instrumentality of the United States of America,
the payment of the principal of, premium, if any, and interest on which is fully
guaranteed as a full faith and credit obligation of the United States of America
(including any securities described in (i) or (ii) issued or held in book-entry
form on the books of the Department of the Treasury of the United States of
America or Federal Reserve Bank).

 

“ICE” means the United States Department of Homeland Security, Immigration and
Customs Enforcement and any federal agency, bureau, department or other entity
assuming the primary role and functions of ICE.

 

“ICE Contract” means Contract No. ACD-4-C-001, as amended and supplemented,
between the Operator and ICE for the provision and operation of the Project,
including any renewals and extensions thereof.

 

“Indenture” means this Indenture, and when amended or supplemented in accordance
herewith, this Indenture as amended or supplemented .

 

“Independent Contract Monitor” means a contract monitor retained by the Insurer.

 

Independent Construction Monitor” means Pan Western Corporation, or any
successor or replacement retained by the Corporation and approved by the
Operator and the Insurer.

 

“Insurance” means any property insurance required to be maintained for the
Project by the Operator or the Developer pursuant to the Development Agreement
and pursuant to Section 14 of the Operating Agreement.

 

“Insurance Agreement” means the Insurance and Reimbursement Agreement among the
Corporation, Correctional Services Corporation, the Trustee and the Insurer and
each supplement and amendment thereto.

 

“Insurance and Property Taxes Fund” means the fund of that name created pursuant
to Section 5.01 hereof.

 

“Insurer” means MBIA Insurance Corporation.

 

“Interest Account” means the account of that name created within the Bond Fund
pursuant to Section 5.01 hereof.

 

-9-



--------------------------------------------------------------------------------

“Letter of Representations” means the Blanket Issuer Letter of Representations
dated August 23, 2004, of the Corporation to DTC.

 

“Letters of Credit” means, collectively, the Contractor Letter of Credit and the
Developer Letter of Credit.

 

“Major Maintenance Reserve Fund” means the fund of that name established under
Section 5.01 of this Indenture.

 

“Major Maintenance Reserve Fund Requirement” has the meaning ascribed to such
term in Section 5.08 hereof.

 

“Operating Agreement” means the Operating Agreement, dated as of August 1, 2004,
by and between the Corporation and the Operator for the operation of the
Project, and when amended or supplemented in accordance with this Indenture,
such Operating Agreement, as amended or supplemented.

 

“Operating Costs” means all actual and direct, current expenses, as defined
under generally accepted accounting principles in effect from time to time,
incurred in the operation and maintenance of the Project before and after the
Certificate of Occupancy is issued, including, without limitation, the cost of
employee training, salaries and benefits paid or provided to individuals
employed at the Project, the costs of services and goods provided to the
Project, utilities, supplies, equipment, food service, transportation,
maintenance, repairs, insurance and deductibles, legal settlements attributable
to the operation of the Project, the reimbursement of the Corporation of its
reasonable expenses associated with the Project once approved by the Developer
or the Operator, and legal, accounting and other professional fees and expenses
attributable to the operation or financing of the Project but not including
Taxes, insurance premiums, Trustee Fees and Expenses, professional fees, debt
service payable from other Funds and Accounts under this Indenture, or any
allowances for depreciation or amortization, interest on any obligations or
capital expenditures.

 

“Operating Reserve Fund” means the fund of that name created pursuant to Section
5.01 hereof.

 

“Operating Reserve Fund Requirement” has the meaning ascribed to such term in
Section 5.09 hereof.

 

“Operator” means Correctional Services Corporation, a Delaware corporation, or
any successor operator or tenant of the Project appointed in accordance
herewith.

 

“Operator Representative” means James F. Slattery, and any other person at the
time designated to act on behalf of the Operator by written certificate
furnished to the Corporation and the Trustee, containing the specimen signature
of such person and signed on behalf of the Operator by James F. Slattery. Such
certificate may designate an alternate or alternates who shall have the same
authority, duties and powers as such Operator Representative.

 

“Opinion of Counsel” means a written opinion of an attorney or firm of attorneys
appointed by the Operator, reasonably acceptable to the Trustee and, to the
extent the

 

-10-



--------------------------------------------------------------------------------

Corporation is to act or refrain from acting in reliance thereon, reasonably
acceptable to the Corporation, and who (except as otherwise expressly provided
herein or in the Operating Agreement) may be counsel for the Operator, the
Corporation or the Trustee, and may be an employee of the Operator or the
Trustee.

 

“Outstanding” when used with reference to the Bonds, means, as of any date of
determination, all Bonds theretofore authenticated and delivered except:

 

  (A) Bonds theretofore canceled by the Trustee or delivered to the Trustee for
cancellation;

 

  (B) Bonds that are paid or are deemed paid and no longer Outstanding as
provided herein;

 

  (C) Bonds in lieu of which other Bonds have been issued pursuant to the
provisions hereof relating to Bonds destroyed, stolen or lost, unless evidence
satisfactory to the Trustee has been received that any such Bond is held by a
bona fide purchaser; and

 

  (D) For purposes of any consent or other action to be taken hereunder or under
the Operating Agreement by the Owner of a specified percentage in principal
amount of Bonds, Bonds held by or for the account of the Corporation, the
Operator, or any person controlling, controlled by, or under common control
with, any of them, unless all Bonds otherwise Outstanding or held by or for the
account of any such person, in which such Bonds shall be taken into account.

 

“Owner” See Bondowner.

 

“Payment in Lieu of Taxes and Option Agreement” means the Payment in Lieu of
Taxes and Option Agreement, dated as of August 1, 2004.

 

“Permitted Investments” means any of the following, to the extent permitted by
Chapter 2256, as amended, Texas Government Code:

 

  (1) Direct obligations of the United States of America (including obligations
issued or held in book-entry form on the books of the Department of the Treasury
of the United States of America, and CATS and TIGRS) or obligations the timely
payment of the principal of and interest on which are unconditionally guaranteed
by the United States of America.

 

  (2) Bonds, debentures, notes or other evidence of indebtedness issued or
guaranteed by any of the following federal agencies and provided such
obligations are backed by the full faith and credit of the United States of
America (stripped securities are only permitted if they have been stripped by
the agency itself):

 

  (A) U.S. Export-Import Bank: direct obligations or fully guaranteed
certificates of beneficial ownership;

 

-11-



--------------------------------------------------------------------------------

  (B) Farmers Home Administration: certificates of beneficial ownership;

 

  (C) Federal Financing Bank;

 

  (D) Federal Housing Administration Debentures;

 

  (E) General Services Administration: participation certificates;

 

  (F) Government National Mortgage Association (GNMA): GNMA-guaranteed
mortgage-backed bonds and GNMA-guaranteed pass-through obligations;

 

  (G) U.S. Maritime Administration: guaranteed Title XI financing; and

 

  (H) U.S. Department of Housing and Urban Development: project notes; local
authority bonds; U.S. government-guaranteed new communities debentures; U.S.
government-guaranteed public housing notes and bonds.

 

  (3) Bonds, debentures, notes or other evidence of indebtedness issued or
guaranteed by any of the following non-full faith and credit U.S. government
agencies (stripped securities are only permitted if they have been stripped by
the agency itself):

 

  (A) Federal Home Loan Bank System: senior debt obligations;

 

  (B) Federal Home Loan Mortgage Corporation (FHLMC): participation certificates
and senior debt obligations;

 

  (C) Federal National Mortgage Association (FNMA): mortgage-backed securities
and senior debt obligations;

 

  (D) Student Loan Marketing Association (SLMA): senior debt obligations;

 

  (E) Resolution Funding Corp. (REFCORP): only the interest component of REFCORP
strips that have been stripped by request to the Federal Reserve Bank of New
York; and

 

  (F) Farm Credit System: consolidated system-wide bonds and notes.

 

  (4) Money market funds registered under the Federal Investment Company Act of
1940, whose shares are registered under the Federal Securities Act of 1933, and
having a rating by S&P of AAAm-G, AAAm or AAm and if rated by Moody’s having a
rating of Aaa, Aa1 or Aa2, including those for which the Trustee or an affiliate
provides services for a fee, whether as an investment advisor, custodian,
transfer agent, registrar, sponsor, distributor, manager or otherwise.

 

  (5) Certificates of deposit secured at all times by collateral described in
(1) and/or (2) above. Such certificates must be issued by commercial banks,
savings and loan

 

-12-



--------------------------------------------------------------------------------

associations or mutual savings banks (including the Trustee or any of its
affiliates) whose short-term obligations are rated A-1+ or better by S&P and
Prime-1 or better by Moody’s. The collateral must be held by a third party and
Bondowners must have a perfected first security interest in the collateral.

 

  (6) Certificates of deposit, savings accounts, deposit accounts or money
market deposits (including those of the Trustee or any of its affiliates) that
are fully insured by FDIC, including BIF and SAIF.

 

  (7) Investment agreements, including “GICs,” forward purchase agreements, and
reserve fund put agreements acceptable to the Insurer.

 

  (8) Commercial paper rated, at the time of purchase, Prime-1 by Moody’s and
A-1 or better by S&P.

 

  (9) Bonds or notes issued by any state or municipality rated by Moody’s and
S&P in one of the two highest rating categories assigned by such agencies.

 

  (10) Federal funds or bankers acceptances with a maximum term of one year of
any bank (including the Trustee or any of its affiliates) that has an unsecured,
uninsured and unguaranteed obligation rating of Prime-1 or A3 or better by
Moody’s and A-1 or A or better by S&P.

 

  (11) Repurchase agreements providing for the transfer of securities from a
dealer bank (including the Trustee or any of its affiliates) or securities firm
(seller/borrower) to the Trustee (buyer/lender), and the transfer of cash from
the Trustee to the dealer bank or securities firm with an agreement that the
dealer bank or securities firm will repay the cash plus a yield to the Trustee
in exchange for the securities at a specified date. Repurchase Agreements for a
term of 30 days or less must satisfy the following criteria and, if for a term
of more than 30 days, must be approved by the Insurer:

 

  (A) Repos must be between the Trustee and a dealer bank or securities firm.

 

  (i) Primary dealers on the Federal Reserve reporting dealer list that fall
under the jurisdiction of the SIPC and that are rated A or better by S&P and
Moody’s, or

 

  (ii) Banks rated A or above by S&P and Moody’s.

 

  (B) The written repo contract must include the following:

 

  a. Securities that are acceptable for transfer are:

 

  (1) Direct U.S. governments, or

 

  (2) Federal agencies backed by the full faith and credit of the U.S.
government (and FNMA & FHLMC).

 

-13-



--------------------------------------------------------------------------------

  b. The term of the repo may be up to 30 days.

 

  c. The collateral must be delivered to the Trustee (if Trustee is not
supplying the collateral) or to a third party acting as agent for the Trustee
(if the Trustee is supplying the collateral) before or simultaneously with
payment (perfection by possession of certificated securities).

 

  d. The securities must be valued weekly, marked-to-market at current market
price plus accrued interest. The value of collateral must be equal to 104% of
the amount of cash transferred by the Trustee to the dealer bank or securities
firm under the repo plus accrued interest. If the value of securities held as
collateral slips below 104% of the value of the cash transferred, then
additional cash and/or acceptable securities must be transferred. If, however,
the securities used as collateral are FNMA or FHLMC, then the value of
collateral must equal 105%.

 

(12) Such other investments authorized by the laws of the State and as are
approved in writing by the Insurer.

 

“Policy” means the financial guaranty insurance policy issued by the Insurer
relating to the Bonds.

 

“Principal Account” means the account of that name created within the Bond Fund
pursuant to Section 5.01 hereof.

 

“Project” has the meaning ascribed to it in the third “WHEREAS” clause above, as
further described in the Deed of Trust, the Development Agreement and the
Operating Agreement.

 

“Project Fund” means the fund of that name created pursuant to Section 5.01
hereof.

 

“Quarterly Measurement Period” means a three (3)-month period ending March 31,
June 30, September 30, or December 31 of each year.

 

“Rate Covenant” has the meaning ascribed to that term in Section 5.04 hereof.

 

“Rating Agency” means Standard & Poor’s Ratings Service or any other nationally
recognized securities rating agency that at the relevant time maintains a rating
on the Bonds at the request of the Operator, or if no such rating agency is at
the relevant time maintaining a rating on the Bonds, any nationally recognized
securities rating agency designated by the Operator by written notice to the
Trustee.

 

“Rating Category” means a generic securities rating category, without regard, in
the case of a long-term rating category, to any refinement or gradation within
the long-term rating category by a numerical or other modifier.

 

-14-



--------------------------------------------------------------------------------

“Redemption Account” means the account of the Bond Fund of that name created
pursuant to Section 5.01 hereof.

 

“Reimbursement Obligations” means (i) all amounts paid by the Insurer under the
Policy, plus (ii) interest thereon from the date of any such payment until
reimbursed at the interest rate provided in the Insurance Agreement, plus (iii)
reasonable costs and expenses paid or incurred by the Insurer in connection with
any curative or remedial enforcement action, defense, or preservation of any
rights or security arising out of or relating to the Indenture, the Development
Agreement, the Operating Agreement, the Deed of Trust, the Letters of Credit,
the Construction Contract, the Collateral Assignment, the Assignment of Claims,
any of the other Corporation Documents, the ICE Contract, any Agency Contract,
or any of the other agreements entered into by the Corporation or the Operator
in connection with the Bonds or the Project (including, without limitation,
reasonable fees and expenses of attorneys, consultants, managers, brokers and
auditors and reasonable costs of investigation and all costs and expenses paid
or incurred by the Insurer in connection with any event of default under any of
such documents or any change in the operator of the Project or any change in the
source of Facility Revenues), (iv) any other amounts due to the Insurer under
the Insurance Agreement, and (v) interest on the amounts described in clause
(iii) and (iv) from the date the Insurer gives written notice to the Corporation
and the Trustee of the payment or incurrence by the Insurer of such amounts and
of the amount of any such payment made or incurred by the Insurer, until
reimbursed at the interest rate provided in the Insurance Agreement.

 

“Required Substantial Completion Date” means the date required for Substantial
Completion of the Project as required under the Construction Contract and shall
initially be May 12, 2005.

 

“Revenue Fund” means the fund of that name created pursuant to Section 5.01
hereof.

 

“Revenues” means (i) all amounts assigned to the Trustee hereunder, including
the Facility Revenues and any proceeds or amounts received or receivable by the
Trustee under the Deed of Trust, (ii) any amounts received or receivable under
the Assignment of Claims, (iii) any proceeds of Bonds originally deposited with
the Trustee for the payment of interest accrued on the Bonds or otherwise paid
to the Trustee by or on behalf of the Operator or the Corporation for deposit in
the Bond Fund, (iv) any bond or insurance proceeds or eminent domain proceeds in
respect of the Project receivable or received by the Trustee or any other
amounts received or receivable by the Trustee pursuant to the Development
Agreement, the Operating Agreement, the Construction Contract, the Collateral
Assignment, the Assignment of Claims, the Letters of Credit, the Deed of Trust
or any other Corporation Document, and (v) investment income with respect to any
money held by the Trustee under the Indenture.

 

“Second Subordinated Loan” means the second loan from the Developer to the
Corporation evidenced by the Second Subordinated Note in the original principal
amount of $1.1 million as provided in Section 5.1 of the Development Agreement.

 

Second Subordinated Note” means the subordinate promissory note in the original
principal amount of $1.1 million issued by the Corporation to Correctional
Services Corporation to evidence the Corporation’s obligation to repay the
Second Subordinated Loan as provided in Section 5.04 hereof.

 

-15-



--------------------------------------------------------------------------------

“State” means the State of Texas.

 

“Subordinated Loans” collectively, means the First Subordinated Loan, the Second
Subordinated Loan and any additional loans by the Developer or the Operator to
the Corporation permitted by Sections 6.06 and 11.03 of this Indenture.

 

“Subordinated Notes” collectively, means the First Subordinated Note, the Second
Subordinated Note and any additional note or other of indebtedness of the
Corporation authorized under Sections 6.06 and 11.03 of this Indenture.

 

“Substantial Completion” means the Project is sufficiently accessible and
complete in accordance with the Final Project Plans (as defined in the
Development Agreement) and the ICE Contract so that the Project can be occupied
and used for its intended purposes and a Certificate of Occupancy for the
Project has been issued.

 

“Supplement,” when used in reference to the Indenture, means an indenture
supplementing or modifying the provisions hereof entered into by the Corporation
and the Trustee in accordance with Article IX hereof.

 

“Supplemental Reserve Fund” means the fund of that name created pursuant to
Section 5.01 hereof

 

“Suspense Account” means the account of that name created in the Project Fund
pursuant to Section 5.01 hereof.

 

“Trapping Events” has the meaning ascribed to such term in Section 5.04 hereof.

 

“Trust Estate” means (i) the property described under the Granting Clauses of
this Indenture, including all right, title, and interest of the Corporation in
the Project and in and under the Corporation Documents, and including without
limitation, all right, title, and interest of the Corporation in and to all
Revenues and other payments paid or payable to the Corporation from and after
the date of this Indenture and other income, charges, and funds realized from
the lease, sale, transfer, mortgage or other disposition of the Project and any
substitutions therefor and the proceeds thereof and (ii) the Deed of Trust, the
Assignment of Claims, the Letters of Credit, the Collateral Assignment.

 

“Trustee” means U.S. Bank National Association, a national banking association,
in its capacity as trustee hereunder and any successor to its duties hereunder
in accordance with Section 8.06.

 

“Trustee Fees and Expenses” means the fees and expenses described in Section
8.08.

 

“Underwriter” means Morgan Keegan & Company, Inc.

 

-16-



--------------------------------------------------------------------------------

“Written Request” means a request in writing, signed, in the case of the
Corporation, by an Corporation Representative, and in the case of the Operator,
by a Operator Representative.

 

Section 1.02. Interpretation.

 

In this Indenture, unless otherwise stated or the context otherwise requires:

 

  (i) Words of one gender include the corresponding words of the other gender;
words of neuter include both genders; and words in the singular include words in
the plural and vice versa.

 

  (ii) Words indicating persons, parties, or entities (and the like) include
firms, associations, partnerships (including limited partnerships), limited
liability companies (and the like), corporations, trusts and other legal
entities, including public and governmental bodies, as well as natural persons.

 

  (iii) References to a statute refer to the statute, as amended, and any
successor statute, and to all regulations promulgated under or implementing the
statute or successor statute, as in effect at the relevant time.

 

  (iv) References to a governmental or quasi-governmental entity or
representatives thereof also refer to an entity that succeeds to the functions
of the governmental or quasi-governmental entity and representatives thereof.

 

  (v) Headings preceding sections of text and any table of contents are solely
for convenience of reference and are not part of this Indenture and are not to
affect its meaning, interpretation or effect.

 

  (vi) The word “including” means “including, but not limited to” and the word
“include” means “include, among others.”

 

  (vii) The terms “hereby,” “hereof,” “herein,” and “hereunder” (and the like)
refer to this Indenture.

 

  (viii) Words importing the redemption of a Bond or the calling of a Bond for
redemption do not mean or include the payment of a Bond at its stated maturity
or the purchase of a Bond.

 

Section 1.03. All Bonds Equally and Ratably Secured; Bonds Not General
Obligations of the Corporation.

 

All Bonds issued hereunder and at any time Outstanding shall in all respects be
equally and ratably secured hereby, without preference, priority, or distinction
on account of the date or dates or the actual time or times of the issuance or
maturity of the Bonds, so that all Bonds at any time issued and Outstanding
hereunder shall have the same right, lien and preference hereunder and shall all
be equally and ratably secured hereby. The Bonds and the Reimbursement
Obligations shall be special limited obligations of the Corporation and shall be
payable solely out of the Trust Estate, and no agreements, bonds, debts or
obligations of the Corporation are or shall

 

-17-



--------------------------------------------------------------------------------

ever be deemed to be the agreements, bonds debts or obligations or the lending
of credit of or by the State, the County or any other political corporation,
subdivision or agency of the State or the County or a pledge of the faith and
credit of any of them. The Corporation has no taxing power.

 

Section 1.04. Taxable Obligations.

 

The Bonds are not “state or local bonds” within the meaning of section 103(a)
and (c) of the Code; therefore, the interest on the Bonds is not excludable from
the gross income of the holders thereof for federal income tax purposes.

 

ARTICLE II

AUTHORIZATION AND TERMS OF BONDS

 

Section 2.01. Authorization of Bonds.

 

The Corporation hereby authorizes the issuance of the Bonds in the aggregate
original principal amount of $49,475,000 pursuant to the Act to finance costs of
the Project, including interest to accrue on the Bonds and other financing costs
until February 1, 2006, to make deposits to the Debt Service Reserve Fund and
the Insurance and Property Taxes Fund and to pay costs of issuing the Bonds. The
Bonds shall be designated “South Texas Detention Complex Local Development
Corporation Taxable Revenue Bonds, Series 2004,” and shall be issued and sold to
the Underwriter in accordance with provisions of this Indenture.

 

The Bonds shall be dated August 1, 2004, and interest shall accrue from the date
of initial delivery of the Bonds to the Underwriter; shall be fully registered
as to both principal and interest; shall be in Authorized Denominations,
provided that no Bond shall represent more than one maturity; shall be numbered
separately in such manner and with any additional designation as the Trustee
deems necessary for purposes of identification; and shall bear interest, payable
on the first day of each August and February, commencing on February 1, 2005, at
the following per annum interest rates and shall mature, subject to prior
redemption, on the following dates in the following principal amounts:

 

Maturity Date

--------------------------------------------------------------------------------

   Principal Amount


--------------------------------------------------------------------------------

   Interest Rate


--------------------------------------------------------------------------------

 

02-01-07

   $ 4,130,000    3.11 %

02-01-08

   $ 4,260,000    3.47 %

02-01-09

   $ 4,405,000    3.84 %

02-01-10

   $ 4,575,000    4.11 %

02-01-11

   $ 4,765,000    4.34 %

02-01-12

   $ 4,970,000    4.63 %

02-01-13

   $ 5,200,000    4.76 %

02-01-14

   $ 5,450,000    4.92 %

02-01-15

   $ 5,715,000    5.00 %

02-01-16

   $ 6,005,000    5.07 %

 

-18-



--------------------------------------------------------------------------------

Section 2.02. Registration and Payment of Bonds.

 

(a) The Trustee shall maintain at its Designated Office books for the
registration and transfer of Bonds. So long as any Bonds remain Outstanding, the
Trustee shall make all necessary provisions to permit the exchange or
registration or transfer of Bonds. The Trustee is authorized, on behalf of the
Corporation, to authenticate and deliver Bonds transferred or exchanged in
accordance with the provisions of such Bonds and this Indenture. The Trustee
shall be responsible for its representations contained in the Certificate of
Authentication on the Bonds.

 

(b) Except as provided in Article VII hereof, the Corporation and the Trustee
shall deem and treat the registered Owner of each Bond as the absolute owner
thereof for all purposes, and neither the Corporation nor the Trustee shall be
affected by any notice to the contrary. Payment of any such Bond shall be made
only as described in Section 2.02(f) hereof, but such Bond may be transferred as
herein provided. All such payments made as described in Section 2.02(f) shall be
valid and shall satisfy and discharge the liability of the Corporation upon such
Bond to the extent of the amount or amounts so paid.

 

(c) The Bonds shall initially be held in fully immobilized form by DTC acting as
depository. To induce DTC to accept the Bonds as eligible for deposit at DTC,
the Corporation has heretofore executed and delivered to DTC the Issuer Letter
of Representations. Neither the Corporation nor the Trustee will have any
responsibility or obligation to DTC participants or the persons for whom they
act as nominees (or any successor depository) with respect to the Bonds in
respect of the accuracy of any records maintained by DTC (or any successor
depository) or any DTC participant, the payment by DTC (or any successor
depository) or any DTC participant of any amount in respect of the principal of
or interest on Bonds, any notice that is permitted or required to be given to
registered Owners under this Indenture (except such notices as shall be required
to be given by the Corporation to the Trustee or to DTC (or any successor
depository)), or any consent given or other action taken by DTC (or any
successor depository) as the registered Owner. For so long as any Bonds are held
in fully-immobilized form hereunder, DTC or its successor depository shall be
deemed to be the registered Owner for all purposes hereunder, and all references
herein to the registered Owners shall mean DTC (or any successor depository) or
its nominee and shall not mean the owners of any beneficial interest in such
Bonds.

 

Unless otherwise provided in Section 7.06, if any Bond shall be duly presented
for payment and funds have not been duly provided by the Corporation on such
applicable date, then interest shall continue to accrue thereafter on the unpaid
principal thereof at the rate stated on such Bond until such Bond is paid.

 

(d) The transfer of any Bond may be registered and Bonds may be exchanged, but
no transfer of any such Bond shall be valid unless such Bond is surrendered to
the Trustee with the assignment form appearing on such Bond duly executed by the
registered Owner or such registered Owner’s duly authorized agent in a manner
satisfactory to the Trustee. Upon such surrender, the Trustee shall cancel the
surrendered Bond and shall authenticate and deliver, without charge to the
registered Owner or transferee therefor, a new Bond (or Bonds at the option of
the new registered Owner) of the same date, maturity and interest rate and for
the same

 

-19-



--------------------------------------------------------------------------------

aggregate principal amount in any Authorized Denomination, naming as registered
Owner the person or persons listed as the assignee on the assignment form
appearing on the surrendered Bond, in exchange for such surrendered and
cancelled Bond. Any Bond may be surrendered to the Trustee and exchanged,
without charge, for an equal aggregate principal amount of Bonds of the same
date, maturity and interest rate, in any Authorized Denomination.

 

(e) The Trustee may become the registered Owner of any Bond with the same rights
it would have if it were not the Trustee, and to the extent permitted by law,
may act as depository for and permit any of its officers or directors to act as
member of, or in any other capacity with respect to, any committee formed to
protect the right of the registered Owners of Bonds.

 

(f) Both principal of and interest on the Bonds shall be payable in lawful money
of the United States of America. Interest on the Bonds shall be calculated on
the basis of a 360-day year and twelve 30-day months. For so long as all Bonds
are in fully immobilized form, payments of principal and interest shall be made
as provided in accordance with the operational arrangements of DTC referred to
in the Letter of Representations.

 

In the event that the Bonds are no longer in fully immobilized form, interest on
the Bonds shall be paid by check or draft mailed to the Owners at the addresses
for such Owners appearing on the Bond registration books on the 15th day of the
month preceding the interest payment date, and principal of the Bonds shall be
payable upon presentation and surrender of such Bonds by the Owners at the
Designated Office of the Trustee; provided, however, that if so requested in
writing by the Owner of at least $1,000,000 principal amount of Bonds, interest
will be paid by wire transfer on the date due to an account with a bank located
within the United States.

 

Section 2.03. Use of Depository.

 

(a) The Bonds shall be registered initially in the name of “Cede & Co.” or in
such other name as may be requested by an authorized representative of DTC, as
nominee of DTC, with one Bond maturing on each of the maturity dates for the
Bonds in an Authorized Denomination corresponding to the total principal therein
designated to mature on such date. Registered ownership of such immobilized
Bonds, or any portions thereof, may not thereafter be transferred except (i) to
any successor of DTC or its nominee, provided that any such successor shall be
qualified under any applicable laws to provide the service proposed to be
provided by it; (ii) to any substitute depository appointed by the Corporation
pursuant to subsection (b) below or such substitute depository’s successor; or
(iii) to any person as provided in subsection (d) below.

 

(b) Upon the resignation of DTC or its successor (or any substitute depository
or its successor) from its functions as depository or a determination by the
Corporation to discontinue the system of book entry transfers through DTC or its
successor (or any substitute depository or its successor), the Corporation may
hereafter appoint a substitute depository. Any such substitute depository shall
be qualified under any applicable laws to provide the services proposed to be
provided by it.

 

(c) In the case of any transfer pursuant to clause (i) or (ii) of subsection (a)
above, the Trustee shall, upon receipt of all outstanding Bonds, together with a
written request by the Corporation Representative, issue a single new Bond for
each maturity then outstanding, registered in the name of such successor or such
substitute depository, or their nominees, as the case may be, all as specified
in such written request of the Corporation Representative.

 

-20-



--------------------------------------------------------------------------------

(d) In the event that (i) DTC or its successor (or substitute depository or its
successor) resigns from its functions as depository, and no substitute
depository can be obtained, or (ii) the Corporation determines that it is in the
best interest of the beneficial owners of the Bonds that such owners be able to
obtain such bonds in the form of Bond certificates, the ownership of such Bonds
may then be transferred to any person or entity as herein provided, and shall no
longer be held in fully-immobilized form. The Corporation Representative shall
deliver a written request to the Trustee, together with a supply of definitive
Bonds, to issue Bonds as herein provided in any Authorized Denomination. Upon
receipt by the Trustee of all then outstanding Bonds together with a written
request on behalf of the Corporation to the Trustee, new Bonds shall be issued
in the appropriate denominations and registered in the names of such persons as
are requested in such written request.

 

Section 2.04. Mutilated, Destroyed, Lost and Stolen Bonds.

 

If (i) any mutilated Bond is surrendered to the Trustee or if the Trustee
receives evidence to its satisfaction of the destruction, loss or theft of any
Bond, and (ii) there is delivered to the Trustee and the Corporation such
security or indemnity as the Trustee reasonably may require to hold the
Corporation and the Trustee harmless, then, in the absence of notice to the
Trustee that such Bond has been acquired by a bona fide purchaser and upon the
Owner’s paying the reasonable expenses of the Trustee and the Corporation and of
any security or indemnity bond required by the Trustee, the Corporation shall
cause to be executed and the Trustee shall authenticate and deliver, in exchange
for such mutilated Bond or in lieu of such destroyed, lost or stolen Bond, a new
Bond of like principal amount, date and tenor. If any such mutilated, destroyed,
lost or stolen Bond has become, or will on or before the next Bond Payment Date
become, due and payable, the Trustee may, in its discretion, pay such Bond when
due instead of delivering a new Bond.

 

Section 2.05. Execution and Authentication of Bonds.

 

The Bonds shall be executed on behalf of the Corporation with the manual or
facsimile signature of its President, and attested by the manual or facsimile
signature of its Secretary. In case any officer who shall have signed any of the
Bonds shall cease to be such officer before the Bonds so signed or attested
shall have been authenticated or delivered by the Registrar or issued by the
Corporation, such Bonds may nevertheless be authenticated, delivered and issued
and, upon such authentication, delivery and issuance, shall be as binding upon
the Corporation as though those who signed and attested the same had continued
to be such officers of the Corporation. Also, any Bond may be signed on behalf
of the Corporation by such persons as on the actual date of the execution of
such Bond shall be the proper officers although on the nominal date of such Bond
any such person shall not have been such officer.

 

The President of the Corporation is hereby authorized to have control of the
Bonds and all necessary records and proceedings pertaining to the Bonds pending
their investigation, examination, and approval by the Attorney General of the
State; their registration by the Comptroller of Public Accounts of the State;
and their delivery to the Underwriter. A single

 

-21-



--------------------------------------------------------------------------------

Bond shall be submitted to the Attorney General of Texas (the “Initial Bond”)
for such purpose. Upon registration of the Initial Bonds, said Comptroller of
Public Accounts (or a deputy designated in writing to act for said Comptroller)
shall manually sign the Comptroller’s Registration Certificate. The Initial
Bonds thus registered shall remain in the custody of the President of the Issuer
(or his designee) until delivered to the Underwriter. Except for the Initial
Bond, only such Bonds as shall have endorsed thereon a certificate of
authentication substantially in the form set forth and duly executed by the
Trustee shall be entitled to any right, security, or benefit under this
Indenture. Except for the Initial Bond, no Bond shall be valid or obligatory for
any purpose unless and until such certificate of authentication shall have been
duly executed by the Trustee, and such executed certificate upon any such Bond
shall be conclusive evidence that such Bond has been authenticated and delivered
under this Indenture and that the Owner thereof is entitled to the benefits of
the trust hereby created. The Trustee’s certificate of authentication on any
Bond shall be deemed to have been duly executed by it if (a) signed by an
authorized officer or signatory of the Trustee, but it shall not be necessary
that the same officer or signatory sign the certificate of authentication on all
of the Bonds issued hereunder, and (b) the date of registration and
authentication of the Bond is inserted in the place provided therefor on the
certificate of authentication.

 

Section 2.06. Non-Presentment of Bonds.

 

In the event any Bond shall not be presented for payment when the principal
thereof and premium, if any, becomes due, either at maturity or otherwise, or at
the date fixed for redemption thereof, if money sufficient to pay the principal
of, premium, if any, and interest on, such Bond shall have been deposited
hereunder for such payment, all liability to the Owner thereof for the payment
of such Bond shall forthwith cease, determine and be completely discharged, and
thereupon it shall be the duty of the Trustee to hold such money for such time
as provided in Section 5.18 hereof, without liability for interest thereon, for
the benefit of the Owner of such Bond, who shall thereafter be restricted
exclusively to such money, for any claim of whatever nature on his part under
this Indenture or on, or with respect to, said Bond.

 

Section 2.07. Conditions to Closing.

 

Upon the execution and delivery of this Indenture, the Corporation shall execute
and deliver to the Trustee and the Trustee shall register and authenticate the
Bonds in the aggregate principal amount of $49,475,000 and deliver them to the
persons designated by the Underwriter.

 

Prior to the registration and authentication by the Trustee of any of the Bonds,
there shall be filed with the Trustee:

 

(a) closing certificate of the Corporation incorporating a copy of the documents
evidencing creation of the Corporation, the Corporation’s Articles of
Incorporation and By-Laws and the resolution approving the issuance of the
Bonds;

 

(b) original executed counterparts of the Corporation Documents;

 

(c) the insurance policies, contracts, Letters of Credit and bonds required by
the Construction Contract, the Operating Agreement and the Development
Agreement;

 

-22-



--------------------------------------------------------------------------------

(d) executed ICE Contract and Assignment of Claims and acknowledgment from the
contracting officer of ICE;

 

(e) a direction and authorization to the Trustee by the Corporation, signed by
the President or Vice President of the Corporation, to authenticate and deliver
(i) the Bonds to the purchasers therein identified and (ii) the First
Subordinated Note to Correctional Services Corporation, upon payment to the
Trustee for the account of the Corporation of the sums therein specified and to
deposit the proceeds thereof as provided in this Indenture;

 

(f) opinions dated as of the date of the closing of (i) counsel for the
Corporation, (ii) Bond Counsel, and (iii) counsel for the Operator, in form and
substance satisfactory to the Underwriter and the Insurer;

 

(g) a Commitment for Mortgagee’s Policy of Title Insurance, issued by a title
company reasonably acceptable to the Insurer, in the Trustee’s favor as
mortgagee, in the amount of the principal amount of the Bonds, subject only to
those title exceptions approved by the Insurer, and the standard printed
exceptions contained in the usual form of Texas Mortgagee’s Title Policy;

 

(h) an original executed Deed of Trust and executed policies and contracts
required thereby;

 

(i) title insurance and boundary survey;

 

(j) the Collateral Assignment;

 

(k) the Policy;

 

(l) evidence of a UCC financing statement filed with (i) the Texas Secretary of
State, identifying the Corporation, as debtor, the Trustee, as secured party,
and the Trust Estate, as collateral and (ii) the Delaware Secretary of State,
identifying Correctional Services Corporation, as debtor, the Trustee, as
secured party, and the property pledged to the Trustee pursuant to the
Collateral Assignment and the Assignment, as collateral;

 

(m) the receipt of the approving opinion of the Texas Attorney General and the
registration of the Initial Bonds with the Texas Comptroller of Public Accounts
as provided in Section 2.05 hereof; and

 

(n) such other documents, certificates, and instruments in connection with the
transactions contemplated by the Corporation Documents, in form and substance
satisfactory to the Underwriter and the Insurer, as the Underwriter or the
Insurer may reasonably request.

 

Upon receipt of the foregoing and of the purchase price for the Bonds, the
Trustee shall register, authenticate, and deliver the Bonds to or upon the order
of the Underwriter.

 

-23-



--------------------------------------------------------------------------------

ARTICLE III

REDEMPTION OF BONDS

 

Section 3.01. Optional Redemption.

 

The Bonds are not subject to optional redemption prior to maturity except as
provided in Section 3.03 below.

 

Section 3.02. Reserved.

 

Section 3.03. Extraordinary Optional Redemption.

 

The Bonds are subject to extraordinary optional redemption prior to maturity at
any time, at the option of the Corporation, but only upon the direction of the
Developer (prior to Final Completion) or the direction of the Operator (after
Final Completion) and, in any case, with the prior written consent of the
Insurer, at a redemption price equal to 100% of the principal amount of
Outstanding Bonds or portions thereof being redeemed, plus interest accrued to
the date fixed for redemption as follows:

 

(a) in whole or in part and if in part, pro rata, prior to Final Completion of
the Project at the direction of the Developer (with the prior written consent of
the Insurer) in the event of damage to or destruction of all or any portion of
the Project, if the Developer in good faith determines, in consultation with the
Insurer, that the continued development of the Project is impracticable,
uneconomical or undesirable for any reason whatsoever;

 

(b) in whole or in part and if in part, pro rata, prior to Final Completion of
the Project at the direction of the Developer (with the prior written consent of
the Insurer) if any part or component of the Project shall be taken by any
public authority or entity in the exercise of or acquired under the threat of
the exercise of its power of eminent domain and the Developer shall have
determined in the exercise of its professional judgment in consultation with the
Insurer that any such taking would have a material adverse effect on the ability
of the Developer to complete the Project in accordance with the ICE Contract;
and

 

(c) in whole or in part and if in part, pro rata, after Final Completion of the
Project at the direction of the Operator (with the prior written consent of the
Insurer) if (i) any part or component of the Project having a value of $100,000
or more shall be damaged or destroyed, or if such damage or destruction is
reasonably likely to cause a material disruption to or suspension of services at
the Project, or (ii) any part or component of the Project shall be taken by any
public authority or entity in the exercise of or acquired under the threat of
the exercise of its power of eminent domain, and the Operator shall have
determined in the exercise of its professional judgment in consultation with the
Insurer that the Project does not remain suitable for continued operation for
its intended purposes.

 

If all of the Outstanding Bonds are to be redeemed, then in addition to any
funds received as a result of the damage to or destruction of the Project or the
exercise of or threat of the power of eminent domain, all the amounts held in
the Funds created under Article V of this Indenture shall be used to redeem the
Bonds and to pay Reimbursement Obligations. If only a part of the Outstanding
Bonds are to be redeemed, they may only be redeemed from any funds received as a

 

-24-



--------------------------------------------------------------------------------

result of the damage to or destruction of the Complex or the exercise of or
threat of the power of the eminent domain that are not applied to restore the
Project or acquire replacement property constituting part of the Project and
from amounts held in the Funds created under Article V of this Indenture as
explicitly authorized under Article V of this Indenture.

 

Such redemption shall be made upon receipt by the Trustee from the Corporation,
together with the consent from the Insurer and the direction from the Developer
or the Operator, as the case may be, of a written instruction to redeem received
at least 45 days before the date fixed for redemption. No redemption shall be
permitted unless all Reimbursement Obligations are paid.

 

Section 3.04. Selection of Bonds to be Redeemed.

 

In the event of a redemption of the Bonds in part, such redemption shall be made
pro rata; provided that the portion of any Bond that remains Outstanding shall
be in an Authorized Denomination.

 

Section 3.05. Partial Redemption of Bonds.

 

Upon the selection and call for redemption of, and the surrender of, any Bond
for redemption in part only, the Corporation shall cause to be executed (and the
Trustee shall prepare) and the Trustee shall authenticate and deliver to or upon
the written order of the Owner thereof, at the expense of the Operator, a new
Bond or Bonds of the same maturity and bearing interest at the same interest
rate and of Authorized Denominations in an aggregate principal amount equal to
the unredeemed portion of the Bond surrendered.

 

Section 3.06. Effect of Call for Redemption.

 

On the date fixed for redemption by notice given as herein provided if moneys
sufficient for the payment of the redemption price are on deposit with the
Trustee, the Bonds so called for redemption shall become and be due and payable
at the redemption price provided for redemption of such Bonds on such date. If
on the date fixed for redemption money sufficient for payment of the redemption
price and accrued interest is held by the Trustee as provided herein, interest
on the Bonds so called for redemption shall cease to accrue, such Bonds shall
cease to be entitled to any benefit or security hereunder except the right to
receive payment from the money held by the Trustee and the amount of such Bonds
so called for redemption shall be deemed paid and no longer Outstanding.

 

Section 3.07. Notice of Redemption.

 

Notice of any redemption is required to be given at least 30 days and not more
than 60 days prior to the date fixed for redemption, by first class mail to the
Owners of the Bonds. However, the failure to give a notice of redemption or a
defect in such notice does not affect (i) the validity of any proceedings for
the redemption of a Bond or portion of a Bond if the Owner of such Bond receives
actual notice of the redemption from any source or (ii) the validity of the
proceedings for the redemption of any Bonds or portion of Bonds for which proper
notice was given. If any Bonds have been called for redemption but are not
presented to the Trustee for payment within 60 days after the date fixed for
redemption, the Trustee shall send to the owners

 

-25-



--------------------------------------------------------------------------------

of those Bonds a second notice of redemption, within 75 days after the date set
for redemption. So long as DTC is acting as securities depository for the Bonds,
notice of any redemption of the Bonds shall be sent by the Trustee only to DTC
or its nominee. Information also will be sent in such manner as the Trustee
deems appropriate to the Nationally Recognized Municipal Securities Information
Depositories and State Information Depository recognized by the Securities
Exchange Commission or its successor that disseminate redemption notices and any
other sources that the Trustee determines to be customary or appropriate.

 

If at the time of mailing of any notice of extraordinary optional redemption
pursuant to Section 3.03, there shall not have been deposited with the Trustee
money sufficient to redeem all the Bonds (or the portion thereof) called for
redemption, such notice shall state that it is subject to the deposit of the
redemption money with the Trustee not later than the opening of business on the
date fixed for redemption and that such notice will be of no effect unless such
money is so deposited.

 

ARTICLE IV

FORM OF BONDS

 

Section 4.01. Form of Bonds.

 

The Bonds shall be in substantially the form set forth on Exhibit A hereto, with
such necessary and appropriate omissions, insertions and variations as are
permitted or required hereby.

 

The Initial Bonds shall be in the respective form set forth in Exhibit A, except
that the form of a single fully registered Initial Bond shall be modified as
follows:

 

(i) immediately under the name of the Bond(s) the headings “Interest Rate” and
“Maturity Date” shall both be completed “as shown below”;

 

(ii) shall be numbered T-1;

 

(iii) the first paragraph shall read as follows:

 

REGISTERED OWNER: MORGAN KEEGAN & COMPANY, INC.

 

PRINCIPAL AMOUNT:

 

THE SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION (the
“Corporation”), a Texas non-profit corporation created pursuant to Chapter 431,
as amended, Texas Transportation Code, for value received, hereby promises to
pay (but only out of the source hereinafter provided) to the Registered Owner
identified above, or registered assigns as hereinafter provided, on the Maturity
Date identified above, the Principal Amount identified above on the first day of
February in each of the years and in principal amounts and bearing interest at
per annum rates in accordance with the following schedule:

 

Maturity Date   Principal Amount   Interest Rate

 

(Information to be inserted from schedule in Section 2.01 hereof)

 

-26-



--------------------------------------------------------------------------------

and to pay (but only out of the source hereinafter provided) interest on the
balance of said Principal Amount from the Closing Date and from time to time
remaining unpaid until payment of said Principal Amount has been made or duly
provided for, at the Interest Rate per annum set forth above payable on February
1 and August 1 of each year commencing February 1, 2005, until the obligation
with respect to payment of the Principal Amount is discharged. Interest is
calculated based upon an assumption of a 360-day year of twelve 30-day months.

 

ARTICLE V

REVENUES AND FUNDS

 

Section 5.01. Creation of Funds and Accounts.

 

Upon the issuance of the Bonds, the Trustee shall create the following funds and
accounts to be held in trust for the Owners of the Bonds:

 

(a) Bond Fund, which shall consist of (i) the Principal Account, (ii) the
Interest Account, (iii) the Capitalized Interest Account and (iv) the Redemption
Account;

 

(b) Cost of Issuance Fund;

 

(c) Project Fund, which shall consist initially of (i) the Construction Costs
Account, (ii) the Contingency Account, (iii) the General Project Costs Account
and (iv) the Suspense Account;

 

(d) Revenue Fund;

 

(e) Debt Service Reserve Fund;

 

(f) Operating Reserve Fund;

 

(g) Major Maintenance Reserve Fund;

 

(h) Insurance and Property Taxes Fund;

 

(i) Supplemental Reserve Fund;

 

(j) Performance Bond and Letters of Credit Proceeds Fund; and

 

(k) Business Interruption Insurance Proceeds Fund.

 

Section 5.02. Application of Bond Proceeds and Other Money.

 

In addition to the proceeds of the First Subordinated Loan which shall be
deposited to the Suspense Account of the Project Fund, the Trustee shall receive
at the time of issuance of the

 

-27-



--------------------------------------------------------------------------------

Bonds the proceeds of the sale of the Bonds in the amount of $44,996,582.25
(representing the principal amount of the Bonds, less $88,942.75 of original
issue discount, less the amount of $2,146,000.00, representing the premium for
the purchase of the Policy, and less $2,243,475.00, the Underwriter’s discount)
and shall deposit such funds as follows:

 

(a) to the Capitalized Interest Account, $2,627,751.55;

 

(b) to the Debt Service Reserve Fund, $4,947,500.00;

 

(c) to the Cost of Issuance Fund, $1,765,465.64;

 

(d) to the Project Fund, $35,405,865.06 (of which $412,699.31 shall be paid to
the title company, $29,928,357.00 shall be deposited to the Construction Costs
Account, $2,364,569.75 shall be deposited to the General Project Costs Account
and $2,700,239.00 shall be deposited to the Contingency Account); and

 

(e) to the Insurance and Property Taxes Fund, $250,000.

 

The Development Agreement requires that on or before the scheduled date of
occupancy of the Project, the Developer shall pay to the Trustee proceeds of the
Second Subordinated Loan, and such amount shall be deposited to the Suspense
Account of the Project Fund.

 

Section 5.03. Cost of Issuance Fund.

 

A deposit to the credit of the Cost of Issuance Fund shall be made as required
by the provisions of Section 5.02 hereof. Money on deposit in the Cost of
Issuance Fund shall be applied to pay the costs of issuing the Bonds, including,
without limitation, all printing expenses in connection with the Bonds, the
preliminary official statement and the official statement pertaining to the
Bonds; Rating Agency fees; legal fees and expenses; Financial Advisors’ fees and
expenses; the fee and initial expenses of the Corporation; the initial Trustee
Fees and Expenses; and all other fees and expenses incurred in connection with
the issuance of the Bonds. The costs described above shall be payable upon
submission to the Trustee of a Written Request from the Underwriter in the form
of Exhibit D hereto stating that the amount indicated thereof is due and owing,
has not been the subject of another Written Request that has been paid, and is a
proper cost of issuing the Bonds. Any money remaining in the Cost of Issuance
Fund on such date as the Underwriter notifies the Trustee that all costs of
issuance of the Bonds have been paid shall be transferred to the General Project
Costs Account of the Project Fund.

 

Section 5.04. Revenue Fund.

 

All Revenues shall be deposited in the Revenue Fund as and when received, except
that unless otherwise directed by the Insurer (i) any payments under any
performance bond, any liquidated damages paid by the Contractor pursuant to the
Construction Contract and proceeds of the Letters of Credit shall be deposited
to the Performance Bond and Letters of Credit Proceeds Fund; (ii) any payments
under the insurance required by the Construction Contract for delayed-opening or
business interruption or under the insurance required under the Development
Agreement or the Operating Agreement for business interruption shall be
deposited in the Business Interruption Insurance Proceeds Fund; (iii) proceeds
of property insurance (excluding

 

-28-



--------------------------------------------------------------------------------

payments made for delayed-opening or business interruption, which shall be
deposited to the Business Interruption Insurance Proceeds Fund) shall be
deposited to a separate account in the Project Fund; (iv) payments made by the
Developer shall be deposited to the Suspense Account; and (v) proceeds of any
condemnation or similar award and any payments in lieu of condemnation shall be
deposited to the Project Fund as provided herein;

 

All money held on deposit in the Revenue Fund shall be held by the Trustee and
deposited and disbursed by the Trustee on the twentieth day of each month in the
following order of priority; provided that on any Bond Payment Date, the Trustee
shall transfer to the Bond Fund the amount necessary to pay the principal of and
interest on the Bonds due on such Bond Payment Date if amounts then credited to
the Bond Fund are not sufficient to make such payments.

 

FIRST: the Trustee shall deposit in the Interest Account of the Bond Fund an
amount (after taking into consideration amounts then on deposit in the Interest
Account, including funds transferred to the Interest Account from the
Capitalized Interest Account on the 19th day of such month) equal to; (a) 1/6th
of the interest due on the Bonds on the next Bond Payment Date; and (b) all
amounts due as to interest on the Bonds on the twentieth day of any previous
calendar month pursuant to this paragraph that have not otherwise been credited
to the Interest Account of the Bond Fund pursuant to this paragraph and (c) any
amounts required to pay obligations described in clause (i) of the definition of
Reimbursement Obligations relating to the payment by the Insurer of interest on
the Bonds and any other amounts required to pay interest due on the Bonds during
the next month;

 

SECOND: (a) commencing 12 months prior to the first principal payment date on
the Bonds, the Trustee shall deposit in the Principal Account of the Bond Fund
(after taking into consideration amounts then on deposit in the Principal
Account of the Bond Fund) an amount equal (i) 1/12th of the principal due on the
Bonds on the next Principal Payment Date and (ii) all amounts due as to
principal on the Bonds on the twentieth day of any preceding month that have not
otherwise been credited to the Principal Account of the Bond Fund pursuant to
this paragraph; and (b) any amounts due the Insurer to reimburse it for any
other obligations described in clause (i) of the definition of Reimbursement
Obligations not paid in First above, and any other amounts required to pay
principal due on the Bonds during the next month;

 

THIRD: the Trustee shall (i) pay or reimburse itself for its annual stated fees
for acting as Trustee (but not for any other amounts described in Section 8.08
hereof such as third-party reimbursements), then due and owing and (ii) shall
pay to the Insurer any amounts required to pay obligations described in clause
(ii) of the definition of Reimbursement Obligations and the Insurer’s
surveillance fee if then due under the Insurance Agreement;

 

FOURTH: if, and to the extent that the amount on deposit in the Debt Service
Reserve Fund is less than the Debt Service Reserve Requirement, the Trustee
shall deposit in the Debt Service Reserve Fund the amount necessary to replenish
the Debt Service Reserve Fund, (a) in twelve consecutive equal monthly
installments beginning in the month following any withdrawal from the Debt
Service Reserve Fund which causes the amount therein to be less than the Debt
Service Reserve Requirement, or (b) in four (4) consecutive equal monthly
installments beginning in the month following the month in which the value of
the cash and Permitted Investments credited to the Debt Service Reserve Fund is
calculated at an amount less than the Debt Service Reserve Requirement;

 

-29-



--------------------------------------------------------------------------------

FIFTH: to pay the Insurer any other Reimbursement Obligations and to the Trustee
the other Trustee Fees and Expenses not paid pursuant to THIRD above;

 

SIXTH: the Trustee shall deposit in the Insurance and Property Taxes Fund, (i)
an amount equal to 1/12 of the then applicable Annual Insurance and Property
Taxes, plus (ii) an amount equal to any shortfall between the amount on deposit
in the Insurance and Property Taxes Fund after making such deposit and all
amounts due and payable (to the Trustee’s actual knowledge) for Insurance
premiums or property tax payments due on or prior to the twentieth day of the
following month, plus (iii) any amount previously due under this paragraph that
remains unpaid;

 

SEVENTH: if, and to the extent the amount on deposit in the Operating Reserve
Fund is less than the Operating Reserve Fund Requirement, the Trustee shall
deposit in the Operating Reserve Fund the amount necessary to make the amount on
deposit in the Operating Reserve Fund equal to the Operating Reserve Fund
Requirement (a) in twelve consecutive equal monthly installments beginning in
the month following any withdrawal from the Operating Reserve Fund or (b) in
four consecutive equal monthly installments beginning in the month following the
month in which the value of the cash and Permitted Investments credited to the
Operating Reserve Fund is calculated at an amount less than the Operating
Reserve Fund Requirement;

 

EIGHTH: if, and to the extent the amount on deposit in the Major Maintenance
Reserve Fund is less than the Major Maintenance Reserve Fund Requirement, the
Trustee shall deposit in the Major Maintenance Reserve Fund the amount necessary
to make the amount then on deposit in the Major Maintenance Reserve Fund equal
to the Major Maintenance Reserve Fund Requirement (a) in twelve consecutive
equal monthly installments beginning in the month following any withdrawal from
the Major Maintenance Reserve Fund or (b) in four consecutive equal monthly
installments beginning in the month following the month in which the value of
the cash and Permitted Investments credited to the Major Maintenance Reserve
Fund are calculated at an amount less than the Major Maintenance Reserve Fund
Requirement;

 

NINTH: subject to the availability of funds in the Revenue Fund sufficient to
make the deposits and disbursements described in the foregoing Paragraphs FIRST
through EIGHTH, and (i) if the Rate Covenant (defined in the proviso below) is
met and if none of the other Trapping Events (defined in the proviso below) has
occurred, the Trustee shall reimburse the Operator for the Operating Costs
requisitioned for the previous Facility Revenue Collection Period and (ii) if
the Rate Covenant is not met or if any of the other Trapping Events has
occurred, the Trustee shall deposit all remaining funds in the Supplemental
Reserve Fund;

 

TENTH: subject to the availability of funds in the Revenue Fund sufficient to
make the deposits and disbursements described in the foregoing Paragraphs FIRST
through NINTH and subject to the proviso below, the Trustee shall pay to the
Operator, so long as Correctional Services Corporation is the Operator, the
amount then due on the Subordinated Notes in the following order of priority:
interest due on the First Subordinated Note, interest due on the Second
Subordinated Note, principal due on the First Subordinated Note, and principal
due on the Second Subordinated Note; and

 

-30-



--------------------------------------------------------------------------------

ELEVENTH: subject to the proviso below, the Trustee shall disburse the balance,
if any, in the Revenue Fund, to the Operator as an operating fee; provided that
the proceeds of the Second Subordinated Loan have been paid in full to the
Trustee and the Trustee has not become aware of the occurrence of any event of
Default or an event that, with notice or the lapse of time or both, would be an
Event of Default.

 

provided, however, that the disbursements described in Clauses NINTH through
ELEVENTH above shall not be made to the Operator if (a) the total amount of
Facility Revenues received by the Trustee for a Facility Revenue Collection
Period, less the Operating Costs requisitioned by the Operator for the same
Facility Revenue Collection Period, is less than one times the amounts required
to be disbursed by the Trustee pursuant to clauses FIRST through EIGHTH of
Section 5.04 or (b) the total amount of Facility Revenues received by the
Trustee for a Quarterly Measurement Period, less the Operating Costs (as set
forth in the requisitions submitted for actual Operating Costs) for the same
Quarterly Measurement Period, is less than 1.25 times the amounts required to be
disbursed by the Trustee pursuant to clauses FIRST through EIGHTH of Section
5.04 of the Indenture (clauses (a) and (b) above being collectively defined as
the “Rate Covenant”) or (c) no Facility Revenues are received by the Trustee for
45 consecutive calendar days with no expectation, evidenced to the satisfaction
of the Independent Contract Monitor and the Insurer, that the Trustee will
receive Facility Revenues within the next 15 calendar days; or (d) no Facility
Revenues are received for two consecutive Facility Revenue Collection Periods or
(e) notice has been given that the ICE Contract will be canceled or terminated
or not renewed or (f) the ICE Contract is not in effect (the events described in
clauses (a), (b), (c), (d), (e) and (f) being collectively defined as the
“Trapping Events”); provided further that upon the occurrence of any Trapping
Event and until otherwise directed by the Insurer, the disbursements described
above in Clauses NINTH through ELEVENTH shall instead be deposited in the
Supplemental Reserve Fund or, at the written direction of the Insurer, all or
part of such disbursements shall be deposited to the Bond Fund and applied to
the payment of the debt service on the Bonds and provided further that,
notwithstanding the foregoing provisos, the Insurer shall have the right, in its
sole discretion, and authority to waive in writing on behalf of the Owners
strict compliance with the Rate Covenant and/or to waive in writing, in whole or
in part, the occurrence of any of the Trapping Events; provided however that the
failure of the Insurer to insist upon strict compliance with the Rate Covenant
or the granting of any such waiver shall not be construed as extending to any
Trapping Event other than that which is specifically addressed in writing by the
Insurer and shall not extend to any future Trapping Event. The Trustee shall
promptly give notice to the Insurer, the Corporation and the Operator of notice
of cancellation, termination or non-renewal of the ICE Contract, the occurrence
of a Trapping Event, or the failure to maintain the Rate Covenant, as
applicable.

 

In the event of any failure to meet the Rate Covenant, the Corporation and the
Operator shall provide to the Insurer and the Trustee within 30 days after the
end of any Facility Revenue Collection Period in which the Rate Covenant was not
met, a written review of Facility Revenues and Operating Costs, including a
written plan to meet the Rate Covenant.

 

-31-



--------------------------------------------------------------------------------

Section 5.05. Project Fund.

 

(a) Initial Deposits. Two initial deposits to the credit of the Project Fund
shall be made pursuant to Section 5.02 hereof. From the deposit of proceeds of
the Bonds, $29,928,357.00 shall be deposited to the Construction Costs Account,
$2,700,239.00 shall be deposited to the Contingency Account and $2,364,569.75
shall be deposited to the General Project Costs Account within the Project Fund
and disbursed as hereinafter provided. All of the proceeds of the First
Subordinated Loan shall be deposited to the Suspense Account and on the 92nd day
after such deposit (or the next Business Day if the 92nd day is not a Business
Day) and provided that during such 91-day period no Act of Bankruptcy has
occurred, shall be transferred to the General Project Costs Account and
disbursed as hereinafter provided.

 

(b) Other Deposits to the Suspense Account. The Trustee shall also deposit to
the Suspense Account the proceeds of the Second Subordinated Loan and any moneys
paid by the Developer pursuant to Sections 5.1(c)(i) and (ii) of the Development
Agreement (but not payments drawn under the Developer Letter of Credit to pay
costs of delay, which payments shall be deposited to the Performance Bond and
Letters of Credit Proceeds Fund). On the 92nd day after the deposit to the
Suspense Account of the proceeds of the Second Subordinated Loan (or the next
Business Day if the 92nd day is not a Business Day) and provided that no Act of
Bankruptcy has occurred during such 91-day period, the Trustee shall (i) to the
extent the balance on deposit in the Operating Reserve Fund is not then equal to
the Operating Reserve Fund Requirement, transfer to the Operating Reserve Fund
the amount, if any, required to make the balance therein equal to the Operating
Reserve Fund Requirement; (ii) to the extent the balance on deposit in the Major
Maintenance Reserve Fund is not then equal to the Major Maintenance Reserve Fund
Requirement, transfer to the Major Maintenance Reserve Fund the amount required
to make the balance therein equal to the Major Maintenance Reserve Fund
Requirement; (iii) if the balance then on deposit in the Insurance and Property
Taxes Fund is less than the Annual Insurance and Property Taxes for the year of
deposit, transfer the amount, if any, required (or the entire balance then on
deposit in the Suspense Account if less than the amount required) to make the
amount then on deposit in the Insurance and Property Taxes Fund equal to the
Annual Insurance and Property Taxes for the year of deposit; and (iv) transfer
any remaining funds to the General Project Costs Account if prior to Final
Completion and otherwise to the Revenue Fund.

 

On the 92nd day after the deposit to the Suspense Account of any other payment
by the Developer (or the next Business Day if the 92nd day is not a Business
Day) and provided no Act of Bankruptcy has occurred during such 91-day period,
the amounts so deposited shall be transferred to the General Project Cost
Account; provided that unless otherwise directed by the Insurer, if such payment
was made pursuant to Section 8.4(d) of the Development Agreement because of
delay, such amount shall be transferred to the Performance Bond and Letters of
Credit Proceeds Fund.

 

(c) Other Deposits to the Project Fund. The Trustee shall deposit proceeds of
any property insurance (other than proceeds of business interruption or
delayed-opening insurance, which shall be deposited to the Business Interruption
Insurance Proceeds Fund) and the proceeds of any condemnation award or payment
in lieu of condemnation, to a separate account in the Project Fund for
disbursement by the Trustee as hereinafter provided.

 

-32-



--------------------------------------------------------------------------------

At the option of the Developer (prior to Final Completion), pursuant to Article
12 of the Development Agreement, or at the option of the Operator (after Final
Completion) pursuant to Section 24 of the Operating Agreement, proceeds of
insurance and condemnation awards or payments in lieu of condemnation deposited
in such separate account of the Project Fund shall be (i) disbursed by the
Trustee in order to repair, rebuild, restore or replace the property damaged or
destroyed or to pay for additional costs of the Project, as the case may be,
upon requisition therefor made by the Developer (prior to Final Completion) or
the Operator (after Final Completion) pursuant to a requisition signed by the
Independent Construction Monitor (prior to Final Completion) or the Independent
Contract Monitor (after Final Completion); or (ii) if the requirements of
Section 3.03 hereof have been met, transferred to the Redemption Account.

 

(d) Construction Costs Account. Money on deposit in the Construction Costs
Account shall be held in such account and disbursed by the Trustee to pay
amounts due to the General Contractor under the Construction Contract or to
reimburse the Developer for amounts previously paid to the General Contractor,
in both cases, upon requisition therefor made by the Developer pursuant to a
requisition signed by the Independent Construction Monitor and substantially in
the form of Exhibit B hereto, accompanied by an approved “Application for
Payment” issued in accordance with the Construction Contract and signed by the
Independent Construction Monitor.

 

(e) Contingency Account. Money on deposit in the Contingency Account shall be
held in such account and disbursed by the Trustee to pay amounts due to the
General Contractor under the Construction Contract if the balance in the
Construction Costs Account is not sufficient to pay such amounts. Disbursements
from the Contingency Account shall be made only upon requisition therefor made
by the Developer pursuant to a requisition signed by the Independent
Construction Monitor substantially in the form of Exhibit B hereto, accompanied
by (i) an approved “Application for Payment” signed by the Independent
Construction Monitor and issued in accordance with the Construction Contract and
(ii) the written consent of the Insurer if any such disbursements would,
individually or in the aggregate, result in payments to the Contractor in excess
of one percent (1%) of the Guaranteed Maximum Price (as defined in the
Construction Contract).

 

(f) General Project Costs Account. Money on deposit in the General Project Costs
Account, together with all other money received by the Trustee when accompanied
by a direction from a Developer Representative not inconsistent with this
Indenture that such money is to be paid into the General Project Costs Account,
shall be held in such account and disbursed by the Trustee to pay costs of the
Project, upon requisition therefor made by the Developer pursuant to a
requisition substantially in the form of Exhibit B hereto and (other than
payment of the costs of the site) approved by the Independent Construction
Monitor; provided, however, that no Developer fee shall be paid to the Developer
until (i) the proceeds of the Second Subordinated Loan have been deposited into
the Suspense Account and (ii) the balance in the Operating Reserve Fund is at
least equal to the Operating Reserve Requirement, the balance on deposit in the
Major Maintenance Reserve is at least equal to the Major Maintenance Reserve
Requirement and the Insurance and Property Taxes Fund is fully funded.

 

(g) The Trustee shall make disbursements to pay amounts due to the General
Contractor under the Construction Contract pursuant to Section 5.05(d), (e) and
(f) whether or not an Event

 

-33-



--------------------------------------------------------------------------------

of Default has occurred and is continuing; provided, that the requisition or
requisitions specified in such subsections have been approved by the Independent
Construction Monitor for Work (as defined in the Construction Contract)
completed prior to termination of the Construction Contract and prior to the
delivery of a 5.05(g) Notice (as defined below) by the Trustee to the Contractor
or the Developer. The Insurer has the right to direct the Trustee to exercise
any rights it may have under the Construction Contract to terminate the
Construction Contract, subject to the terms of the Construction Contract. In
addition, at any time during the continuance of an Event of Default, the Insurer
may direct the Trustee to give a written notice (a “5.05(g) Notice”) to the
Developer and the Contractor specifying that on and after the date of delivery
of the 5.05(g) Notice, the Trustee shall not make any payments or transfers from
any account of the Project Fund without the consent or direction of the Insurer
except as provided in the third to last paragraph of this Section 5.05.

 

If, as of date of issuance of the Bonds, the Developer’s total financial
contribution to the costs of the Project exceeds $3.9 million, subject to all
other terms of this Indenture, including the absence of any continuing Trapping
Event, the Developer shall be entitled to submit a requisition, together with
reasonably detailed invoices, in accordance with the terms of this Indenture,
for reimbursement from the General Project Costs Account of the Project Fund
(subject to the availability of funds therein); provided, that such costs
(without any mark-up) are documented to the reasonable satisfaction of the
Insurer and that such requisition is approved by the Independent Construction
Monitor and; provided further, that the Operating Reserve Fund and the Major
Maintenance Reserve Fund are fully funded to the Operating Reserve Fund
Requirement and the Major Maintenance Reserve Fund Requirement, respectively.

 

The Developer shall give to the Trustee and the Insurer written notice of
Substantial Completion (which notice shall be signed by the Developer and the
Independent Construction Monitor) and written notice of the planned date of
occupancy of the Project.

 

The Developer shall promptly give to the Trustee and the Insurer written notice
of Final Completion of the Project (which notice shall be signed by the
Developer and the Independent Construction Monitor), together with a requisition
(signed by the Independent Construction Monitor and prepared in accordance with
the provisions of this Section 5.05) for any “Final Payment” required to be made
to the General Contractor under the Construction Contract.

 

Following receipt of such notice, the Trustee shall transfer any funds remaining
in the Construction Costs Account, less the amount of any such Final Payment to
be made to the General Contractor, and any funds remaining in the General
Project Costs Account, less the amount of other costs incurred but not yet due
(i) to the Major Maintenance Reserve Fund if the amount then credited to the
Major Maintenance Reserve Fund is less than the Major Maintenance Reserve
Requirement; (ii) to the Operating Reserve Fund if the amount then credited to
the Operating Reserve Fund is less than the Operating Reserve Fund Requirement;
and (iii) to the extent required under FIRST through NINTH of Section 5.04, to
the Revenue Fund to be applied as provided in Section 5.04 FIRST through NINTH.

 

Following receipt of such notice, the Trustee shall apply the balance, if any,
in the Contingency Account to pay for Operating Costs (which have been approved
in writing by the Insurer) until such time as the Trustee receives the first
payment from ICE pursuant to the

 

-34-



--------------------------------------------------------------------------------

Assignment of Claims. From and after the time that the Trustee receives the
first payment from ICE pursuant to the Assignment of Claims, the Trustee shall
apply, transfer and deposit the balance, if any, in the Contingency Account as
directed by the Insurer.

 

Amounts in the Project Fund, until applied as provided herein, shall be held for
the security of all Bonds Outstanding and the Reimbursement Obligations. During
the continuance of an Event of Default, on and after the date of delivery of a
5.05(g) Notice (as defined in Section 5.05(g)) delivered to the Contractor and
the Developer at the direction of the Insurer, (i) except for disbursements
permitted by Section 5.05(g) and payments of retainage due to the Contractor at
Substantial Completion under the Construction Contract or upon termination of
the Construction Contract pursuant to Section 12.1.1 or 12.2.1 thereof, the
Trustee shall not make any payments or transfers from any account of the Project
Fund without the consent or direction of the Insurer and (ii) at the direction
of the Insurer, moneys then on deposit in the Project Fund (after payment of
amounts specified in Section 5.05(g)) shall be transferred first to the Interest
Account of the Bond Fund and then to the Principal Account of the Bond Fund if
on a Bond Payment Date no other funds (other than amounts payable under the
Policy) are available to pay interest and principal then due on the Bonds. In
addition, without the consent of the Insurer, no transfers shall be made from
the Suspense Account if an Act of Bankruptcy with respect to the Corporation,
the Developer, or the Operator or a Trapping Event is continuing.

 

The Trustee shall retain copies or records of each requisition and each approved
“Application for Payment” and without the prior consent of the Insurer shall not
destroy such records and copies for a period of three years after Final
Completion. Upon written request of the Insurer, the Trustee shall deliver such
records and copies to the Insurer.

 

Upon request by the Independent Construction Monitor or the Insurer, the Trustee
shall confirm the balances available in the various accounts of the Project
Fund.

 

Section 5.06. Bond Fund.

 

(a) Interest Account. Money in the Interest Account shall be used to pay
interest on the Bonds as it becomes due and to pay obligations described in
clause (i) of the definition of Reimbursement Obligations relating to the
payment by the Insurer of interest on the Bonds. The Trustee shall deposit to
the Interest Account money from the following sources, in the following order of
priority, so that on or before the second Business Day before each Bond Payment
Date there is on deposit in the Interest Account an amount that is at least
equal to the amount of interest payable on the Bonds on such Bond Payment Date
and the amounts due to the Insurer pursuant to Section 5.04, FIRST:

 

(1) From the Capitalized Interest Account, in accordance with Section 5.06(c)
hereof;

 

(2) From the transfers from the Project Fund as provided in Section 5.05;

 

(3) From the Revenue Fund, in accordance with Paragraph First of Section 5.04;

 

-35-



--------------------------------------------------------------------------------

(4) From the Supplemental Reserve Fund if so directed in writing by the Insurer;

 

(5) From the Major Maintenance Reserve Fund, in accordance with Section 5.08;

 

(6) From the Operating Reserve Fund, in accordance with Section 5.09;

 

(7) From the Revenue Fund in accordance with the proviso to the second paragraph
of Section 5.04; and

 

(8) From the Debt Service Reserve Fund, in accordance with Section 5.07;

 

(b) Principal Account. Money in the Principal Account shall be used to retire
Bonds by payment at their scheduled maturity dates and to pay any amounts due to
the Insurer to reimburse it for any obligations described in clause (i) of the
definitions of Reimbursement of Obligations (relating to the payment by Insurer
of principal on the Bonds). The Trustee shall deposit to the Principal Account
money from the following sources, in the following order of priority, so that on
or before the second Business Day before each Bond Payment Date on which Bonds
mature, there is on deposit in the Principal Account an amount that is at least
equal to the principal payable on the Bonds on such Bond Payment Date and the
amount due to the Insurer pursuant to Section 5.04, SECOND:

 

(1) From the Project Fund as provided in Section 5.05 ;

 

(2) From the Revenue Fund, in accordance with Paragraph Second of Section 5.04;

 

(3) From the Supplemental Reserve Fund if so directed in writing by the Insurer;

 

(4) From the Major Maintenance Reserve Fund, in accordance with Section 5.08;

 

(5) From the Operating Reserve Fund, in accordance with Section 5.09.

 

(6) From the Revenue Fund in accordance with the proviso to the second paragraph
of Section 5.04; and

 

(7) From the Debt Service Reserve Fund, in accordance with Section 5.07;

 

If all of the Bonds then Outstanding are to be redeemed pursuant to Section
3.03, all of the money in the Principal Account shall be transferred to the
Redemption Account on the second Business Day prior to the date fixed for
redemption.

 

(c) Capitalized Interest Account. An initial deposit to the credit of the
Capitalized Interest Account shall be made pursuant to Section 5.02 hereof. Such
money shall be held in the Capitalized Interest Account and transferred to the
Interest Account in an amount equal to

 

-36-



--------------------------------------------------------------------------------

(a) $779,814.00 of interest due on the Bonds from the date of initial delivery
until February 1, 2005, and (b) thereafter on the nineteenth day of each month,
1/6 of the interest due on the Bonds on the next Bond Payment Date, until all
amounts in the Capitalized Interest Account have been transferred.

 

(d) Redemption Account. If, at the direction of the Developer (prior to Final
Completion) or the Operator (after Final Completion) and, in any case, with the
prior written consent of the Insurer, the Corporation elects to redeem all or a
portion of the Bonds and upon receipt of a certificate of an Operator
Representative stating that money on deposit in the Redemption Account is to be
applied to redeem Bonds by extraordinary optional redemption pursuant to Section
3.03 hereof and specifying the principal amount of Bonds to be redeemed, moneys
credited to the Redemption Account shall be applied by the Trustee to retire
Bonds by redemption pro rata in the amount set forth in the Operator’s
directions.

 

Any balance remaining in the Redemption Account after the redemption of Bonds
shall be transferred to the Interest Account of the Bond Fund.

 

(e) Upon the refunding or providing for payment of less than all Bonds so that
the Bonds refunded or provided for are no longer Outstanding, amounts in the
Bond Fund that would have been applied to payments on the Bonds refunded or
provided for shall be retained in the Bond Fund or, upon the Operator’s
directions and with the prior written consent of the Insurer, shall be applied
in accordance with those directions.

 

Section 5.07. Debt Service Reserve Fund.

 

An initial deposit to the credit of the Debt Service Reserve Fund shall be made
pursuant to Section 5.02 hereof. The Trustee shall also deposit into the Debt
Service Reserve Fund any amounts the Trustee is required to deposit therein in
accordance with Paragraph FOURTH of Section 5.04 of this Indenture. Such money
shall be held in the Debt Service Reserve Fund and disbursed as hereinafter
provided.

 

The Bonds shall be secured by the Debt Service Reserve Fund in an amount equal
to ten percent (10%) of the original principal amount of the Bonds (the “Debt
Service Reserve Requirement”). Amounts in the Debt Service Reserve Fund shall be
used only to pay principal of and interest on the Bonds in the event that all
other amounts held by the Trustee and available therefor are insufficient,
provided however, that, at such time as the amount in the Bond Fund plus the
amount in the Debt Service Reserve Fund is sufficient to pay on the next Bond
Payment Date the principal of and the interest on all Bonds then Outstanding,
the balance in the Debt Service Reserve Fund shall be transferred to the Bond
Fund and applied together with moneys in the Bond Fund to pay when due the
principal of and the interest on all of the Bonds Outstanding.

 

The Debt Service Reserve Fund shall be fully funded at closing with cash or
Permitted Investments in an amount equal to the Debt Service Reserve
Requirement. No letter of credit, surety bond, insurance policy or other credit
facility may be credited to the Debt Service Reserve Fund without the prior
written consent of the Insurer. The Trustee shall determine the value of the
Permitted Investments credited to the Debt Service Reserve Fund at fair market
value and marked to market no less frequently than semiannually commencing
February 2, 2005 (and

 

-37-



--------------------------------------------------------------------------------

monthly from the date of any withdrawal to pay debt service or from the date of
any other deficiency until such deficiency is cured). Debt Service Reserve Fund
investments may not have maturities extending beyond five (5) years except for
Investment Agreements approved by the Insurer.

 

If, on a Bond Payment Date, the amount in the Bond Fund after making all other
required deposits therein and transfers thereto is insufficient to pay the
principal, and interest then due on the Bonds, the Trustee shall transfer from
the Debt Service Reserve Fund to the appropriate account within the Bond Fund an
amount sufficient, together with the funds then in such account or accounts in
the Bond Fund, to provide for such payment, as provided in Section 5.06 hereof.
Upon any such transfer, the Trustee shall immediately notify the Operator and
the Insurer of the amount of such transfer, and the Debt Service Reserve Fund
shall be replenished pursuant to Paragraph FOURTH of Section 5.04 of this
Indenture.

 

Interest earned on the investment of money in the Debt Service Reserve Fund
shall be transferred to the Bond Fund and applied to the payment of principal
and interest on the Bonds and any Reimbursement Obligations.

 

Section 5.08. Major Maintenance Reserve Fund.

 

In addition to any other transfer to the Major Maintenance Reserve Fund, the
Trustee shall make deposits from the Revenue Fund into the Major Maintenance
Reserve Fund in accordance with Paragraph EIGHTH of Section 5.04 as necessary to
maintain a balance therein of at least $500,000 (the “Major Maintenance Fund
Requirement”). All amounts held in the Major Maintenance Reserve Fund shall be
invested solely in Permitted Investments.

 

Money on deposit in the Major Maintenance Reserve Fund shall be used for the
payment of the repair and replacement of capital items of the Project, pursuant
to a requisition of the Operator in substantially the form set forth on Exhibit
C hereto.

 

Amounts in the Major Maintenance Reserve Fund shall be transferred to pay
principal and interest on the Bonds pursuant to Section 5.06 hereof and to pay
Reimbursement Obligations.

 

Interest earned on the investment of money in the Major Maintenance Reserve Fund
shall be transferred (i) prior to Final Completion of the Project to the Project
Fund, and (ii) following Final Completion of the Project to the Bond Fund and
applied to the payment of principal and interest on the Bonds and any
Reimbursement Obligations.

 

Section 5.09. Operating Reserve Fund.

 

In addition to any other transfer to the Operating Reserve Fund, the Trustee
shall make deposits from the Revenue Fund into the Operating Reserve Fund in
accordance with Paragraph SEVENTH of Section 5.04 as necessary to maintain a
balance therein of at least $600,000 (the “Operating Reserve Fund Requirement”).
All amounts held in the Operating Reserve Fund shall be invested solely in a
money market mutual fund described in paragraph (4) of the definition of
Permitted Investments.

 

-38-



--------------------------------------------------------------------------------

Money on deposit in the Operating Reserve Fund shall be paid to or upon order of
the Operator to pay, or to reimburse the Operator for the payment of, any
Operating Costs pursuant to a requisition substantially in the form of Exhibit C
hereto if other monies for such purpose are not sufficient.

 

Amounts in the Operating Reserve Fund shall be transferred to pay principal and
interest on the Bonds pursuant to Section 5.06 hereof and to pay Reimbursement
Obligations.

 

Interest earned on the investment of money in the Operating Reserve Fund shall
be transferred (i) prior to Final Completion of the Project to the Project Fund,
and (ii) following Final Completion of the Project to the Bond Fund and applied
to the payment of principal and interest on the Bonds and any Reimbursement
Obligations.

 

Section 5.10. Insurance and Property Taxes Fund.

 

In addition to other transfers and deposits to the Insurance and Property Taxes
Fund, the Trustee shall make deposits from the Revenue Fund into the Insurance
and Property Taxes Fund in accordance with Paragraph SIXTH of Section 5.04 . The
Trustee shall apply money in the Insurance and Property Taxes Fund to pay
premiums for property insurance and property taxes or payments in lieu of
property taxes for the Project, including those required by the Payment in Lieu
of Taxes and Option Agreement, on or before the date such premiums or taxes or
payments in lieu are due. All amounts held in the Insurance and Property Taxes
Fund shall be invested solely in a money market mutual fund described in
paragraph (4) of the definition of Permitted Investments.

 

Interest earned on the investment of money in the Insurance and Property Taxes
Fund shall be transferred (i) prior to Completion of the Project to the Project
Fund, and (ii) following Completion of the Project to the Bond Fund and applied
to the payment of principal and interest on the Bonds and any Reimbursement
Obligations.

 

Section 5.11. Supplemental Reserve Fund.

 

Unless compliance with the proviso in Section 5.04 or any of the Trapping Events
have been waived in writing by the Insurer, the Trustee shall make deposits from
the Revenue Fund into the Supplemental Reserve Fund in accordance with Paragraph
NINTH of Section 5.04 of this Indenture during each Facility Revenue Collection
Period beginning on the date of occurrence of any Trapping Event until otherwise
directed by the Insurer pursuant to the provisions of Section 5.04. Amounts in
the Supplemental Reserve Fund are to be transferred to the Revenue Fund on the
twentieth day of each month to the extent that amounts in the Revenue Fund are
not sufficient to make all deposits required by Paragraphs FIRST through EIGHTH
of Section 5.04 of this Indenture. Any remaining funds are to be disbursed (i)
first to the Operator to reimburse the Operator for actual Operating Costs
incurred and requisitioned for the previous Facility Revenue Collection Period
in an amount up to 1/12 of the annual budgeted Operating Costs of the Project
(unless the Insurer, in its sole discretion, agrees in writing to a higher
amount), as noted in the annual budget of Operating Costs provided to the
Trustee and the Insurer pursuant to the terms of the Operating Agreement, and
(ii) thereafter are to be maintained in the Supplemental Reserve Fund or
disbursed, in whole or in part, according to the Insurer’s direction.

 

-39-



--------------------------------------------------------------------------------

Section 5.12. Performance Bond and Letters of Credit Proceeds Fund.

 

The Trustee shall deposit all liquidated damages paid by the Contractor pursuant
to the Construction Contract, all amounts received under the performance bond
required by the Construction Contract and all amounts received under the Letters
of Credit into the Performance Bond and Letters of Credit Proceeds Fund. All
amounts held in the Performance Bond and Letters of Credit Proceeds Fund shall
be invested solely in Permitted Investments.

 

Money on deposit in the Performance Bond and Letters of Credit Proceeds Fund
shall be used at the direction of the Insurer to pay for costs of the Project,
to pay debt service on the Bonds, to pay Reimbursement Obligations or may be
deposited in the Debt Service Reserve Fund if the balance in such fund is less
than the Debt Service Reserve Requirement. Amounts used to pay costs of the
Project shall be made pursuant to a requisition signed by the Independent
Construction Monitor substantially in the form of Exhibit B hereto. All amounts
paid from the Performance Bond and Letters of Credit Proceeds Fund may be made
directly from such fund without the necessity of transfers to other funds
created under this Indenture.

 

Interest earned on the investment of money in the Performance Bond and Letters
of Credit Proceeds Fund shall be retained therein and disbursed at the direction
of the Insurer as provided above.

 

Section 5.13. Business Interruption Insurance.

 

The Trustee shall deposit all amounts received under any delayed-opening or
business interruption insurance for the Project (regardless of whether such
insurance is required under the Construction Contract, Development Agreement or
the Operating Agreement) into the Business Interruption Insurance Proceeds Fund.
All amounts held in the Business Interruption Insurance Proceeds Fund shall be
invested solely in Permitted Investments.

 

Money on deposit in the Business Interruption Insurance Proceeds Fund shall be
used at the direction of the Insurer to pay for costs of the Project, to pay
debt service on the Bonds, to pay Reimbursement Obligations or may be deposited
in the Debt Service Reserve Fund if the balance in such fund is less than the
Debt Service Reserve Requirement. Amounts used to pay costs of the Project shall
be made pursuant to a requisition signed by the Independent Construction Monitor
substantially in the form of Exhibit B hereto. All amounts paid from the
Business Interruption Insurance Proceeds Fund may be made directly from such
fund without the necessity of transfers to other funds created under this
Indenture.

 

Interest earned on the investment of money in the Business Interruption
Insurance Proceeds Fund shall be retained therein and disbursed at the direction
of the Insurer as provided above.

 

-40-



--------------------------------------------------------------------------------

Section 5.14. Investment of Money Held by the Trustee.

 

(a) Money in all funds and accounts held by the Trustee shall be invested by the
Trustee, as soon as possible upon receipt of immediately available funds at its
Designated Office, to the fullest extent possible in Permitted Investments as
directed, in writing or by telephonic or other reasonable means, by an Operator
Representative, or in the absence of direction by the Operator in a money market
mutual fund described in paragraph (4) of the definition of Permitted
Investments.

 

(b) Amounts credited to a fund or account may be invested, together with amounts
credited to one or more other funds or accounts, in the same Permitted
Investment, provided that the Trustee maintains separate records for each fund
and account and such investments are accurately reflected therein.

 

(c) The Trustee may purchase or sell securities herein authorized through itself
or a related subsidiary as principal or agent.

 

(d) The Trustee shall sell at the best price obtainable, or present for
redemption, any Permitted Investment purchased by it as an investment whenever
it shall be necessary in order to provide money to meet any payment from the
fund or account for which such investment was made.

 

(e) The Corporation acknowledges that regulations of the Comptroller of the
Currency grant the Corporation the right to receive brokerage confirmations of
security transactions as they occur. The Corporation specifically waives such
notification to the extent permitted by law and acknowledges that the Operator
will receive monthly cash transaction statements that detail all investments
transactions.

 

Section 5.15. Liability of Trustee for Investments.

 

The Trustee shall not be liable for any loss resulting from the making of any
investment made in accordance with the provisions hereof, except for the
Trustee’s own negligence, willful misconduct or breach of trust.

 

Section 5.16. Investment Income and Losses.

 

Except as otherwise provided herein, interest income and gain received, or loss
realized, from investments or money in any fund or account shall be credited, or
charged, as the case may be, to such respective fund or account.

 

Section 5.17. Payment of Bonds and Repayment to the Operator from Amounts
Remaining in Funds and Accounts.

 

In the event that the amounts on deposit in the funds created under this
Indenture, (excluding the Major Maintenance Reserve Fund and the Operating
Reserve Fund, but only if the Operator has not exercised its option to purchase
the Project) are sufficient to pay on any Bond Payment Date the principal of and
the interest on all Bonds Outstanding and all Reimbursement Obligations, the
balance in all such funds (other than the Major Maintenance Reserve Fund and

 

-41-



--------------------------------------------------------------------------------

the Operating Reserve Fund, but only if the Operator has not exercised its
option to purchase the Project), shall be transferred to the Bond Fund and
applied to pay the principal of and the interest on all of the Bonds Outstanding
and all Reimbursement Obligations. Except as provided below, any amounts
remaining in the Funds and Accounts held by the Trustee hereunder (other than
the Debt Service Reserve Fund, the Insurance and Property Taxes Fund, the
Performance Bond and Letter of Credit Proceeds Fund and the Business
Interruption Insurance Proceeds Fund, which should have been transferred to the
Bond Fund to be used to pay the principal of and interest on the Bonds) (i)
after all of the Outstanding Bonds are paid or deemed paid and discharged under
the provisions of this Indenture and after all Reimbursement Obligations are
paid, and (ii) after payment of all Trustee Fees and Expenses and any fees,
charges and expenses of any paying agents and of all other amounts required to
be paid under this Indenture and the other Corporation Documents have been paid
or provided for, shall be paid to the Operator to the extent that those amounts
are in excess of those necessary to effect the payment and discharge of the
Outstanding Bonds and the payment of all Reimbursement Obligations. In the event
the Operator has not exercised its option to purchase the Project, amounts from
the Operating Reserve Fund and the Major Maintenance Reserve Fund shall be paid
to the Operator for deposit in accounts held by the Operator under the Operating
Agreement and shall be used for the same purposes as provided in this Indenture.

 

Section 5.18. Disposition of Unclaimed Funds.

 

Notwithstanding any provisions of this Indenture, and subject to applicable
unclaimed property laws, any money deposited with the Trustee or any paying
agent in trust for the payment of principal of, premium of or interest on the
Bonds remaining unclaimed for four years after the principal of all Bonds has
become due and payable (whether at maturity, by redemption or declaration as
provided in this Indenture): (a) shall be reported and disposed of by the
Trustee in accordance with the unclaimed property laws of the State, to the
extent that such provisions are applicable to such money; or (b) to the extent
that such provisions are not applicable to such money, shall be paid to the
Operator, whereupon all liability of the Corporation and the Trustee with
respect to such money shall cease, and the Owners of the Bonds shall thereafter
look solely to the Operator for payment of any amounts then due. All money held
by the Trustee or any paying agent and subject to this Section shall be held
uninvested and without liability for interest thereon.

 

Section 5.19. Additional Funds and Accounts.

 

In addition to the funds and accounts specifically authorized under this
Article, the Trustee shall have the authority to create and maintain such other
funds and accounts as it may deem necessary for proper administration hereunder.

 

Section 5.20. Letters of Credit.

 

The Trust Estate includes Letters of Credit which secure (a) the Contractor’s
obligation under Article 14 of the Construction Contract to pay the Trustee
$16,500 per day up to an aggregate of $3 million in liquidated damages for each
day that expires after the Required Substantial Completion Date until the Work,
as defined in the Construction Contract, is Substantially Complete and (b) the
Developer’s obligation under Section 8.4(d) of the

 

-42-



--------------------------------------------------------------------------------

Development Agreement to pay the Trustee $16,500 per day up to an aggregate of
$3 million in liquidated damages for each day after the date specified in the
ICE Contract for the commencement of services by the Developer as the service
provider thereunder (initially June 23, 2005) (the “ICE Contract Completion
Date”) until the Developer achieves Substantial Completion of the Project. As
required by the Development Agreement, the Developer shall notify the Trustee of
each change to the Required Substantial Completion Date, and of the approval of
such change by the Independent Construction Monitor. If by the close of business
on the Required Substantial Completion Date, the Trustee has not received notice
from the Independent Construction Monitor that the Project has achieved
Substantial Completion and the Trustee has not received from the Contractor any
payment of liquidated damages as required by Article 14 of the Construction
Contract, whether or not the Trustee has made demand for payment, the Trustee
shall draw prior to 12:00 noon, Kansas City time, on the next day (or the next
Business Day if the next day is not a Business Day) on the Contractor Letter of
Credit in accordance with its terms. If Substantial Completion is not achieved
by the ICE Contract Completion Date and (i) the General Contractor does not make
any payment of liquidated damages payable by the General Contractor pursuant to
Article 14 of the Construction Contract with respect to the period from and
after the ICE Contract Completion Date and such payment is not covered by a draw
on the Contractor Letter of Credit or (ii) Contractor’s limit of liability under
Article 14 of the Construction Contract has been reached, or (iii) the
Contractor Letter of Credit has been exhausted or has terminated or expired, or
(iv) the issuer of the Contractor Letter of Credit does not for any reason honor
a proper draw on the Contractor Letter of Credit with respect to the period from
and after the ICE Contract Completion Date and if the Trustee has not received
from the Developer any payment of liquidated damages pursuant to Section 8.4(d)
of the Development Agreement, whether or not the Trustee has made demand for
payment, the Trustee shall draw before 1:00 p.m., Winston-Salem, North Carolina
time, on the next day (or the next Business Day if the next day is not a
Business Day) on the Developer Letter of Credit in accordance with its terms.
For each calendar day with respect to which the Trustee has not received
liquidated damages from the Contractor or the Developer in accordance with the
Construction Contract or the Development Agreement, respectively, the Trustee
shall make successive weekly draws on the Letters of Credit, as necessary in
accordance with this Section 5.20, in order to receive liquidated damages in the
amount of $16,500 (up to an aggregate limit of $6,000,000 for the combined
limits of liability of the Contractor and the Developer) per calendar day from
and including the Required Substantial Completion Date to the date the Trustee
receives notice of Substantial Completion. In addition, to the extent provided
under the terms of the Letters of Credit, the Trustee shall make any final draws
on the Letters of Credit in the full amount available on the Business Day prior
to expiration or termination thereof. The Trustee shall take all action required
by this Section 5.18 without any direction from the Insurer, but the Trustee
agrees to accept directions from the Insurer with respect to any assessment of
or demand for payment of liquidated damages or any draws on the Letters of
Credit. Amounts drawn under the Letters of Credit shall be deposited in the
Performance Bond and Letters of Credit Proceeds Fund.

 

-43-



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN COVENANTS; LIMITATION OF LIABILITY

 

Section 6.01. Payment of Principal and Interest.

 

Subject to the limited sources of payment specified herein, the Corporation
covenants that it will promptly cause to be paid amounts due on the Bonds at the
place, on the dates and in the manner provided herein and in said Bonds
according to the terms thereof. The amounts due on the Bonds are payable solely
from the Trust Estate held by the Trustee hereunder, all of which are hereby
specifically assigned and pledged to such payment in the manner and to the
extent specified herein.

 

Chapter 1208.001, as amended, Texas Government Code, applies to the issuance of
the Bonds and the pledge of the Revenues under this Indenture, and such pledge
is therefore valid, effective and perfected. If Texas law is amended at any time
while the Bonds are Outstanding such that the pledge of the Revenues granted
under this Indenture is to be subject to the filing requirements of Chapter 9,
Business & Commerce Code, then in order to preserve to the registered owners of
the Bonds the perfection of the security interest in said pledge, the
Corporation agrees to take such measures as it determines are reasonable and
necessary under Texas law to comply with the applicable provisions of Chapter 9,
Business & Commerce Code and to enable a filing to perfect the security interest
in said pledge to occur.

 

NOTWITHSTANDING ANYTHING HEREIN THAT MAY SUGGEST OR INDICATE OTHERWISE, NEITHER
THE DEVELOPER NOR THE OPERATOR SHALL HAVE ANY OBLIGATION OR LIABILITY WHATSOEVER
FOR THE PAYMENT OF ANY PRINCIPAL OR INTEREST ON THE BONDS. THE LIABILITY AND
OBLIGATION FOR THE PAYMENT OF PRINCIPAL AND INTEREST ON THE BONDS IS IN NO WAY
ASSUMED OR GUARANTEED BY THE DEVELOPER OR THE OPERATOR. NO PROVISION, COVENANT,
OR AGREEMENT CONTAINED HEREIN, OR ANY OBLIGATIONS HEREIN IMPOSED UPON THE
CORPORATION, OR THE BREACH THEREOF, SHALL CONSTITUTE AN INDEBTEDNESS OF THE
DEVELOPER OR THE OPERATOR OR SHALL CONSTITUTE OR GIVE RISE TO A CHARGE AGAINST
THE DEVELOPER OR THE OPERATOR’S GENERAL CREDIT.

 

Section 6.02. Performance of Covenants.

 

None of the provisions of this Indenture shall require the Corporation or
(except as provided in the Operating Agreement or the Development Agreement) the
Operator to expend or risk its own funds or otherwise to incur financial
liability in the performance of any of its duties or in the exercise of any of
its rights or powers hereunder, unless payable from the Trust Estate. The
Corporation shall not be under any obligation hereunder to perform any record
keeping or to provide any legal services, it being understood that such services
shall be performed or provided by the Operator. The Corporation covenants that
it will faithfully perform at all times any and all covenants, undertakings,
stipulations, and provisions expressly contained in this Indenture, in any and
every Bond executed, authenticated, and delivered hereunder and in the Operating
Agreement and the Corporation Documents and in all of its proceedings pertaining
thereto; provided, however, that (a) the Corporation shall not be obligated to
take any action (other than

 

-44-



--------------------------------------------------------------------------------

to pay the Bonds) or to execute any instrument pursuant to any provision hereof
until it shall have been requested to do so by the Operator or the Trustee or
the Insurer, and (b) the Corporation shall have received the instrument to be
executed, and, at the Corporation’s option, shall have received assurance
satisfactory to the Corporation that the Corporation shall be reimbursed for its
reasonable expenses incurred or to be incurred in connection with taking such
action (other than payment of the Bonds) or executing such instrument.

 

Section 6.03. Instruments of Further Assurance.

 

The Corporation covenants that it will do, execute, acknowledge and deliver or
cause to be done, executed, acknowledged and delivered by the parties within its
control, such instruments supplemental hereto and such further acts, instruments
and transfers as the Trustee may reasonably require for the better assuring,
transferring, mortgaging, conveying, pledging, assigning and confirming unto the
Trustee the Corporation’s interest in and to Trust Estate including the payments
under the Assignment of Claims or the Corporation Documents and all other
interests, revenues and receipts pledged hereby to the payment of the principal
of and interest on the Bonds in the manner and to the extent contemplated
herein. Except as provided in Section 6.01, the Corporation shall be under no
obligation to prepare, record or file any such instruments or transfers.

 

Section 6.04. Rights Under Agreements.

 

The Corporation agrees that the Trustee in its own name or in the name of the
Corporation upon notice to the Corporation may enforce, subject to Sections 7.03
and 7.15, all rights of the Corporation and all obligations of the Operator
under the Assignment of Claims, the Corporation Documents and all collateral
thereunder, for and on behalf of the Owners, notwithstanding that the
Corporation has not undertaken itself to enforce such obligations and that
except as requested by the Trustee (at the direction of or with the consent of
Insurer) or the Insurer and except in the case of the Corporation’s Unassigned
Rights and except in connection with the Corporation’s obligations under Section
11.06, the Corporation shall not undertake to enforce such rights and
obligations.

 

Section 6.05. Rights Under and Possession of the Deed of Trust.

 

The Deed of Trust, duly executed originals or counterparts of which have been
filed with the Trustee, sets forth the covenants and obligations of the
Corporation, including provisions that subsequent to the initial issuance of the
Bonds and prior to their payment in full or provision for payment thereof in
accordance with the provisions hereof, the Deed of Trust may not be effectively
amended, changed, modified, altered, or terminated (other than as provided
therein) without the written consent of the Insurer, and reference is hereby
made to the Deed of Trust, for a detailed statement of said covenants and
obligations of the Corporation under the Deed of Trust and the Trustee may with
the consent of the Insurer, and shall at the direction of the Insurer, enforce
all obligations of the Corporation under and pursuant to the Deed of Trust for
and on behalf of the Bondholders and the Insurer, whether or not the Corporation
is in default hereunder. So long as any of the Bonds remain Outstanding or any
Reimbursement Obligations are due under the Indenture or the Insurance
Agreement, the Corporation shall faithfully and punctually perform and observe
all obligations and undertakings on its part to be performed and

 

-45-



--------------------------------------------------------------------------------

observed under this Indenture and the Deed of Trust. The Trustee shall retain
possession of an executed original or counterpart of or a copy of the Deed of
Trust and shall release the same only in accordance with the provisions thereof
and upon written direction of the Corporation with the prior written consent of
the Insurer. The Deed of Trust shall be available for inspection by the
Corporation at reasonable times and under reasonable conditions.

 

Section 6.06. Protection of Lien.

 

The Corporation hereby agrees not to make or create or to agree to permit to be
made or created any assignment or lien on a parity with or having priority or
preference over the assignment and lien hereof upon the interests granted hereby
or by the Deed of Trust or any part thereof except as otherwise specifically
provided herein. The Corporation agrees that no obligation the payment of which
is secured by a lien on, or payable from, the Trust Estate on a parity with the
Bonds and the Reimbursement Obligations will be issued by it except in lieu of,
or upon transfer of registration or exchange of, any Bond as provided herein.
Other than the First Subordinated Note and the Second Subordinated Note, the
Corporation shall grant no subordinate liens on the Trust Estate and shall not
issue any subordinated notes or incur any subordinated indebtedness without the
prior written consent of the Insurer and the Operator. Each Subordinated Note
shall provide expressly that (i) the note is non-transferable, (ii) its maturity
date or dates may be accelerated only if the maturity dates of the Bonds have
been accelerated and (iii) if and so long as an Event of Default has occurred
and is continuing, no payments on the Subordinated Notes shall be made unless
and until all payments on the Bonds and the Reimbursement Obligations have been
made in full.

 

Section 6.07. Limitation of Liability.

 

(a) Reliance by the Corporation on Facts or Certificates. Anything in this
Indenture to the contrary notwithstanding, it is expressly understood and agreed
by the parties hereto that the Corporation may rely conclusively on the truth
and accuracy of any certificate, opinion, notice, or other instrument furnished
to the Corporation by the Trustee or the Operator as to the existence of any
fact or state of affairs required hereunder to be noticed by the Corporation.

 

(b) Immunity of Corporation’s Directors, Officers, Counsel, Financial Advisors,
and Agents. Except as provided in the Operating Agreement or in the Development
Agreement, no recourse shall be had for the enforcement of any obligation,
covenant, promise, or agreement of the Corporation contained in this Indenture,
any other Corporation Documents, or in any Bond or for any claim based hereon or
otherwise in respect hereof or upon any obligation, covenant, promise, or
agreement of the Corporation contained in any agreement, instrument, or
certificate executed in connection with the Project or the issuance and sale of
the Bonds, against any of the Corporation Indemnified Parties as defined in the
Operating Agreement, whether by virtue of any Constitutional provision, statute,
or rule of law, or by the enforcement of any assessment or penalty or otherwise;
it being expressly agreed and understood that no personal liability whatsoever
shall attach to, or be incurred by, any of the Corporation Indemnified Parties,
either directly or by reason of any of the obligations, covenants, promises, or
agreements entered into by the Corporation with the Operator or the Trustee, or
to be implied therefrom as being supplemental hereto or thereto, and that all
personal liability of that character against each and every Corporation
Indemnified Party is, by the execution of the Bonds, this Indenture, and the

 

-46-



--------------------------------------------------------------------------------

other Corporation Documents, and as a condition of, and as part of the
consideration for, the execution of the Bonds, this Indenture, and the other
Corporation Documents, is expressly waived and released.

 

(c) No Pecuniary Liability of the Corporation. No agreements or provisions
contained herein, nor any agreement, covenant, or undertaking by the Corporation
in connection with the Project or the issuance, sale, and/or delivery of the
Bonds shall give rise to any pecuniary liability of the Corporation or a charge
against its general credit, or shall obligate the Corporation financially in any
way, except as may be payable from the Trust Estate and their application as
provided in this Indenture. No failure of the Corporation to comply with any
term, covenant, or agreement contained in the Bonds, this Indenture, the
Development Agreement, or the Operating Agreement, or in any document executed
by the Corporation in connection with the Project or the issuance and sale of
the Bonds, shall subject the Corporation to liability for any claim for damages,
costs, or other financial or pecuniary charge, except to the extent the same can
be paid from Revenues. Nothing herein shall preclude a proper party in interest
from seeking and obtaining, to the extent permitted by law, specific performance
against the Corporation for any failure to comply with any term, condition,
covenant, or agreement herein; provided that no costs, expenses, or other
monetary relief shall be recoverable from the Corporation, except as may be
payable from the Trust Estate pledged under this Indenture for the payment of
the Bonds. No provision, covenant, or agreement contained herein, or any
obligations imposed upon the Corporation, or the breach thereof, shall
constitute an indebtedness of the Corporation within the meaning of any State
constitutional or statutory limitation or shall constitute or give rise to a
charge against the Corporation’s general credit. In making the agreements,
provisions, and covenants set forth in this Indenture, the Corporation has not
obligated itself, except with respect to the Trust Estate pledged in this
Indenture for the payment of the Bonds or other revenues derived under the
Operating Agreement.

 

ARTICLE VII

DEFAULT AND REMEDIES

 

Section 7.01. Events of Default.

 

Each of the following is hereby declared an “Event of Default” hereunder:

 

(a) Default in the payment in full of any installment of interest on any Bond
when the same becomes due and payable;

 

(b) Default in the payment in full of the principal or redemption premium, if
any, on any Bond when the same becomes due and payable, whether at maturity or
by proceedings for redemption or by declaration of acceleration pursuant to
Section 7.02 hereof or otherwise;

 

(c) Default shall be made in the observance or performance of any covenant,
agreement, contract or other provision in the Bonds or this Indenture contained
(other than as referred to in subsection (a) or (b) of this Section) and such
default shall continue for a period of thirty (30) days after written notice to
the Corporation and the Trustee from the Owners of at least 25% in aggregate
principal amount of the Bonds then Outstanding, from the Insurer or to the
Corporation from the Trustee specifying such default and requiring the same to
be remedied,

 

-47-



--------------------------------------------------------------------------------

provided, with respect to any such failure covered by this subsection (c), no
Event of Default shall be deemed to have occurred so long as a course of action
adequate to remedy such failure has been commenced within such 30-day period and
shall thereafter be diligently prosecuted to completion and the default shall be
cured thereby;

 

(d) The Corporation shall be or become insolvent, or admit in writing its
inability to pay its debts as they mature, or make an assignment for the benefit
of creditors; or the Corporation shall apply for or consent to the appointment
of any receiver, trustee or similar officer for it, or for all or any
substantial part of its property; or the Corporation shall institute or have
instituted against it (by petition, application, answer, consent or otherwise)
any bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction and such proceeding is not terminated within sixty (60) days
thereafter;

 

(e) The institution of any proceeding with the consent or acquiescence of the
Corporation for the purpose of effecting a compromise between the Corporation
and its creditors or for the purpose of adjusting the claims of the
Corporation’s creditors pursuant to any state or federal statute now or
hereafter enacted if the claims of the Corporation’s creditors are under any
circumstances payable from the Trust Estate or the Revenues and such proceeding
is not dismissed within sixty (60) days;

 

(f) Under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction assumes custody or control of the Corporation or
of all or any substantial part of its property and such custody or control is
not terminated within thirty (30) days thereafter;

 

(g) The ICE Contract has been cancelled or terminated or not renewed or is
otherwise not in effect or a default under the ICE Contract has occurred, which
is not cured by the Operator to the satisfaction of ICE within time-frames
provided in the ICE Contract; or

 

(h) Any “Event of Default” under the Development Agreement, the Operating
Agreement, the Deed of Trust or the Insurance Agreement.

 

Section 7.02. Acceleration; Annulment of Acceleration; Other Remedies.

 

(a) Upon the occurrence of an Event of Default described in Section 7.01 hereof,
the Trustee shall, upon the direction of the Insurer or, with the prior written
consent of the Insurer, upon the written request of the Owners of not less than
25% in aggregate principal amount of Bonds Outstanding, by notice to the
Corporation and the Operator, declare all Bonds Outstanding due and payable,
whereupon such Bonds shall become and be due and payable, anything in the Bonds
or herein to the contrary notwithstanding.

 

(b) At any time after the principal of the Bonds shall have been so declared to
be due and payable and before the entry of final judgment or decree in any suit,
action or proceeding instituted on account of such default, or before the
completion of the enforcement of any other remedy hereunder, the Trustee may,
unless directed by the Insurer or the Owners of a majority in principal amount
of Bonds Outstanding, with the consent of the Insurer, annul such declaration
and its consequences with respect to any Bonds not then due by their terms if
(i) money shall

 

-48-



--------------------------------------------------------------------------------

have been deposited in the Principal Account and Interest Account sufficient to
pay, respectively, all matured installments of interest and principal or
redemption prices then due (other than the principal then due only because of
such declaration) on all Bonds Outstanding; (ii) money shall have been deposited
with the Trustee sufficient to pay the charges, compensation, expenses,
disbursements, advances and liabilities of the Trustee and any paying agent; and
(iii) all other amounts then payable hereunder shall have been paid or a sum
sufficient to pay the same shall have been deposited with the Trustee (other
than a default in the payment of the principal of such Bonds then due only
because of such declaration). No such annulment shall extend to or affect any
subsequent Event of Default or impair any right consequent thereon.

 

(c) Subject to Sections 7.03 and 7.15 hereof, upon the occurrence of any Event
of Default, the Trustee may take whatever action at law or in equity, including
any bankruptcy proceeding, it deems necessary or desirable to (i) to enforce its
rights under and to collect any amounts then due pursuant to this Indenture, the
Bonds, the Assignment of Claims, the Collateral Assignment, the Letters of
Credit, the Deed of Trust or any other Corporation Documents; (ii) to enforce
performance of any obligation, agreement or covenant of the Corporation pursuant
to this Indenture, the Bonds, the Deed of Trust or any other Corporation
Document or of the grantor of any collateral given to secure the payment of the
Bonds; (iii) to foreclose or exercise the power of sale pursuant to the Deed of
Trust; (iv) to take possession of the Project, without any court order or
process of law and without liability for entering the premises and lease,
sublease or make other disposition of the Project for use in a commercially
reasonable manner; or (v) to otherwise enforce any of its rights;

 

(d) Subject to Sections 7.03 and 7.15 hereof, upon the filing of a suit or other
commencement of judicial proceedings to enforce the rights of the Trustee and of
the Owners, the Trustee shall be entitled as a matter of right to the
appointment of a receiver or receivers of the Trust Estate, and of the Revenues
pending such proceedings, but, notwithstanding the appointment of any receiver,
the Trustee or other custodian shall be entitled to possession and control of
any cash, securities or other instruments at the time held by, or payable or
deliverable under the provisions of this Indenture to, the Trustee.

 

(e) Subject to Sections 7.03 and 7.15 hereof, the Trustee shall be entitled to
sue for and recover judgment, either before or after or during the pendency of
any proceedings for the enforcement of the lien of this Indenture, for the
enforcement of any of its rights, or the rights of the Owners and the Insurer.
No recovery of any judgment by the Trustee shall in any manner or to any extent
affect the lien of this Indenture or any rights, powers or remedies of the
Trustee hereunder, or any lien, rights, powers or remedies of the Owners or the
Insurer, by such lien, rights, powers and remedies of the Trustee, and of the
Owners and the Insurer shall continue unimpaired as before.

 

No right or remedy is intended to be exclusive of any other right or remedy, but
each and every such right or remedy shall be cumulative and in addition to any
other right or remedy given hereunder or now or hereafter existing at law or in
equity or by statute.

 

-49-



--------------------------------------------------------------------------------

Section 7.03. Control by Insurer Upon Default.

 

Anything in this Indenture to the contrary notwithstanding, upon the occurrence
and continuance of an Event of Default, the Insurer shall be entitled to control
and direct the enforcement of all rights and remedies granted to the Bondowners
or the Trustee for the benefit of the Bondowners under this Indenture, the
Collateral Assignment, the Deed of Trust and the other Corporation Documents,
and the Assignment of Claims, including, without limitation (i) the right to
direct the time, method and place of conducting all proceedings to be taken in
connection with the enforcement of the terms and conditions of this Indenture,
or for the appointment of a receiver, or any other proceedings or remedies
hereunder, and (ii) the right to accelerate the principal of the Bonds as
described in this Indenture, and (iii) the right to annul any declaration of
acceleration, and Insurer shall be entitled to approve all waivers of Events of
Default, and (iv) the right to enforce each and every right granted to the
Corporation under the documents making up a part of the Trust Estate, including
but not limited to the Deed of Trust, the Development Agreement, the
Construction Contract, and the Operating Agreement.

 

Section 7.04. Rights of the Trustee.

 

Subject to Sections 7.03 and 7.15, the Trustee, as pledgee and assignee of the
rights, title and interest of the Corporation in and to the Trust Estate shall,
upon compliance with applicable requirements of law and except as otherwise set
forth in this Article, be, vis-à-vis the Corporation, the real party in interest
with standing to enforce each and every right granted to the Corporation under
the Corporation Documents, including the Development Agreement. the Operating
Agreement and the Construction Contract which have been assigned to the Trustee
by this Indenture. The Corporation and the Trustee hereby agree, without in any
way limiting the effect and scope thereof, that the assignment hereunder to the
Trustee of the Corporation’s rights under the Corporation Documents, including
the Development Agreement, the Operating Agreement and the Construction
Contract, shall constitute an agency appointment coupled with an interest on the
part of the Trustee which, for all purposes of this Indenture, shall be
irrevocable and shall survive and continue in full force and effect
notwithstanding the bankruptcy or insolvency of the Corporation or its default
hereunder or on the Bonds or the Subordinated Notes, subject to Sections 7.03
and 7.15 hereof. In exercising such rights and the rights given the Trustee
under this Article, the Trustee shall take such action as, in the judgment of
the Trustee and with the consent or at the direction of the Insurer, would best
serve the interests of the Bondowners.

 

Section 7.05. Additional Remedies and Enforcement of Remedies.

 

(a) Subject to the Insurer’s rights under Section 7.03 and 7.15, upon the
occurrence and continuance of any Event of Default, the Trustee may, and upon
written request of the Owners of not less than a majority in principal amount of
the Outstanding Bonds, together with indemnification of the Trustee to its
satisfaction therefor, shall, proceed forthwith to protect and enforce its
rights and the rights of the Bondowners and the Insurer hereunder and under the
Act and the Bonds by such suits, actions or proceedings as the Trustee, being
advised by counsel, shall deem expedient, including but not limited to:

 

  (i) Civil action to recover money or damages due and owing;

 

-50-



--------------------------------------------------------------------------------

  (ii) Civil action to enjoin any acts or things, which may be unlawful or in
violation of the rights of the Owners of Bonds or the Insurer;

 

  (iii) With or without litigation or arbitration, enforcement of any other
right of the Corporation, the Insurer and the Bondowners conferred by law or
hereby;

 

  (iv) With or without litigation or arbitration, enforcement of any other right
conferred by the Corporation Documents in the Event of Default hereunder; and

 

  (v) Filing any claim or taking any other action in any insolvency, bankruptcy
or reorganization proceeding relating to the Corporation, the Developer or the
Operator.

 

(b) Subject to the Insurer’s rights under Section 7.03 and 7.15, regardless of
the happening of an Event of Default, the Trustee, at the direction of the
Insurer, if requested in writing by the Owners of not less than a majority in
principal amount of the Bonds then Outstanding and with the consent of the
Insurer shall, upon being indemnified to its satisfaction therefor, institute
and maintain such suits and proceedings as it may be advised shall be necessary
or expedient (i) to prevent any impairment of the security hereunder by any acts
which may be unlawful or in violation hereof, or (ii) to preserve or protect the
interests of the Owners, provided that such request is in accordance with law
and the provisions hereof and, in the sole judgment of the Trustee, is not
unduly prejudicial to the interest of the Owners of Bonds not making such
request.

 

Section 7.06. Application of Revenues and Other Money After Default.

 

If and only if the Trustee is directed in writing by the Insurer to apply the
provisions of this Section 7.06, during the continuance of an Event of Default
all money received by the Trustee pursuant to any right given or action taken
under the provisions of this Article shall, after payment of the costs and
expenses of the proceedings resulting in the collection of such money and of the
fees, expenses and advances incurred or made by the Trustee with respect
thereto, be deposited in the Bond Fund to be applied as follows:

 

(a) Unless the principal amount of all Outstanding Bonds shall have become or
have been declared due and payable:

 

First: To the payment to the persons entitled thereto of all installments of
interest (including interest on amounts unpaid when due on the Bonds) then due
on the Bonds in the order of the maturity of such installments, and, if the
amount available shall not be sufficient to pay in full any installment or
installments maturing on the same date, then to the payment thereof ratably,
according to the amounts due thereon to the persons entitled thereto, without
any discrimination or preference;

 

Second: To the payment to the persons entitled thereto of the unpaid principal
or redemption price of any Bonds which shall have become due (other than Bonds
previously called for redemption for the payment of which money is held pursuant
to the provisions hereof),

 

-51-



--------------------------------------------------------------------------------

whether at maturity or by call for redemption, in the order of their due dates,
and if the amounts available shall not be sufficient to pay in full all the
Bonds due on any date, then to the payment thereof ratably, according to the
amounts of principal installments or redemption price due on such date, to the
persons entitled thereto, without any discrimination or preference; and

 

Third: To the payment of any Reimbursement Obligations.

 

(b) If the principal amount of all Outstanding Bonds shall have become or have
been declared due and payable:

 

First: To the payment of the principal and interest then due and unpaid upon the
Bonds without preference or priority, ratably, according to the amounts due
respectively for principal and interest, to the persons entitled thereto without
any discrimination or preference; and

 

Second: To the payment of any Reimbursement Obligations.

 

(c) If the principal amount of all Outstanding Bonds shall have been declared
due and payable, and if such declaration shall thereafter have been rescinded
and annulled under the provisions of this Article, then, subject to the
provisions of paragraph (b) of this Section in the event that the principal of
all Outstanding Bonds shall later become due or be declared due and payable, the
money shall be applied in accordance with the provisions of paragraph (a) of
this Section.

 

Whenever money is to be applied by the Trustee pursuant to the provisions of
this Section, such money shall be applied by it at such times, and from time to
time, as the Trustee shall determine, having due regard for the amount of such
money available for application and the likelihood of additional money becoming
available for such application in the future. Whenever the Trustee shall apply
such money, it shall fix the date upon which such application is to be made and
upon such date interest on the amounts of principal of the Bonds to be paid on
such dates shall cease to accrue. The Trustee shall give such notice as it may
deem appropriate of the deposit with it of any such money and of the fixing of
any such date, and shall not be required to make payment to the Owner of any
unpaid Bond until such Bond shall be presented to the Trustee for appropriate
endorsement of any partial payment or for cancellation if fully paid.

 

Section 7.07. Remedies Not Exclusive.

 

No remedy by the terms hereof conferred upon or reserved to the Trustee or the
Bondowners is intended to be exclusive of any other remedy, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or existing at law or in equity or by statute (including the
Act) on or after the date hereof.

 

Section 7.08. Remedies Vested in Trustee.

 

All rights of action (including the right to file proof of claims) hereunder or
under any of the Bonds may be enforced by the Trustee, without the possession of
any of the Bonds or the production thereof in any trial or other proceedings
relating thereto. Any such suit or proceeding may be brought without the
necessity of joining as plaintiffs or defendants any Owners of the Bonds.
Subject to the provisions of Section 7.06 hereof, any recovery or judgment shall
be for the equal benefit of the Owners of the Outstanding Bonds and the Insurer.

 

-52-



--------------------------------------------------------------------------------

Section 7.09. Individual Bondowner Action Restricted.

 

(a) No Owner of any Bond shall have any right to institute any suit, action or
proceeding in equity or at law for the enforcement hereof or for the execution
of any trust hereunder or for any remedy hereunder except for the right to
institute any suit, action or proceeding in equity or at law for the enforcement
of the Trustee’s duties and powers hereunder upon the occurrence of all of the
following events and subject to Sections 7.03 and 7.15:

 

  (i) The Insurer and Owners of at least a majority in principal amount of Bonds
Outstanding shall have made written request to the Trustee to proceed to
exercise the powers granted herein; and

 

  (ii) Such Bondowners shall have offered the Trustee indemnity as provided in
Section 8.02(e) hereof; and

 

  (iii) The Trustee shall have failed or refused to exercise the duties or
powers herein granted for a period of 60 days after receipt by it of such
request and offer of indemnity; and

 

  (iv) During such 60 day period no direction inconsistent with such written
request has been delivered to the Trustee by the Insurer or Owners of a greater
majority in principal amount of Bonds then Outstanding.

 

(b) No one or more Owners of Bonds shall have any right in any manner whatsoever
to affect, disturb or prejudice the security hereof or to enforce any right
hereunder except with the consent of the Insurer and in the manner herein
provided and for the equal benefit of the Owners of all Bonds Outstanding.

 

(c) Nothing contained herein shall affect or impair, or be construed to affect
or impair, the right of the Owner of any Bond (i) to receive payment of the
principal of or interest on such Bond, as the case may be, on or after the due
date thereof or (ii) to institute suit for the enforcement of any such payment
on or after such due date; provided, however, no Owner of any Bond may institute
or prosecute any such suit or enter judgment therein if, and to the extent that,
the institution or prosecution of such suit or the entry of judgment therein
would, under applicable law, result in the surrender, impairment, waiver or loss
of the lien hereof on the money, funds and properties pledged hereunder for the
equal and ratable benefit of all Owners of Bonds.

 

Section 7.10. Termination of Proceedings.

 

In case any proceeding taken on account of an Event of Default shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Trustee or the Bondowners, then the Corporation, the Trustee and the
Bondowners shall be restored to their former positions and rights hereunder, and
all rights and powers of the Trustee and the Bondowners shall continue as if no
such proceeding had been taken.

 

-53-



--------------------------------------------------------------------------------

Section 7.11. Waiver of Event of Default.

 

Subject to the provisions of Section 7.03 and 7.15:

 

(a) No delay or omission of the Trustee or of any Owner of the Bonds to exercise
any right or power accruing upon any Event of Default shall impair any such
right or power or shall be construed to be a waiver of any such Event of Default
or an acquiescence therein. Every power and remedy given by this Article may be
exercised from time to time and as often as may be deemed expedient.

 

(b) Unless instructed otherwise by the Owners of a majority in principal amount
of Bonds Outstanding, the Trustee may waive any Event of Default which in its
opinion shall have been remedied before the entry of final judgment or decree in
any suit, action or proceeding instituted by it under the provisions hereof, or
before the completion of the enforcement of any other remedy hereunder.

 

(c) Notwithstanding anything contained herein to the contrary, the Trustee, upon
the written request of the Owners of at least a majority of the principal amount
of Bonds then Outstanding, shall waive any Event of Default hereunder and its
consequences; provided, however, that a default in the payment of the principal
of, premium, if any, or interest on any Bond, when the same shall become due and
payable by the terms thereof or upon call for redemption, may not be waived
without the written consent of the Owners of all the Bonds at the time
Outstanding; and further provided that any declaration that all principal of the
Bonds is due and payable may be annulled in accordance with Section 7.02(b).

 

(d) In case of any waiver by the Trustee of an Event of Default hereunder, the
Corporation, the Trustee and the Bondowners shall be restored to their former
positions and rights hereunder, respectively, but no such waiver shall extend to
any subsequent or other Event of Default or impair any right consequent thereon.
The Trustee shall not be responsible to anyone for waiving or refraining from
waiving any Event of Default in accordance with this Section.

 

Section 7.12. Notice of Default.

 

(a) Within 30 days after (i) the occurrence of an Event of Default under Section
7.01(a) or (b) hereof of which the Trustee is deemed to have notice, or (ii)
receipt, in writing or otherwise, by the Trustee of actual knowledge or notice
of an Event of Default under any other subsection of Section 7.01 hereof, the
Trustee shall, unless such Event of Default shall have theretofore been cured,
give written notice thereof by first class mail to each Owner of a Bond then
Outstanding, provided that, except in the case of a default in the payment of
principal installments or the redemption price of or interest on any of the
Bonds, the Trustee may withhold such notice if, in its sole judgment, it
determines that the withholding of such notice is in the best interests of the
Bondowners.

 

(b) The Trustee shall immediately notify the Corporation, the Insurer and the
Operator of (i) the occurrence of an Event of Default under Section 7.01(a) or
(b) hereof and (ii) when the Trustee has received actual knowledge or notice, in
writing or otherwise, of an Event of Default under any other subsection of
Section 7.01 hereof.

 

-54-



--------------------------------------------------------------------------------

Section 7.13. Limitations on Remedies.

 

It is the purpose and intention of this Article to provide rights and remedies
to the Trustee and Bondowners which may be lawfully granted, but should any
right or remedy herein granted be held to be unlawful, the Trustee, the Insurer,
and the Bondowners shall be entitled, as above set forth, to every other right
and remedy provided in this Indenture and by law.

 

Section 7.14. Consent of Insurer in the Event of Insolvency.

 

Any reorganization or liquidation plan with respect to the Corporation must be
acceptable to Insurer. In the event of any reorganization or liquidation,
Insurer shall have the right to vote on behalf of all Bondowners if the Insurer
is not then in default of its obligation to pay a claim under the Policy.

 

Section 7.15. Payment Procedures Under the Policy.

 

(a) In the event that, on the second Business Day, and again on the Business
Day, prior to the payment date on the Bonds, the Trustee has not received
sufficient money to pay all principal of and interest on the Bonds due on the
second following or following, as the case may be, Business Day, the Trustee
shall immediately notify the Insurer or its designee on the same Business Day by
telephone or telegraph, confirmed in writing by registered or certified mail, of
the amount of the deficiency.

 

(b) If the deficiency is made up in whole or in part prior to or on the payment
date, the Trustee shall so notify the Insurer or its designee.

 

(c) In addition, if the Trustee has notice that any Owner has been required to
disgorge payments of principal or interest on the Bonds to a trustee in
bankruptcy or creditors or others pursuant to a final judgment by a court of
competent jurisdiction that such payment constitutes an avoidable preference to
such Owner within the meaning of any applicable bankruptcy laws, then the
Trustee shall notify the Insurer or its designee of such fact by telephone or
telegraphic notice, confirmed in writing by registered or certified mail.

 

(d) The Trustee is hereby irrevocably designated, appointed, directed and
authorized to act as attorney-in-fact for Owners as follows:

 

  (i) If and to the extent there is a deficiency in amounts required to pay
interest on the Bonds, the Trustee shall (a) execute and deliver to U.S. Bank
Trust National Association, or its successors under the Policy (the “Insurance
Trustee”), in form satisfactory to the Insurance Trustee, an instrument
appointing the Insurer as agent for such Owners in any legal proceeding related
to the payment of such interest and an assignment to the Insurer of the claims
for interest to which such deficiency relates and which are paid by the Insurer,
(b) receive as designee of the respective Owners (and not as Trustee) in
accordance with the tenor of the Policy payment from the Insurance Trustee. with
respect to the claims for interest so assigned, and (c) disburse the same to
such respective Owners; and

 

-55-



--------------------------------------------------------------------------------

  (ii) If and to the extent of a deficiency in amounts required to pay principal
of the Bonds, the Trustee shall (a) execute and deliver to the Insurance Trustee
in form satisfactory to the Insurance Trustee an instrument appointing the
Insurer as agent for such Owner in any legal proceeding relating to the payment
of such principal and an assignment to the Insurer of any of the Bond
surrendered to the Insurance Trustee of so much of the principal amount thereof
as has not previously been paid or for which money is not held by the Trustee
and available for such payment (but such assignment shall be delivered only if
payment from the Insurance Trustee is received), (b) receive as designee of the
respective Owners (and .not as Trustee) in accordance with the tenor of the
Policy payment therefor from the Insurance Trustee, and (c) disburse the same to
such Owners.

 

(e) Payments with respect to claims for interest on and principal of Bonds
disbursed by the Trustee from proceeds of the Policy shall not be considered to
discharge the obligation of the Corporation with respect to such Bonds, and the
Insurer shall become the owner of such unpaid Bond and claims for the interest
in accordance with the tenor of the assignment made to it under the provisions
of this subsection or otherwise.

 

(f) Irrespective of whether any such assignment is executed and delivered, the
Corporation and the Trustee hereby agree for the benefit of the Insurer that:

 

  (i) They recognize that to the extent the Insurer makes payments, directly or
indirectly (as by paying through the Trustee), on account of principal of or
interest on the Bonds, the Insurer will be subrogated to the rights of such
Owners to receive the amount of such principal and interest from the
Corporation, with interest thereon as provided and solely from the sources
stated in this Indenture and the Bonds; and

 

  (ii) They will accordingly pay to the Insurer the amount of such principal and
interest (including principal and interest recovered under subparagraph (ii) of
the first paragraph of the Policy, which principal and interest shall be deemed
past due and not to have been paid), with interest thereon as provided in this
Indenture and the Bond, but only from the sources and in the manner provided
herein for the payment of principal of and interest on the Bonds to Owners, and
will otherwise treat the Insurer as the owner of such rights to the amount of
such principal and interest.

 

(g) Copies of any amendments made to any of the documents executed in connection
with the issuance of the Bonds which are consented to by the Insurer shall be
sent to Standard & Poor’s Ratings Service.

 

(h) The Insurer shall receive notice of the resignation or removal of the
Trustee and the appointment of a successor thereto.

 

-56-



--------------------------------------------------------------------------------

(i) The Insurer shall receive copies of all notices required to be delivered to
Owners or to the Trustee and, on an annual basis, copies of the Corporation’s
audited financial statements and Annual Budget.

 

(j) The Corporation agrees to reimburse the Insurer immediately and
unconditionally upon demand, to the extent permitted by law, for all reasonable
expenses, including attorneys’ fees and expenses, incurred by the Insurer in
connection with (i) the enforcement by the Insurer of the Corporation’s
obligations, or the preservation or defense of any rights of the Insurer, under
this Indenture and any other document executed in connection with the issuance
of the Bonds, and (ii) any consent, amendment, waiver or other action with
respect to the Indenture or any related document, whether or not granted or
approved, together with interest on all such expenses from and including the
date incurred to the date of payment at the interest rate provided in the
Insurance Agreement. In addition, the Insurer reserves the right to charge a fee
in connection with its review of any such consent, amendment or waiver, whether
or not granted or approved.

 

(k) The Corporation agrees not to use Insurer’s name in any public document
including, without limitation, a press release or presentation, announcement or
forum without Insurer’s prior consent; provided however, such prohibition on the
use of the Insurer’s name shall not relate to the use of the Insurer’s standard
approved form of disclosure in public documents issued in connection with the
Bonds, and provided further such prohibition shall not apply to the use of the
Insurer’s name in order to comply with public notice, public meeting or public
reporting requirements.

 

(l) The Corporation shall not enter into any agreement nor shall it consent to
or participate in any arrangement pursuant to which Bonds are tendered or
purchased for any purpose other than the redemption and cancellation or legal
defeasance of such Bonds without the prior written consent of Insurer.

 

(m) Provided that the Insurer is not then in default of its obligations under
the Policy to pay a claim duly presented under such Policy (provided that all
rights of the Insurer shall be restored upon the cure of any such default), the
Insurer shall be deemed to be the sole Owner of all Bonds for all purposes
(including, without limitation, the granting of all approvals, consents,
waivers, authorizations, directions, instructions, requests and the institution
of any action required or permitted to be obtained, given or made under this
Indenture, and the Owners shall have no independent right to grant, give or make
or withhold such approvals, consents, waivers, authorizations, directions,
instructions or requests or to institute any such action), provided that nothing
in this paragraph (m) shall impair the rights of the Owners of the Bonds to
receive all payments due under the Bonds at the times and in the amounts
originally specified in this Indenture and its rights with respect to
Supplemental Indentures affecting payment dates, payment amounts and redemption
provisions. The Insurer shall have the exclusive right to exercise or direct the
exercise of remedies on behalf of the Owners of the Bonds in accordance with the
terms of this Indenture following an Event of Default.

 

(n) While the Policy is in effect and while any Reimbursement Obligations are
due to the Insurer, the Trustee will furnish the Insurer with such information
as it may reasonably request regarding the Bonds, as appears from the books and
records under its custody and control, or as otherwise known to it. The Trustee
will permit the Insurer to have access to and make copies of all such books and
records at any reasonable time.

 

-57-



--------------------------------------------------------------------------------

ARTICLE VIII

THE TRUSTEE

 

Section 8.01. Certain Duties and Responsibilities.

 

(a) Except during the continuance of an Event of Default:

 

  (i) The Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

  (ii) In the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; but in the case of any such
certificates or opinions which are required by any provision hereof or of the
Development Agreement or Operating Agreement, the Trustee shall be under a duty
to examine the same to determine whether or not they conform to the requirements
of this Indenture or the Development Agreement or the Operating Agreement.

 

(b) In case an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights, powers, duties and obligations vested in it
by this Indenture, and use the same degree of care and skill in their exercise,
as a prudent corporate indenture trustee would exercise or use under the
circumstances.

 

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct or breach of trust, except that:

 

  (i) this subsection (c) shall not be construed to limit the effect of
subsection (a) of this Section;

 

  (ii) the Trustee shall not be liable for any error of judgment made in good
faith and without negligence by the chairman or vice chairman of the Board of
Directors, the chairman or vice chairman of the Executive Committee of the Board
of Directors, the president, any vice president, any assistant vice president,
the secretary, any assistant secretary, the treasurer, any assistant treasurer,
the cashier, any assistant cashier, any trust officer or assistant trust
officer, the controller and any assistant controller or any other officer of the
Trustee customarily performing functions similar to those performed by any of
the above designated officers or, with respect to a particular matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject;

 

-58-



--------------------------------------------------------------------------------

  (iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith and without negligence in accordance
with the direction of the Owners of the Outstanding Bonds as provided herein
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture; and

 

  (iv) no provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder (other than the provisions of Sections 3.07 or
7.12 hereof requiring the delivery of notice by the Trustee), or in the exercise
of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. The Trustee may, nevertheless,
begin suit, or appear in and defend suit, or do anything else in its judgment
properly to be done by it as the Trustee, without prior assurance of indemnity,
and in such case shall be entitled to reimbursement by the Operator for all
reasonable disbursements, including its own fees, and for all liability and
damages suffered by the Trustee in connection therewith except for the Trustee’s
negligence, bad faith, willful misconduct or breach of trust.

 

  (v) no permissive power, right or remedy conferred upon the Trustee under this
Indenture, the Development Agreement or Operating Agreement, any agreement
assigned to the Trustee or any related document shall be construed to impose a
duty to exercise such power, right or remedy.

 

(d) Whether or not therein expressly so provided, every provision of this
Indenture, the Development Agreement or the Operating Agreement, any agreement
assigned to the Trustee or any related document relating to the conduct, powers
or duties of, or affecting the liability of or affording protection to the
Trustee shall be subject to the provisions of this Section.

 

(e) Any term of this Indenture, the Development Agreement or the Operating
Agreement, any agreement assigned to the Trustee or any related document to the
contrary notwithstanding, and notwithstanding an agreement of indemnity, the
Trustee shall not be obligated to perform or discharge any obligation of the
Corporation, the Operator as a result of the assignment of any agreement to the
Trustee. The assignment of any agreement to the Trustee shall not constitute an
assumption on the part of the Trustee of any obligation or liability thereunder.

 

Section 8.02. Certain Rights of Trustee.

 

Except as otherwise provided in Section 8.01:

 

The Trustee may rely and shall be protected in acting or refraining from acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, note or other paper or
document reasonably believed by it to be genuine and to have been signed or
presented by the proper party or parties.

 

-59-



--------------------------------------------------------------------------------

(a) Any request or direction of the Corporation or the Operator mentioned herein
shall be sufficiently evidenced by a certificate of an Corporation
Representative or a Operator Representative, respectively, and any action of the
governing board of the Corporation or the Operator may be sufficiently evidenced
by a copy of a resolution certified by the secretary/treasurer or an assistant
secretary/treasurer of the Corporation or secretary or assistant secretary of
the Operator to have been duly adopted by the board of directors of the
Corporation or the Operator and to be in full force and effect on the date of
such certification and delivered to the Trustee.

 

(b) Whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
a certificate of a Corporation Representative or a Operator Representative,
respectively.

 

(c) The Trustee may consult with counsel and the written advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon.

 

(d) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Bondowners pursuant to this Indenture, unless such Bondowners shall have offered
to the Trustee reasonable security or indemnity against the costs, expenses and
liabilities which might be incurred by it in compliance with such request or
direction.

 

(e) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, note or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit.

 

(f) The Trustee may engage agents and attorneys to assist it in executing any of
the trusts or powers hereunder or performing any duties hereunder.

 

Section 8.03. Employment of Experts.

 

The Trustee is hereby authorized to employ as its agents such attorneys at law,
certified public accountants and recognized authorities in their fields (who are
not employees of the Trustee), as it reasonably may deem necessary to assist it
to carry out any of its obligations hereunder, and shall be reimbursed by the
Operator for all reasonable expenses and charges in so doing.

 

Section 8.04. Enforcement of Performance by Others.

 

Except as otherwise specifically provided herein, it shall not be the duty of
the Trustee to see that any duties and obligations herein imposed upon the
Corporation or the Operator are performed.

 

-60-



--------------------------------------------------------------------------------

Section 8.05. Right to Deal in Bonds and Take Other Actions.

 

The Trustee may in good faith buy, sell or hold and deal in any Bonds with like
effect as if it were not such Trustee and may commence or join in any action
which an Owner is entitled to take with like effect as if the Trustee were not
the Trustee. It is understood and agreed that the Trustee engages in a general
banking business and no provision hereof or of the Development Agreement or
Operating Agreement is to be construed to limit or restrict the right of the
Trustee to engage in such business with the Corporation, the Operator, or any
Owner. So engaging in such business shall not, in and of itself, and so long as
the Trustee duly performs all of its duties as required hereby and by the
Development Agreement or Operating Agreement, constitute a breach of trust on
the part of the Trustee, but neither shall engaging in such business abrogate,
alter or diminish any duty or obligation of the Trustee as trustee hereunder.

 

Section 8.06. Removal and Resignation of the Trustee.

 

The Trustee may resign at any time. The Trustee may be removed at any time, for
any breach of the Trust set forth herein. The Trustee may also be removed at any
time either by one or more instruments in writing signed by the Owners of not
less than a majority in principal amount of Bonds then Outstanding, or, if no
Event of Default or event which, with the giving of notice or the passage of
time, or both, would become an Event of Default has occurred and is continuing
and if no direction to the contrary is received from the Owners of a majority in
principal amount of Bonds Outstanding, by an instrument in writing signed by the
Corporation and consented to by the Insurer. The Trustee may be removed at any
time by the Insurer. Written notice of the Trustee’s resignation or removal
shall be given by the Trustee to the Corporation, the Insurer and the Operator,
and such resignation or removal shall take effect only upon the appointment and
qualification of a successor Trustee acceptable to the Insurer. In the event a
successor Trustee has not been appointed and qualified within 60 days of the
date notice of resignation or removal is given, the Trustee, the Corporation,
the Insurer or the Operator may apply to any court of competent jurisdiction for
the appointment of a successor Trustee to act until such time as a successor is
appointed as provided in this Section. Each successor Trustee must be acceptable
to the Insurer.

 

In the event of the resignation or removal of the Trustee or in the event the
Trustee is dissolved or otherwise becomes incapable to act as the Trustee, the
Insurer or the Corporation shall be entitled to appoint a successor Trustee. If
the Owners of a majority of the principal amount of Bonds then Outstanding
object to the successor Trustee so appointed and if such Owners designate
another person qualified to act as the Trustee, the Corporation shall then
appoint as the Trustee the person so designated by the Owners so long as such
person is acceptable to the Insurer.

 

Unless otherwise ordered by a court or regulatory body having competent
jurisdiction, or unless required by law, any successor Trustee shall be a trust
company or bank having the powers of a trust company as to trusts, qualified to
fulfill the obligations of the Trustee under this Indenture and having an
officially reported combined capital, surplus, undivided profits and reserves
aggregating at least $75,000,000, if there is such an institution willing,
qualified and able to accept the trust upon reasonable or customary terms.

 

-61-



--------------------------------------------------------------------------------

Every successor Trustee howsoever appointed hereunder shall execute, acknowledge
and deliver to its predecessor and also to the Corporation and the Operator, an
instrument in writing, accepting such appointment hereunder, and thereupon such
successor Trustee, without further action, shall become fully vested with all
the rights, immunities, powers, trusts, duties and obligations of its
predecessor, and such predecessor shall execute and deliver an instrument
transferring to such successor Trustee all the rights, power and trusts of such
predecessor, subject to the terms and conditions herein set forth, including,
without limitation, the right of the predecessor Trustee to be paid and
reimbursed in full for its reasonable charges and expenses (including reasonable
costs and fees of its counsel) and to indemnification under Section 12 of the
Operating Agreement. The predecessor Trustee shall execute any and all documents
necessary or appropriate to convey all interest it may have to the successor
Trustee. The predecessor Trustee shall promptly deliver all records relating to
the trust or copies thereof and communicate all material information it may have
obtained concerning the trust to the successor Trustee.

 

Each successor Trustee, not later than ten days after its assumption of the
duties hereunder, shall mail a notice of such assumption to each Owner of a
Bond.

 

Notwithstanding any other provisions of this Indenture to the contrary, no
removal, resignation or termination of the Trustee shall take effect until a
successor acceptable to the Insurer, shall be appointed.

 

Section 8.07. Continuation Statements; Proof of Claim.

 

Within the period beginning six months prior to and ending ninety days prior to
the expiration of five years after the initial UCC-1 filings made pursuant to
this Indenture, and within six months prior to but in no event less than ninety
days prior to the expiration of each five year period thereafter until this
Indenture is discharged, the Trustee will cause to be filed with the Texas
Secretary of State and Delaware Secretary of State continuation statements to
continue the perfection (to the extent that such perfection can be accomplished
under applicable law by filing) of the security interest granted under this
Indenture and granted to the Trustee by the Operator and Developer. To the
extent the Trustee is required to file any instrument, the Trustee shall be
entitled to retain counsel and shall be entitled to reimbursement of Trustee
Fees and Expenses pursuant to Section 8.03 and 8.08 hereof.

 

With the consent of or at the direction of the Insurer, the Trustee shall have
the right and power to take actions in the name and place of the Corporation or
Owners to make proof of claim in any proceeding, bankruptcy, reorganization or
otherwise where proof of claim may be required. Any amount recovered as a result
of any such claim, after payment of all fees (including reasonable attorneys
fees), costs, expenses and advances incurred by the Trustee or its agents in
pursuing such claim, shall be for the equal benefit of all of the Owners.

 

Section 8.08. Trustee Fees and Expenses.

 

The Trustee shall be entitled to be paid, pursuant to the priority set forth in
Section 5.04 hereof, from time to time reasonable compensation for all services
rendered by it hereunder (which compensation shall not be limited by any
provision of law in regard to the compensation

 

-62-



--------------------------------------------------------------------------------

of a trustee of an express trust); to reimbursement upon request for all
reasonable expenses, disbursements and advances incurred or made by the Trustee
in accordance with any provision of this Indenture (including the reasonable
compensation and the expenses and disbursements of its counsel and its agents
and the Independent Contract Monitor and the Independent Construction Monitor),
except any such expense, disbursement or advance as may be attributable to its
negligence or bad faith or willful misconduct or breach of trust; and the
Trustee, and its directors, officers, employees and agents, shall be entitled to
be indemnified for, to the extent permitted by State law, from and against any
loss, liability or expense arising out of or in connection with the acceptance
or administration of this trust or its duties hereunder, including the costs and
expenses of defending itself against any claim or liability in connection with
the exercise or performance of any of its powers, trusts, obligations or duties
hereunder; provided, however, that the Corporation shall not be liable for any
such amounts so payable except to the extent the same can be paid or recovered
from funds paid or payable pursuant to the Operating Agreement and assigned to
or payable to the Trustee. The Trustee’s rights to compensation, reimbursement
and indemnity for services provided and events occurring while serving as
Trustee hereunder shall survive and continue notwithstanding the subsequent
resignation or removal of the Trustee or discharge of the Indenture.

 

Any provision hereof to the contrary notwithstanding,    , the Trustee may
reimburse itself pursuant to the priority specified in Section 5.04 hereof, from
any money on hand in any fund or account created pursuant hereto, provided that
no money in the Principal Account, the Redemption Account or the Interest
Account may be so applied.

 

Section 8.09. Destruction of Bonds.

 

Upon payment of or surrender to the Trustee for cancellation of any Bond, the
Trustee shall destroy such Bond.

 

Section 8.10. Reports.

 

The Trustee shall monthly, and in the case of calculation of the Rate Covenant,
both monthly and quarterly, or at such other intervals as the Trustee, the
Insurer and the Operator shall from time to time agree upon, prepare and submit
to the Corporation, the Insurer and the Operator reports covering all money
received and all payments, expenditures and investments made as the Trustee
hereunder since the last previous such report, including the total amount of
Facility Revenues received and the total Operating Costs for the applicable
Facility Revenue Collection Period and such other reports as the Insurer shall
reasonably request. Each monthly report and each such quarterly report shall
indicate whether or not the Rate Covenant was met for the period covered by the
report and shall include related supporting data.

 

Section 8.11. Recitals and Representations.

 

The recitals, statements and representations contained herein, or in any Bond
(excluding the Trustee’s authentication on the Bonds or any recitals or
representations concerning the Trustee or its rights, powers, duties,
obligations or trusts) shall not be taken or construed as made by the Trustee,
and the Trustee neither assumes nor shall be under any responsibility for the
correctness of the same.

 

-63-



--------------------------------------------------------------------------------

The Trustee makes no representation as to, and is not responsible for, the
validity or sufficiency hereof, of the Bonds, or the validity or sufficiency of
insurance to be provided or, except as herein required, the filing or recording
or registering of any document. The Trustee shall be deemed not to have made
representations as to the security afforded hereby or hereunder or as to the
validity or sufficiency of such document. The Trustee shall not be concerned
with or accountable to anyone for the use or application of any money which
shall be released or withdrawn in accordance with the provisions hereof. The
Trustee shall have no duty of inquiry with respect to any default or Events of
Default described herein without actual knowledge of or receipt by the Trustee
of written notice of a default or an Event of Default from the Corporation, the
Operator or any Owner.

 

Section 8.12. Merger or Consolidation.

 

Any company or national banking association into which the Trustee may be merged
or converted or with which it may be consolidated or resulting from any merger,
conversion or consolidation to which it shall be a party or to which it may sell
or transfer all or substantially all of its corporate trust business, provided
such entity shall be authorized by law to perform all duties imposed on it by
this Indenture, and shall be eligible to be a successor Trustee under the
provisions of this Indenture, shall be the successor to the Trustee without the
execution or filing of any paper or the performance of any further act.

 

Section 8.13. Co-Trustees.

 

(a) At any time, for the purpose of meeting the legal requirements of any
applicable jurisdiction, the Trustee or the Operator (except upon the occurrence
and during the continuation of an Event of Default), with the Trustee’s
approval, shall have power to appoint one or more persons to act as co-trustee
under this Indenture, with such powers as may be provided in the Instrument of
appointment, and to vest in such person or persons any property, title, right or
power deemed necessary or desirable, subject to the remaining provisions of this
Section; provided, however, that in no event shall the appointment of a
co-trustee relieve the Trustee of any of its obligations under this Indenture.

 

(b) Each co-trustee shall, to the extent permitted by applicable law, be
appointed subject to the following terms:

 

  (i) The rights, powers, duties and obligations conferred or imposed upon any
such trustee shall not be greater than those conferred or imposed upon the
Trustee, and such rights and powers shall be exercisable only jointly with the
Trustee, except to the extent that, under any law of any jurisdiction in which
any particular act or acts are to be performed, the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights and
powers shall be exercised by such co-trustee subject to the provisions of clause
(iv) below.

 

  (ii) The Trustee may at any time, by an instrument in writing executed by it,
accept the resignation of or remove any co-trustee appointed under this Section.

 

-64-



--------------------------------------------------------------------------------

  (iii) No such co-trustee shall be liable by reason of any act or omission of
any other such co-trustee.

 

  (iv) No power given to such co-trustee shall be separately exercised hereunder
by such co-trustee except with the consent in writing of the Trustee, anything
herein contained to the contrary notwithstanding.

 

Section 8.14. U.S. Federal Income Tax Reporting and Withholding.

 

The Trustee shall timely comply with all applicable requirements of the Federal
Income Tax Laws, with respect to obtaining and retaining all documents required
to be obtained or retained in connection with the performance of its duties
hereunder, including, without limitation, the obtaining and retaining, to the
extent applicable, Forms W-8, W-9, 1001 and 4334 to be furnished by the Owners.
The Trustee agrees that it will timely and accurately file with the Internal
Revenue Service and send to the Owners all information returns, statements and
forms required under the Federal Income Tax Laws and will show on such returns,
statements and forms, in addition to certain identifying information about
itself, the name, address and taxpayer identification number of the Issuer and
that the Trustee is making such return or statement as the Trustee. The Trustee
further agrees to include in information returns, statements or forms sent to
any the Owners such explanatory information as the Issuer may timely furnish to
the Trustee for inclusion in such information returns, statements or forms. The
Trustee shall also, pursuant to the applicable Federal Income Tax Laws, withhold
from the amounts payable to the Owners all applicable withholding and/or back-up
withholding, if any, required to be so withheld and remit the same to the
Internal Revenue Service on a timely basis and shall furnish the Issuer within
five days following written request therefor, a statement or statements showing
amounts withheld, the dates of remittance to the Internal Revenue Service, the
reasons for withholding, identifying information with respect to the Owners
subject to withholding and such other information or documents as the Issuer may
reasonably request concerning such withholding. The Trustee shall also, within
five days following receipt of a written request from the Issuer, furnish the
Issuer with originals or copies (as specified by the Issuer in such written
request) of all Internal Revenue Service forms or other documents, including,
but not limited to Forms W-9, W-8, 1001, 4224 or substitutes thereof, in the
possession of the Trustee which relate to the Bonds.

 

ARTICLE IX

SUPPLEMENTS

 

Section 9.01. Supplements not Requiring Consent of or on Behalf of Bondowners.

 

The Corporation acting through the Corporation Representative and the Trustee
may, without the consent of or notice to any of the Owners, but with the consent
of the Insurer enter into one or more Supplements for one or more of the
following purposes:

 

(a) To cure any ambiguity or formal defect or omission herein or to correct or
supplement any provision herein which may be inconsistent with any other
provision herein;

 

(b) To grant or confer upon the Owners any additional rights, remedies, powers
or authority that may lawfully be granted or conferred upon them;

 

-65-



--------------------------------------------------------------------------------

(c) To secure additional revenues or provide additional security or reserves for
payment of the Bonds;

 

(d) To comply with the requirements of any state or federal securities laws or
the Trust Indenture Act of 1939, as from time to time amended, if required by
law or regulation lawfully issued thereunder;

 

(e) To provide for the appointment of a successor trustee pursuant to the terms
of Section 8.06 hereof;

 

(f) To permit the issuance of Bonds in certificated form;

 

(g) To make any other change or amendment hereto which the Trustee determines
does not materially adversely affect the interests of any Owner or the Trustee;
and

 

(h) To provide for the refunding or advance refunding of any Bonds, including
the right to establish and administer an escrow fund and to take related action
in connection therewith.

 

Provided, however, that any Supplements entered into for the purposes enumerated
above require the consent of the Operator and the Insurer.

 

Section 9.02. Supplements Requiring Consent of or on Behalf of Bondowners.

 

(a) Other than Supplements referred to in Section 9.01 hereof and subject to the
terms and provisions and limitations contained in this Article and not
otherwise, the Owners of not less than a majority in aggregate principal amount
of the Bonds then Outstanding, shall have the right, from time to time, anything
contained herein to the contrary notwithstanding, to consent to and approve the
execution by the Corporation acting through the Corporation Representative and
the Trustee of such Supplement as shall be deemed necessary and desirable by the
Corporation and the Trustee for the purpose of modifying, altering, amending,
adding to or rescinding, in any particular, any of the terms or provisions
contained herein; provided, however, that no such Supplement shall be executed
without the consent of the Corporation, the Operator and the Insurer; provided
further that nothing in this Section shall permit or be construed as permitting
a Supplement that would:

 

  (i) extend the stated maturity of or time for paying interest on any Bond or
reduce the principal amount of or the redemption premium or rate of interest
payable on any Bond without the consent of the Owner of such Bond;

 

  (ii) prefer or give a priority to any Bond over any other Bond without the
consent of the Owner of each Bond then Outstanding not receiving such preference
or priority;

 

  (iii) reduce the principal amount of Bonds then Outstanding the consent of the
Owners of which is required to authorize such Supplement without the consent of
the Owners of all Bonds then Outstanding; or

 

-66-



--------------------------------------------------------------------------------

  (iv) reduce the redemption price of any Bond upon extraordinary optional
redemption without the consent of the Owner of such Bond.

 

(b) It shall not be necessary for the consent of the Owners under this Section
to approve the particular form of any proposed Supplement, but it shall be
sufficient if consent is given to the substance thereof. Any such consent shall
be binding upon the Owner of the Bond giving such consent and upon any
subsequent Owner of such Bond and of any Bond issued in exchange therefor
(whether or not such subsequent Owner thereof has notice thereof), unless such
consent is revoked in writing by the Owner of such Bond giving such consent or
by a subsequent Owner thereof by filing with the Trustee, prior to the execution
by the Trustee of such Supplement, such revocation. If the Owners of the
required amount or number of the Bonds Outstanding shall have consented to and
approved the execution of such Supplement as herein provided, no Owner of any
Bond shall have any right to object to the execution thereof, or to object to
any of the terms and provisions contained therein or the operation thereof, or
in any manner to question the propriety of the execution thereof, or to enjoin
or restrain the Trustee or the Corporation from executing the same or from
taking any action pursuant to the provisions thereof.

 

Section 9.03. Execution and Effect of Supplements.

 

(a) In executing any Supplement permitted by this Article, the Trustee and
Corporation shall be entitled to receive and to rely upon an Opinion of Counsel
stating that the execution of such Supplement is authorized or permitted hereby.
The Trustee may but shall not be obligated to enter into any such Supplement
which adversely affects the Trustee’s own rights, duties or immunities.

 

(b) No Supplement under this Article shall become effective unless and until the
Operator, Corporation and Insurer shall have consented in writing to the
execution and delivery of such Supplement. In this regard the Trustee shall
cause notice of the proposed execution and delivery of any such Supplement
together with a copy of the proposed Supplement to be delivered to the Operator,
Corporation and Insurer at least ten days prior to the date of its proposed
effectiveness.

 

(c) Upon the execution and delivery of any Supplement in accordance with this
Article, the provisions hereof shall be modified in accordance therewith and
such Supplement shall form a part hereof for all purposes and every Owner of a
Bond theretofore or thereafter authenticated and delivered hereunder shall be
bound thereby.

 

(d) Any Bond authenticated and delivered after the execution and delivery of any
Supplement in accordance with this Article may, and if required by the
Corporation or the Trustee shall, bear a notation in form approved by the
Corporation and Trustee as to any matter provided for in such Supplement. If the
Corporation shall so determine, upon advice of Bond Counsel, new Bonds so
modified as to conform in the opinion of the Trustee and the Corporation to any
such Supplement may be executed by the Corporation and authenticated and
delivered by the Trustee in exchange for and upon surrender of Bonds then
Outstanding.

 

-67-



--------------------------------------------------------------------------------

Section 9.04. Amendments to Corporation Documents, Operator Documents, Letters
of Credit, Collateral Assignment and Articles of Incorporation Not Requiring
Consent of or on Behalf of Bondowners

 

The Trustee may, without the consent of or notice to any of the Owners, but with
the written consent of the Insurer, consent to and/or as applicable join with
the Operator and/or the Corporation in the execution and delivery of any
amendment, change or modification of the Corporation Documents, the Operator
Documents, the Letters of Credit, the Collateral Assignment and the
Corporation’s Articles of Incorporation.

 

Section 9.05. Corporation Consent to Amendments.

 

(a) Any proposed amendment, modification, or supplement to this Indenture which
provides for terms less favorable to the Corporation than those set forth in
Sections 6.07 or 9.05 of this Indenture as originally executed and delivered,
but permitted by law, shall require the Corporation’s consent, which may be
withheld for any reason.

 

(b) Any proposed amendment, modification or supplement of the Development
Agreement or Operating Agreement which provides for terms less favorable to the
Corporation than those set forth in Sections 6.1(d), 9.4(a), 10.4 and 13.6 of
the Development Agreement or Sections 12, 15 and 27 of the Operating Agreement
as originally executed and delivered, but permitted by law, shall require the
Corporation’s consent, which shall not be withheld unreasonably.

 

ARTICLE X

SATISFACTION AND DISCHARGE

 

Section 10.01. Discharge.

 

If payment of all principal of, premium, if any, and interest on all of the
Bonds in accordance with their terms and as provided herein is made, or is
provided for in accordance with this Article, and if all other sums, if any,
payable by the Corporation hereunder, including all Reimbursement Obligations,
shall be paid, then the liens, estates and security interests granted hereby
shall cease. Upon all conditions precedent to the satisfaction and discharge of
the lien hereof have been satisfied, the Trustee shall execute and deliver
proper instruments acknowledging such satisfaction and discharging the lien
hereof and the Trustee shall transfer all property held by it hereunder, other
than money or obligations held by the Trustee for payment of amounts due or to
become due on the Bonds, to the Operator or such other person as may be entitled
thereto as their respective interests may appear. Such satisfaction and
discharge shall be without prejudice to the rights of the Trustee thereafter to
charge and be compensated or reimbursed for services rendered and expenditures
incurred in connection herewith.

 

The Corporation or the Operator may at any time surrender to the Trustee for
cancellation any Bonds previously authenticated and delivered which the
Corporation or the Operator may have acquired in any manner whatsoever and such
Bonds upon such surrender and cancellation shall be deemed to be paid and
retired.

 

-68-



--------------------------------------------------------------------------------

Section 10.02. Providing for Payment of Bonds.

 

Provided that all Reimbursement Obligations are paid in full and all other
amounts due hereunder are paid, as provided in Section 10.1, payment of all or
any part of the Bonds in Authorized Denominations may be provided for by the
deposit with the Trustee of money or Government Obligations which are not
redeemable in advance of their maturity dates, or which are redeemable in
advance of their maturity dates only at the option of the Owner thereof, or
both. The money and the maturing principal and interest income on such
Government Obligations, if any, shall be sufficient, as evidenced by a
certificate or verification letter, in either case in form and substance
acceptable to the Insurer of an independent certified public accountant or firm
of such accountants acceptable to the Trustee and the Insurer, to pay when due
the principal or redemption price of and interest on such Bonds. The money and
Government Obligations shall be held by the Trustee irrevocably in trust for the
Owners of such Bonds solely for the purpose of paying the principal and interest
on such Bonds as the same shall mature, and, if applicable, upon simultaneous
direction, expressed to be irrevocable, to the Trustee as to the dates upon
which any such Bonds are to be redeemed prior to their respective maturities as
provided in Section 3.03 hereof.

 

If payment of Bonds is so provided for, the Trustee shall mail a notice so
stating to each Owner of a Bond so provided for, which notice shall also
describe the rights retained and reserved pursuant to Section 10.04.

 

Bonds the payment of which has been provided for in accordance with this Section
shall no longer be deemed Outstanding hereunder or secured hereby. The
obligation of the Corporation in respect of such Bonds shall nevertheless
continue but the Owners thereof shall thereafter be entitled to payment only
from the money or Government Obligations deposited with the Trustee to provide
for the payment of such Bonds.

 

No Bond may be refunded or defeased unless an opinion of counsel in form and
substance acceptable to the Insurer is provided to Trustee and Insurer stating
that (A) any escrow deposit will not constitute a voidable preference or
transfer under the Federal Bankruptcy Code or any other similar state or federal
statute in the event the Corporation or the Operator becomes a debtor within the
meaning of the Federal Bankruptcy Code or comes within the protection of such
similar state or federal statute (“Insolvency Event”), and (B) in such
Insolvency Event, any escrow deposit will not be treated as part of the estate
of the Corporation.

 

Section 10.03. Provisions to Survive After Discharge.

 

Notwithstanding the discharge of the lien hereof as in this Article provided,
the Trustee shall nevertheless retain such rights, powers, trusts, obligations
and duties hereunder as may be necessary and convenient for the payment of
amounts due or to become due on the Bonds and the registration, transfer,
exchange and replacement of Bonds as provided herein.

 

Notwithstanding the payment in full of the Bonds, the discharge of the
Indenture, and the termination or expiration of the Development Agreement and
Operating Agreement, all provisions in this Indenture concerning (a) the
interpretation of this Indenture, (b) the governing law, (c) the forum for
resolving disputes, (d) the Corporation’s right to rely on facts or

 

-69-



--------------------------------------------------------------------------------

certificates, (e) the immunity from and limitation on liabilities of the
Corporation Indemnified Parties, (f) the Corporation Indemnified Parties’ rights
to indemnity, and (g) the Corporation’s lack of pecuniary liability shall
survive and remain in full force and effect.

 

In the event that the principal and/or interest due on the Bonds shall be paid
by Insurer pursuant to the Policy, the Bonds shall remain Outstanding for all
purposes, not be defeased or otherwise satisfied and not be considered paid by
the Corporation, and the assignment and pledge of the Trust Estate and all
covenants, agreements and other obligations of the Corporation to the registered
owners shall continue to exist and shall run to the benefit of the Insurer, and
Insurer shall be subrogated to the rights of such registered owners including,
without limitation, any rights that such owners may have in respect of
securities law violations arising from the offer and sale of the Bonds.

 

Section 10.04. Reserved Rights.

 

If, in connection with a redemption of all or any part of the Bonds, or in
connection with providing for payment of all or any part of the Bonds pursuant
to this Article X, money and/or securities are deposited with the Trustee
sufficient to pay debt service on all or a portion of the Bonds to any date
after the first date on which the Bonds may be redeemed, the Operator expressly
reserves and retains the right to subsequently change the date on which any
Bonds for which such an escrow has been established are to be redeemed. The
Operator further reserves and retains the right to restructure the money and/or
securities in the escrow and to apply any of the proceeds available following
such restructuring for any lawful purpose.

 

Section 10.05. Escrow.

 

Any escrow agreement shall provide that:

 

(a) Any substitution of securities shall require a Certified Public Accountant
verification.

 

(b) The Corporation and the Operator will not exercise any optional redemption
of Bonds secured by the escrow agreement or any other redemption other than
mandatory sinking fund redemptions unless (i) the right to make any such
redemption has been expressly reserved in the escrow agreement and such
reservation has been disclosed in detail in the official statement for the
refunding bonds, and (ii) as a condition of any such redemption there shall be
provided to the Trustee and Insurer a Certified Public Accountant verification
as to the sufficiency of escrow receipts without reinvestment to meet the escrow
requirements remaining following such redemption.

 

(c) The Corporation shall not amend the escrow agreement or enter into a forward
purchase agreement or other agreement with respect to rights in the escrow
without the prior written consent of Insurer.

 

-70-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

 

Section 11.01. Evidence of Acts of Bondowners.

 

(a) Any request, direction, consent or other instrument provided hereby to be
signed and executed by the Bondowners may be in any number of concurrent
writings of similar tenor and may be signed or executed by such Bondowners in
person or by agent appointed in writing. Proof of the execution of any such
request, direction, consent or other instrument or of the writing appointing any
such agent and of the ownership of Bonds, if made in the following manner, shall
be sufficient for any of the purposes hereof and shall be conclusive in favor of
the Trustee and Corporation, with regard to any action taken by them, or either
of them, under such request or other instrument, namely:

 

  (i) The fact and date of the execution by any person of any such request,
direction, consent or other instrument or of a writing appointing any such agent
may be proved by the certificate of any officer in any jurisdiction who by law
has power to take acknowledgments in such jurisdiction, that the person signing
such writing acknowledged before him the execution thereof, or by the affidavit
of a witness of such execution; and

 

  (ii) The fact of ownership of Bonds and the amount or amounts, numbers and
other identification of such Bonds, and the date of acquiring the same shall be
proved by the registration books of the Corporation maintained by the Trustee
pursuant to Section 2.02.

 

Nothing in this Section shall be construed as limiting the Trustee to the proof
herein specified, it being intended that the Trustee may accept any other
evidence of the matters herein stated that it may deem sufficient.

 

(b) Any action taken or suffered by the Trustee pursuant to any provision
hereof, upon the request or with the assent of any person who at the time is the
Owner of any Bond or Bonds, shall be conclusive and binding upon all future
Owners of the same Bond or Bonds.

 

Section 11.02. Limitation of Rights; Third Party Beneficiaries.

 

With the exception of rights herein expressly conferred, nothing expressed or
mentioned in or to be implied from this Indenture or the Bonds is intended or
shall be construed to give to any person other than the parties hereto, the
Operator, the Insurer, and the Owners of the Bonds any legal or equitable right,
remedy or claim under or in respect to this Indenture. This Indenture and all of
the covenants, conditions and provisions hereof are intended to be and are for
the sole and exclusive benefit of the parties hereto, the Insurer, the Owners of
the Bonds, and the Operator as herein provided.

 

Section 11.03. Unrelated Bond Issues.

 

The Corporation covenants that so long as any Bonds are Outstanding or any
Reimbursement Obligations remain unpaid, the Corporation shall not issue bonds
or incur any other indebtedness or enter into any business relationship,
contract or agreement or make any commitment other than in connection with the
Project.

 

-71-



--------------------------------------------------------------------------------

Section 11.04. Severability.

 

If any one or more sections, clauses, sentences or parts hereof shall for any
reason be questioned in any court of competent jurisdiction and shall be
adjudged unconstitutional or invalid, such judgment shall not affect, impair or
invalidate the remaining provisions hereof, or the Bonds issued pursuant hereto,
but shall be confined to the specific sections, clauses, sentences and parts so
adjudged.

 

Section 11.05. Holidays.

 

When the date on which principal of or interest or premium on any Bond is due
and payable is not a Business Day, payment may be made on Bonds presented at the
place of payment on the next ensuing Business Day with effect as though payment
were made on the due date, and, if such payment is made, no additional interest
shall accrue from and after such due date. When any other action is provided
herein to be done on a day named or within a time period named, and the day or
the last day of the period falls on a day other than a Business Day, it may be
performed on the next ensuing Business Day with effect as though performed on
the appointed day or within the specified period.

 

Section 11.06. Compliance with Continuing Disclosure Requirements of the SEC.

 

Pursuant to Section 15 of the Operating Agreement, the Operator has undertaken
to provide information sufficient to permit the Corporation to comply with the
Corporation’s Continuing Disclosure Agreement entered into with the Trustee to
assist the Underwriter in complying with Section (b)(5)(i) of Securities and
Exchange Commission Rule 15c2-12 under the Securities Exchange Act of 1934, as
amended (the “Rule”). The Corporation and the Trustee hereby covenant and agree
that they will comply with and carry out all of the provisions of the Continuing
Disclosure Agreement. Notwithstanding any other provision of this Indenture,
failure of the Corporation or the Trustee to comply with the Continuing
Disclosure Agreement and failure of the Operator to comply with Section 15 the
Operating Agreement shall not be considered an Event of Default under this
Indenture; however the Trustee may (and, at the request of the Participating
Underwriter or the owners of at least a majority in aggregate principal amount
of the Bonds Outstanding and payment of its fees and expenses, including
attorneys’ fees, shall) or any Bondowner or Beneficial Owner may, take such
actions as may be necessary and appropriate, including seeking specific
performance by court order, to cause the Corporation or the Trustee to comply
with its obligations under the Continuing Disclosure Agreement. For purposes of
this Section 11.06, “Beneficial Owner “ means any person which has the power,
directly or indirectly, to vote or consent with respect to, or to dispose of
ownership of any Bonds (including those holding Bonds through nominees,
depositories or other intermediaries). The Continuing Disclosure Agreement may
be amended as provided therein without the consent of the Insurer.

 

-72-



--------------------------------------------------------------------------------

Section 11.07. Governing Law and Forum.

 

This Indenture shall be governed by and construed in accordance with the laws
and judicial decisions of the State, except as such laws may be preempted by any
federal rules, regulations, and laws applicable to the Corporation. The parties
hereto expressly acknowledge and agree that any judicial action to interpret or
enforce the terms of this Indenture against the Corporation shall be brought and
maintained in Frio County, Texas, the United States District Court for the
Western District of Texas, or in any United States Bankruptcy Court in any case
involving or having jurisdiction over the Operator or the Project.

 

Section 11.08. Notices.

 

(a) Unless otherwise expressly specified or permitted by the terms hereof, all
notices, consents or other communications required or permitted hereunder shall
be deemed sufficiently given or served if given in writing, mailed by first
class mail, postage prepaid, or sent by overnight courier service mutually
acceptable to the delivering and receiving parties, courier charges prepaid, and
addressed as follows:

 

To the Corporation:  

South Texas Detention Complex Local Development Corporation

c/o Frio County, Texas

500 East San Antonio

Pearsall, TX 78061-3145

Attention: County Judge

Telephone: (830) 334-2154, ext. 0011

Facsimile: (830) 334-0010

To the Trustee:  

U.S. Bank National Association

950 17th Street, Suite 300

Mail Stop DN-CO-T3CT

Denver, CO 80202

Attention: Corporate Trust

Telephone: (303) 585-4591

Facsimile: (303) 585-6865

To the Operator:  

Correctional Services Corporation

1819 Main Street, Suite 1000

Sarasota, FL 34236

Attention: President

Telephone: (941) 953-9199

Facsimile: (941) 953-9198

 

-73-



--------------------------------------------------------------------------------

To the Insurer:  

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Attention: Insured Portfolio Management

Telephone: (914) 765-3000

 

The parties listed above may from time to time by notice in writing to the
others designate a different address or addresses for notices hereunder.

 

Section 11.09. Additional Notices to Rating Agencies.

 

The Trustee hereby agrees that if at any time (i) payment of principal and
interest on the Bonds is accelerated pursuant to the provisions of Section 7.02
hereof, (ii) the Corporation shall redeem the entire principal amount of the
Bonds Outstanding hereunder prior to maturity, (iii) a successor Trustee is
appointed hereunder, or (iv) the Bondowners or the Insurer consent to any
amendment to this Indenture or the Development Agreement or Operating Agreement
or waive any provision of this Indenture or the Development Agreement or
Operating Agreement, then, in each case, the Trustee will promptly give notice
of the occurrence of such event to each Rating Agency, if any, then maintaining
a rating on the Bonds, which notice in the case of an event referred to in
clause (iv) shall include a copy of any such amendment or waiver.

 

Section 11.10. Counterparts.

 

This Indenture may be executed in several counterparts, each of which shall be
an original and all of which together shall constitute one instrument.

 

Section 11.11. Binding Effect.

 

This instrument shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors and assigns subject to the
limitations contained herein.

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Indenture of Trust to be
signed in its name and on its behalf by its duly authorized officer, and to
evidence its acceptance of the trusts hereby created the Trustee has caused this
Indenture of Trust to be signed in its name and on its behalf by its duly
authorized officer, all as of the day and year first above written.

 

SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:     Title:     U.S. BANK NATIONAL ASSOCIATION, as Trustee By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

[Signature Page to Indenture]



--------------------------------------------------------------------------------

EXHIBIT A

 

UNITED STATES OF AMERICA

STATE OF TEXAS

SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION

TAXABLE REVENUE BOND,

SERIES 2004

 

REGISTERED

NO. R-

  

REGISTERED PRINCIPAL AMOUNT

$            

 

Dated Date:

August 1, 2004

 

Closing Date:

September 22, 2004

  Interest Rate:    Maturity Date:    CUSIP No.:

 

REGISTERED OWNER: CEDE & CO.

 

PRINCIPAL AMOUNT:

 

THE SOUTH TEXAS DETENTION COMPLEX LOCAL DEVELOPMENT CORPORATION (the
“Corporation”), a Texas non-profit corporation created pursuant to Chapter 431,
as amended, Texas Transportation Code, for value received, hereby promises to
pay (but only out of the source hereinafter provided) to the Registered Owner
identified above, or registered assigns as hereinafter provided, on the Maturity
Date identified above, the Principal Amount identified above, and to pay (but
only out of the source hereinafter provided) interest on the balance of said
Principal Amount from the Closing Date and from time to time remaining unpaid
until payment of said Principal Amount has been made or duly provided for, at
the Interest Rate per annum set forth above payable on February 1 and August 1
of each year commencing February 1, 2005, until the obligation with respect to
payment of the Principal Amount is discharged. Interest is calculated based upon
an assumption of a 360-day year of twelve 30-day months.

 

Both principal of and interest on this bond are payable in lawful money of the
United States of America. For so long as the bonds of this issue are held in
fully immobilized form, payments of principal and interest thereon shall be made
as provided in accordance with the operational arrangements of The Depository
Trust Company (“DTC”) referred to in the Blanket Issuer Letter of
Representations (the “Letter of Representations”) from the Corporation to DTC.

 

This Bond is one of an authorized issue of bonds limited in aggregate principal
amount to $49,475,000 (the “Bonds”) issued pursuant to and in full compliance
with a resolution duly adopted by the Corporation on August 23, 2004, and the
Constitution and laws of the State of Texas, and particularly Subchapter D,
Chapter 431, as amended, Texas Transportation Code and Chapter 394, Texas Local
Government Code, as amended (collectively, the “Act”), and issued under an
Indenture of Trust (the “Indenture”), dated as of August 1, 2004, between the
Corporation and the Trustee, for the purpose of providing financing of the costs
of acquiring, constructing and equipping an approximately 1,020 bed detention
facility in Frio County, Texas,

 

A-1



--------------------------------------------------------------------------------

to be owned by the Corporation (the “Project”), the payment of capitalized
interest, making certain other deposits as required by the Indenture, and the
payment of necessary costs incidental thereto. Proceeds from the sale of the
Bonds are to be used by Correctional Services Corporation (the “Operator”) under
the terms of a Design and Development Agreement, dated as of August 1, 2004 (the
“Development Agreement”) to construct the Project. Thereafter, the Project is to
be operated by the Operator under the terms of an Operating Agreement, dated as
of August 1, 2004 (the “Operating Agreement”). The Operator has previously
entered into the ICE Contract with ICE. The Corporation has also granted the
Trustee a lien on and a security interest in the Project pursuant to a Deed of
Trust from the Corporation to the mortgage trustee.

 

The Bonds are all issued under and secured by and entitled to the benefits of
the Indenture, including the security of a pledge and assignment of certain
revenues and receipts under the Development Agreement, the ICE Contract, and the
Operating Agreement pursuant to the Assignment of Claims and Collateral
Assignment.

 

Counterparts or copies of the Indenture and the other documents referred to
herein are on file at the office of the Trustee and reference is hereby made
thereto and to the documents referred to therein for the provisions thereof,
including the provisions with respect to the rights, obligations, duties, powers
and immunities of the Corporation, the Trustee, the Operator, ICE and the
registered owners of the Bonds under such documents. Capitalized terms used in
this Bond and not otherwise defined herein shall have the meanings given such
terms in the Indenture.

 

The Bonds are subject to extraordinary optional redemption prior to maturity, as
provided in the Indenture.

 

This Bond may be transferred or exchanged by the registered owner hereof in
person or by his attorney duly authorized in writing at the Designated Office of
the Trustee but only in the manner, subject to the limitations and upon payment
of the charges provided in the Indenture, and upon surrender and cancellation of
this Bond. Upon such transfer or exchange a new registered Bond or Bonds, of
Authorized Denomination, for the same aggregate principal amount will be issued
to the transferee in exchange herefor.

 

THIS BOND IS A SPECIAL LIMITED OBLIGATION OF THE CORPORATION. THIS BOND SHALL
NOT BE DEEMED TO CONSTITUTE A DEBT, LIABILITY OR GENERAL OBLIGATION OF THE
CORPORATION OR FRIO COUNTY OR THE STATE OF TEXAS OR ANY POLITICAL SUBDIVISION
THEREOF, OR A PLEDGE OF THE FAITH AND CREDIT OF THE CORPORATION OR FRIO COUNTY
OR THE STATE OF TEXAS OR ANY SUCH POLITICAL SUBDIVISION, BUT SHALL BE PAYABLE
SOLELY FROM THE REVENUES AND PROCEEDS PROVIDED THEREFOR IN THE INDENTURE. THE
CORPORATION SHALL NOT BE OBLIGATED TO PAY THE SAME NOR INTEREST OR PREMIUM, IF
ANY, THEREON EXCEPT FROM THE REVENUES AND PROCEEDS PLEDGED THEREFOR IN THE
INDENTURE, AND NEITHER THE FAITH AND CREDIT NOR THE TAXING POWER OF FRIO COUNTY,
THE STATE OF TEXAS OR ANY POLITICAL SUBDIVISION THEREOF IS PLEDGED TO THE
PAYMENT OF THE PRINCIPAL OF OR THE INTEREST OR PREMIUM, IF ANY, ON THE BONDS.
THE CORPORATION HAS NO TAXING POWER.

 

A-2



--------------------------------------------------------------------------------

The registered owner of this Bond shall have no right to enforce the provisions
of the Indenture or to institute an action to enforce the covenants thereof, or
to take any action with respect to a default hereof, or to institute, appear in
or defend any suit or other proceedings with respect thereto, except as provided
in the Indenture.

 

The Indenture and other documents referred to therein may be modified, altered,
or amended to the extent permitted by and as provided therein.

 

Upon the occurrence of an Event of Default, all Bonds may be declared
immediately due and payable and thereupon shall become and be immediately due
and payable as provided in the Indenture.

 

The Corporation, the Trustee, and any successor paying agent may treat the
registered owner of this Bond as the absolute owner for the purpose of receiving
payment as herein provided and for all other purposes and none of them shall be
affected by any notice to the contrary.

 

IT IS HEREBY CERTIFIED AND RECITED that all acts, conditions and things required
to exist, to happen and to be performed precedent to and in the issuance of this
Bond have existed, have happened and have been performed in due form, time and
manner as required by law.

 

IN WITNESS WHEREOF, the Corporation has caused this Bond to be executed in its
name by the manual or facsimile signatures of its President and attested by the
manual or facsimile signature of its Secretary.

 

SOUTH TEXAS DETENTION COMPLEX

LOCAL DEVELOPMENT CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Title:

 

President, Board of Directors

 

Attest:

--------------------------------------------------------------------------------

Secretary, Board of Directors

 

A-3



--------------------------------------------------------------------------------

*Form of Authentication Certificate of Trustee to appear on Definitive Bonds
only:

 

CERTIFICATE OF AUTHENTICATION*

 

The undersigned Trustee hereby certifies that this is one of the bonds described
in the within-mentioned Indenture.

 

Date                     

 

US Bank National Association, as Trustee

   

By

 

 

--------------------------------------------------------------------------------

       

Authorized Representative

 

*Form of Registration Certificate of Comptroller of Public Accounts to appear on
Initial Bond only:

 

REGISTRATION CERTIFICATE of

COMPTROLLER OF PUBLIC ACCOUNTS

 

OFFICE OF THE COMPTROLLER OF

PUBLIC ACCOUNTS

 

THE STATE OF TEXAS

  

§

§

§

§

 

REGISTER NO.                     

 

I HEREBY CERTIFY that this Bond has been examined, certified as to validity and
approved by the Attorney General of the State of Texas, and duly registered by
the Comptroller of Public Accounts of the State of Texas.

 

WITNESS my signature and seal of office this                     .

 

--------------------------------------------------------------------------------

Comptroller of Public Accounts of the State of Texas

 

(SEAL)

 

A-4



--------------------------------------------------------------------------------

Form of Assignment:

 

ASSIGNMENT

 

The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full
according to applicable laws or regulations:

 

TEN COM –

TEN ENT –

JT TEN –

  

as tenants in common

as tenants by the entireties

as joint tenants with right of

survivorship and not as tenants in
common

  UNIF GIFT/TRANS MIN ACT     

_____________ Custodian _____________

            (Cust)                                     (Minor)

    

Under Uniform Gifts/Transfers to Minors Act

 

--------------------------------------------------------------------------------

(State)

 

Additional abbreviations may also be used, though not in the above list.

 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto
____________________________________

___________________________________________________________________________________________________________

 

(Please Print or Typewrite Name, Address and Social Security Number or other
Federal Tax Identification Number of Assignee)

the within bond and all rights thereunder, and hereby irrevocably constitutes
and appoints                                         
                            

__________________________________________________________________________________________________________


attorney to transfer the within bond on the books kept for registration thereof,
with full power of substitution in the premises.

 

Date                               Signature Guaranteed:         

 

--------------------------------------------------------------------------------

      

 

--------------------------------------------------------------------------------

(Signature(s) must be guaranteed by an eligible guarantor institution pursuant
to Securities and Exchange Commission Rule 17Ad-15.)        Note: The
signature(s) on this assignment must correspond with the name(s) as written on
the face of the within registered certificate in every particular without
alteration or enlargement or any change whatsoever.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF PROJECT FUND

REQUISITION CERTIFICATE

 

REQUISITION NO.:             

 

In the Amount of $                     

 

TO:    U.S. Bank National Association, as trustee (the “Trustee”)      950 17th
Street, Suite 300      Mail Stop DN-CO-T3CT      Denver, CO 80202     
Attention: Corporate Trust Department

 

The Developer hereby requests payments in the following amounts, from the
following sources and to be made to the following parties, all as set forth on
the Borrower’s Request for Payment attached to this Requisition:

 

Amount

--------------------------------------------------------------------------------

  

Source

--------------------------------------------------------------------------------

  

Payable to:

--------------------------------------------------------------------------------

     [identify name of Account & Fund]   

[Developer’s account #] [third party

payment/wire instructions must be attached]

 

B-1



--------------------------------------------------------------------------------

Requisition - Contents and Attachments

 

  ¨ Developer’s Representations and Warranties

  ¨ Contractor’s Application and Certification for Payment (AIA Form G-702)

  ¨ Requisitions and Invoices Supporting Application

  ¨ Lien Waivers

 

B-2



--------------------------------------------------------------------------------

Representations and Warranties

 

1. No changes have been made in the Final Plans and Specifications (as defined
in the Development Agreement) which require and have not received the prior
approval of (i) the Independent Construction Monitor or Insurer under the terms
of the Indenture of Trust dated as of August 1, 2004 (the “Indenture”), (ii) any
Governmental Authority having jurisdiction over the Project or (iii) any other
parties from whom such approval is required.

 

2. Construction of the Project has been performed in accordance with the Final
Plans and Specifications.

 

3. As of the date hereof, the Developer has executed change orders
(increasing/decreasing) the cost of the Project by $             in the
aggregate, has notified the Independent Construction Monitor and Insurer of such
changes and, to the extend necessary, has received any and all necessary
approvals.

 

4. Funding of this Requisition is in accordance with the terms and provisions of
the Indenture.

 

5. All money requisitioned by the Developer for construction and disbursed by
the Trustee under previously approved requisitions has been paid to the
Contractor and, to Developer’s best knowledge, all subcontractors, vendors and
suppliers; all other funds requisitioned by the Developer and disbursed by the
Trustee under previously approved requisitions have been expended for the
purpose for which they were requisitioned.

 

6. All of the information submitted in connection with this Requisition is true
and accurate as of the date of submission.

 

7. The Developer represents and warrants that (i) there has occurred no Event of
Default or event which, with the passage of time or the giving or notice or
both, would constitute an Event of Default on the part of the Developer under
the terms of the Development Agreement, (ii) except as previously disclosed by
the Developer to the Independent Construction Monitor, the Developer does not
know and has not received notice from or been informed by any governmental
authority, including ICE, of any alleged deficiencies in the work performed to
date or any deviation of such work from the Final Plans and Specifications or
notice of any assertion of a claim that the Project has not been constructed in
accordance with the Final Plans and Specifications, (iii) other than the Deed of
Trust, there are no liens against any portion of the Project, and (iv) the
Development Agreement is in full force and effect.

 

8. The Borrower represents and warrants that this Requisition is in the form of
requisition required by the Indenture.

 

9. Attached hereto are originals of lien waivers from the general contractor and
all such subcontractors and materialmen requisitioning payment under this
Requisition.

 

B-3



--------------------------------------------------------------------------------

11. All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto under the Indenture.

 

Executed this              day of             , 200    .

 

CORRECTIONAL SERVICES CORPORATION,

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Approved:

 

PAN WESTERN CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:                          , 200    

 

B-4



--------------------------------------------------------------------------------

Contractor’s Application for Payment

 

B-5



--------------------------------------------------------------------------------

Requisitions and Invoices

 

B-6



--------------------------------------------------------------------------------

Lien Waivers

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF OPERATING RESERVE FUND/

MAJOR MAINTENANCE RESERVE FUND REQUISITION CERTIFICATE

 

$                    

South Texas Detention Complex Local Development Corporation

Taxable Revenue Bonds, Series 2004

 

Requisition No.

 

TO: U.S. Bank National Association, as Trustee

950 17th Street, Suite 300

Mail Stop DN-CO-T3CT

Denver, CO 80202

ATTN: Corporate Trust Department

 

In accordance with the terms of the Indenture of Trust between you and South
Texas Detention Complex Local Development Corporation (the “Issuer”), dated as
of August 1, 2004 (the “Indenture”), you are hereby authorized and requested to
make immediate disbursement of the following amounts to the following parties
for the account of the Operator from the Operating Reserve or Major Maintenance
Reserve Fund created under the Indenture:

 

Name of Payee

--------------------------------------------------------------------------------

 

Nature of Disbursement

--------------------------------------------------------------------------------

 

Amount

--------------------------------------------------------------------------------

 

The Operator does hereby certify to the Trustee that, as of the date hereof, (1)
all conditions to payment have been fulfilled and the Operator is entitled to
receive the sums requested, (2) there is no existing breach of the Operating
Agreement, and (3) the above-listed items are authorized disbursements from the
Operating Reserve or Major Maintenance Reserve Fund pursuant to Section 5.08 or
5.09 of the Indenture, as applicable, and, as the date hereof, are properly
payable therefrom pursuant to Section 5.08 or 5.09 of the Indenture. All
capitalized terms not otherwise defined herein shall have the same meaning as
designated in the Indenture referred to above.

 

Dated:

 

CORRECTIONAL SERVICES COMPANY By:  

 

--------------------------------------------------------------------------------

    Authorized Issuer Representative

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COSTS OF ISSUANCE

FUND REQUISITION CERTIFICATE

 

$                    

South Texas Detention Complex Local Development Corporation

Taxable Revenue Bonds, Series 2004

 

Requisition No.

 

TO: U.S. Bank National Association, as Trustee

950 17th Street, Suite 300

Mail Stop DN-CO-T3CT

Denver, CO 80202

ATTN: Corporate Trust Department

 

In accordance with the terms of the Indenture of Trust between you and South
Texas Detention Complex Local Development Corporation (the “Issuer”), dated as
of August 1, 2004 (the “Indenture”), you are hereby authorized and requested to
make immediate disbursement of the following amounts to the following parties
from the Costs of Issuance Fund created under the Indenture:

 

Name of Payee

--------------------------------------------------------------------------------

 

Nature of Disbursement

--------------------------------------------------------------------------------

 

Amount

--------------------------------------------------------------------------------

 

The undersigned does hereby certify to the Trustee that, as of the date hereof,
(1) all conditions to payment have been fulfilled and the Payees are entitled to
receive the sums requested, (2) the above-listed items are authorized
disbursements from the Costs of Issuance Fund pursuant to Section 5.03 of the
Indenture as applicable and, as the date hereof, are properly payable therefrom
pursuant to Section 5.03 of the Indenture. All capitalized terms not otherwise
defined herein shall have the same meaning as designated in the Indenture
referred to above.

 

Dated:

 

MORGAN KEEGAN & COMPANY, INC. By:  

 

--------------------------------------------------------------------------------

    Lori Sullivan,     Senior Vice President

 

D-1